




--------------------------------------------------------------------------------



AMENDED AND RESTATED
TRANSFER AND ADMINISTRATION AGREEMENT


among


TECH DATA FINANCE SPV, INC.,
as Transferor,


TECH DATA CORPORATION,
as Collection Agent,


THE BANK OF NOVA SCOTIA,
as Administrative Agent


and


THE CLASS INVESTORS AND THE CLASS AGENTS
FROM TIME TO TIME PARTY HERETO


Dated as of August 8, 2017





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I

DEFINITIONS
Section 1.01Certain Defined Terms    1
Section 1.02Other Interpretative Matters    24
Article II

TERMS OF THE LOANS
Section 2.01Loan Facility    25
Section 2.02Procedures for Credit Extensions    26
Section 2.03Mandatory Prepayments    27
Section 2.04Voluntary Prepayments    27
Section 2.05Interest and Fees    28
Section 2.06Eurodollar Rate Protection; Illegality    28
Section 2.07Records of Loans    29
Article III

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


i
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 3.01Settlement Procedures    29
Section 3.02Payments and Computations, Etc.    31
Section 3.03Delivery of Periodic Reports    32
Section 3.04Ratable Payments    32
Section 3.05Right of Setoff    32
Article IV

SECURITY INTEREST; SEGREGATED ACCOUNT
Section 4.01Security Interest    33
Section 4.02Protection of Security Interest of the Administrative Agent for the
benefit of the Secured Parties    34
Section 4.03Segregated Account    35
Article V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
Section 5.01Conditions Precedent to Effectiveness and the Refinancing Credit
Extension    35
Section 5.02Conditions Precedent to All Credit Extensions    36
Section 5.03Conditions Precedent to All Reinvestments and Cash Pooling
Transfers    36


ii
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Article VI

REPRESENTATIONS AND WARRANTIES
Section 6.01Representations and Warranties of the Transferor    37
Section 6.02Representations and Warranties of the Collection Agent    43
Article VII

COVENANTS
Section 7.01Affirmative Covenants of the Transferor    46
Section 7.02Negative Covenants of the Transferor    50
Section 7.03Affirmative Covenants of Tech Data    52
Section 7.04Negative Covenants of Tech Data    57
Section 7.05Financial Covenants of the Collection Agent    58
Article VIII

ADMINISTRATION AND COLLECTION
OF RECEIVABLES
Section 8.01Appointment of the Collection Agent    62
Section 8.02Duties of the Collection Agent    63
Section 8.03Lock-Box Account Arrangements    64


iii
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 8.04Certain Enforcement Rights    65
Section 8.05Responsibilities of the Transferor    65
Section 8.06Servicing Fee    66
Section 8.07Inspection Rights    66
Article IX

TERMINATION EVENTS
Section 9.01Termination Events    67
Section 9.02Termination    69
Article X

THE ADMINISTRATIVE AGENT
Section 10.01Authorization and Action    69
Section 10.02Administrative Agent's Reliance, Etc.    70
Section 10.03Administrative Agent and Affiliates    70
Section 10.04Indemnification of Administrative Agent    70
Section 10.05Delegation of Duties    71
Section 10.06Action or Inaction by Administrative Agent    71


iv
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 10.07Notice of Termination Events; Action by Administrative Agent    71
Section 10.08Non-Reliance on Administrative Agent and Other Parties    71
Section 10.09Successor Administrative Agent    72
Article XI

THE CLASS AGENTS
Section 11.01Authorization and Action    72
Section 11.02Class Agent's Reliance, Etc.    73
Section 11.03Class Agent and Affiliates    73
Section 11.04Indemnification of Class Agents    73
Section 11.05Delegation of Duties    74
Section 11.06Notice of Termination Events    74
Section 11.07Non-Reliance on Class Agent and Other Parties    74
Section 11.08Successor Class Agent    74
Section 11.09Reliance on Class Agent    75
Article XII

INDEMNIFICATION; EXPENSES; RELATED MATTERS


v
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 12.01Indemnities by the Transferor    75
Section 12.02Indemnification by the Collection Agent    77
Section 12.03Increased Costs    77
Section 12.04Taxes    78
Section 12.05Replacement Persons    83
Section 12.06Costs and Expenses    84
Article XIII

MISCELLANEOUS
Section 13.01Amendments, Etc.    84
Section 13.02Notices, Etc.    85
Section 13.03Assignments    85
Section 13.04No Proceedings; Limitation on Payments    89
Section 13.05Treatment of Certain Information; Confidentiality    89
Section 13.06Confidentiality Agreement    90
Section 13.07GOVERNING LAW    91


vi
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 13.08Execution in Counterparts    91
Section 13.09Integration; Binding Effect; Third-Party Beneficiaries; Survival of
Termination    91
Section 13.10CONSENT TO JURISDICTION    92
Section 13.11WAIVER OF JURY TRIAL    92
Section 13.12Limitation of Liability    92
Section 13.13Intent of the Parties    93
Section 13.14USA Patriot Act    93
Section 13.15Severability    93
Section 13.16Mutual Negotiations    94
Section 13.17Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    94


EXHIBITS


EXHIBIT A                –    Form of Loan Request
EXHIBIT B                –    Form of Assignment and Acceptance Agreement
EXHIBIT C                –    Credit and Collection Policy
EXHIBIT D                –    Form of Periodic Report


SCHEDULES


vii
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------







SCHEDULE I                –    Commitments
SCHEDULE II
–    Lock-Box Accounts and Lock-Box Banks

SCHEDULE III            –    Notice Addresses
SCHEDULE IV            –    Locations of Records and Chattel Paper


ANNEXES


ANNEX I                –    Closing Memorandum




viii
1973477-NYCSR07A - MSW

--------------------------------------------------------------------------------






This AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT (as further
amended, restated, supplemented or otherwise modified from time to time, this
"Agreement") is entered into as of August 8, 2017 (the "Amendment Date") by and
among the following parties:
(i)TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (together
with its successors and assigns, the "Transferor");
(ii)    the Persons from time to time party hereto as Class Investors and as
Class Agents;
(iii)    THE BANK OF NOVA SCOTIA, a banking corporation organized and existing
under the laws of Canada ("Scotia Bank"), as Administrative Agent; and
(iv)    TECH DATA CORPORATION, a Florida corporation ("Tech Data"), as
collection agent (in such capacity, together with its successors and assigns in
such capacity, the "Collection Agent");
PRELIMINARY STATEMENTS
WHEREAS, this Agreement amends and restates in its entirety that certain
Transfer and Administration Agreement, dated as of May 19, 2000 (as amended,
supplemented or otherwise modified prior to the date hereof, the "Original
Agreement"), among the parties hereto.
WHEREAS, the Original Agreement is being amended and restated in connection with
the appointment of Scotia Bank as Administrative Agent and the addition of AVT
Technology Solutions LLC, a Delaware limited liability company ("AVT TS") as an
additional originator.
NOW, THEREFORE, the parties hereby agree as follows:







--------------------------------------------------------------------------------






Article I

DEFINITIONS

SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
"61–90 Day Obligor" means an Obligor whose Contract provides for a due date that
is between 61 and 90 days following the original invoice date.
"Administrative Agent" means Scotia Bank, in its capacity as contractual
representative for the Credit Parties, and any successor thereto in such
capacity appointed pursuant to Article X.
"Adverse Claim" means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement in the nature of an interest in
the applicable asset or assets of any kind; it being understood that none of the
foregoing shall constitute an "Adverse Claim" to the extent (i) in favor of, or
assigned to, the Administrative Agent (for the benefit of the Secured Parties),
(ii) created under or pursuant to, or expressly contemplated to exist and not
prohibited by, any Transaction Document (including any lien, security interest
or other charge or encumbrance, or any other type of preferential arrangement in
favor of any Lock-Box Bank), or (iii) any rights of setoff in favor of an
Obligor under a Receivable that reduces the Outstanding Balance thereof in
accordance with this Agreement.
"Affected Person" means each Credit Party and each Program Support Provider, the
parent or holding company that Controls any Credit Party or Program Support
Provider, and any of their respective Affiliates, in each case that are party
to, or entitled to any payment under, the Transaction Documents.
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.
"Aggregate Capital" means, at any time of determination, the aggregate
outstanding Capital of all Class Investors at such time.
"Aggregate Interest" means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Class Investors at such time.







--------------------------------------------------------------------------------





"Agreement" has the meaning set forth in the preamble to this Agreement.
"Amendment Date" has the meaning set forth in the preamble to this Agreement.
"Amendment Financing Statements" has the meaning set forth in Section 4.01(c).
"Anti-Corruption Laws" means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to each Originator, the Seller, the Collection
Agent, the Transferor or their respective Subsidiaries from time to time.
"Applicable Law" means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, judgments, injunctions or
determinations of any arbitrator or court or other Official Body, in each case
binding upon such Person, its business or any of its property or to which such
Person, its business or any of its property is subject.
"Assignment and Acceptance Agreement" means an assignment and acceptance
agreement, in substantially the form of Exhibit B hereto, or in such other form
acceptable to the Administrative Agent and the Transferor.
"Attorney Costs" means the reasonable and documented out-of-pocket fees, costs,
expenses and disbursements of external counsel.
"AVT TS" has the meaning set forth in the Preliminary Statements.
"Bank Investors" means those Persons party hereto as a "Bank Investors," as
identified on Schedule I hereto.
"Bankruptcy Code" means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
"Base Rate" means, a rate per annum equal to the greater of (i) the prime rate
of interest announced by the Administrative Agent from time to time, changing
when and as said prime rate changes (such rate not necessarily being the lowest
or best rate charged by the Administrative Agent) and (ii) the sum of (a) 1.50%
and (b) the Federal Funds Rate.
"Borrowing Base" means, at any time of determination, the amount equal to the
Net Receivables Pool Balance at such time, minus the Total Reserves at such
time.
"Borrowing Base Deficit" means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the lesser of
(i) the Borrowing Base at such time and (ii) the Facility Limit at such time.







--------------------------------------------------------------------------------





"Business Day" means any day (other than Saturday or Sunday) on which: (a) banks
are not authorized or required to close in New York, New York; Charlotte, North
Carolina; San Francisco, California; Clearwater, Florida; or Chicago, Illinois
and (b) if this definition of "Business Day" is utilized in connection with
calculating any Eurodollar Rate, dealings are carried out in the London
interbank market.
"Capital" means, with respect to any Class Investor, the aggregate principal
amount of all Loans made to the Transferor by such Class Investor pursuant to
Article II, as reduced from time to time by Collections distributed and applied
on account of such Capital pursuant to Section 3.01; provided, that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.
"Capital Requirements (Risk Retention)" means Sections 404 through 410 of the
CRR, as supplemented by Commission Delegated Regulation (EU) No 625/2014 of
March 13, 2014 and any related regulatory guidance issued by any EU Official
Body and notified by the Administrative Agent or any Class Agent to Tech Data.
"Capitalized Lease" of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with generally accepted accounting principles.
“Cash Pooling and Management Agreement” means the Cash Pooling and Management
Agreement dated as of August 8, 2017, between Tech Data and the Transferor.
“Cash Pooling Transfer” has the meaning set forth in Section 3.01(a).
"Change in Law" means the occurrence, after the Amendment Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in "Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems" (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case, to the
extent requiring any change to the compliance







--------------------------------------------------------------------------------





policies and practices (including relating to capital, liquidity or leverage
requirements) of any Affected Person after the date hereof, be deemed to be a
"Change in Law," regardless of the date enacted, adopted or issued.
"Class" means, (i) for any Class Conduit, such Class Conduit, together with such
Class Conduit's Related Bank Investors and related Class Agent and/or (ii) for
any Class Investor that does not have a Related Class Conduit, such Class
Investor, together with such Class Investor's related Class Agent and each other
Class Investor for which such Class Agent acts as a Class Agent hereunder.
"Class Agent" means, (i) with respect to each Class, each Person acting as agent
on behalf of such Class and designated as the Class Agent for such Class on
Schedule I hereto and (ii) with respect to the Administrative Agent, the
Administrative Agent.
"Class Agent's Account" means, with respect to any Class Agent, the account(s)
from time to time designated in writing by the applicable Class Agent to the
Transferor and the Collection Agent for purposes of receiving payments.
"Class Commitment" means, with respect to any Class, at any time of
determination, the aggregate Commitments of all Bank Investors within such
Class.
"Class Conduit" means each Person party hereto as a "Class Conduit," as
identified on Schedule I hereto.
"Class Investors" means the Class Conduits and the Bank Investors, and if the
context so requires, the Administrative Agent.
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
"Collateral" has the meaning set forth in Section 4.01(a).
"Collection Agent" has the meaning set forth in the preamble to this Agreement.
"Collection Agent Ratings Event" means an event that shall have occurred if the
long term debt rating of Tech Data falls below "BB" from S&P or below "Ba2" from
Moody's.
"Collection Agent Default" means the violation by the Collection Agent of any of
the covenants set forth in Section 7.05.
"Collections" means, with respect to any Pool Receivable, all cash collections
and other cash proceeds of such Receivable, including, without limitation, all
Finance Charges, if any,







--------------------------------------------------------------------------------





insurance proceeds, and cash proceeds of Related Security with respect to such
Receivable and any Deemed Collections of such Receivable.
"Commercial Paper" means the promissory notes issued by one or all, as
applicable, of the Class Conduits (or by such Class Conduit's related commercial
paper issuer if the Class Conduit does not itself issue commercial paper) in the
commercial paper market.
"Commitment" means, with respect to any Bank Investor, the maximum aggregate
amount which such Person is obligated to lend or pay hereunder on account of all
Loans, on a combined basis, as set forth on Schedule I, as may be reduced from
time to time pursuant to Section 2.04(b).
"Concentration Percentage" means (a) for any Designated Obligor or Financing
Party as of any date of determination, for the Obligors comprising each Obligor
Group specified in the table below, on an individual basis, a percentage not to
exceed the corresponding "Obligor Percentage" as set forth below:
Obligor Group
Obligor Percentage
Group A
12.00
%
Group B
7.50
%
Group C
5.00
%
Group D
3.00
%

or such other greater amount determined by the Administrative Agent in the
reasonable exercise of its good faith judgment and with the consent of all of
the Class Agents and disclosed in a written notice delivered to the Transferor
and the Collection Agent and (b) for each Special Obligor, the Special
Concentration Limit (which is expressed as a percentage) applicable to such
Special Obligor of the Outstanding Balance of all Eligible Receivables at such
time, provided, however, that any such Special Concentration Limit may be
revoked at any time effective upon three Business Days' written notice from the
Administrative Agent or any Class Agent to the Transferor, the Collection Agent,
the Administrative Agent (if the Administrative Agent did not deliver such
notice) and the Class Agents, such notice to be given in good faith and based on
reasonable criteria.
"Concentration Reserve Percentage" means 12.00%.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Contract" means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.







--------------------------------------------------------------------------------





"Control" means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.
"Credit and Collection Policy" means the credit and collection policy or
policies and practices relating to Contracts and Receivables existing on the
date hereof and referred to in Exhibit C attached hereto, as modified from time
to time in accordance with this Agreement.
"Credit Extension" means the making of any Loan.
"Credit Party" means each Class Investor, the Administrative Agent and each
Class Agent.
"Credit Risk Losses" means, with respect to any Pool Receivable and its Related
Security, amounts owed but not received under such Pool Receivable or such
Related Security due to the insolvency, bankruptcy, lack of creditworthiness
(including willingness to pay) or other inability to pay of the related Pool
Obligor or other applicable obligor thereunder, but excluding, for the avoidance
of doubt, any amounts not received due to any incidental credit risk exposure to
parties administering or servicing the collections thereon or that would be
included in any Dilution Amount.
"CRR" means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012, as amended from time
to time.
"De Minimis Tax Liens" means tax liens imposed by any Official Body on the
Collection Agent or any Originator or their respective assets or properties (or
imposed on or purported to be imposed on any such assets or properties that have
been or will be sold or conveyed pursuant to the Purchase Agreement or the
Originator Sale Agreement) that (a) have not been consented to by the Collection
Agent, any Originator or the Transferor and (b) do not, in the aggregate for all
De Minimis Tax Liens, exceed the lower of (i) $1,000,000 and (ii) 0.10% of the
aggregate Outstanding Balance of all Pool Receivables at such time.
"Deemed Collections" means all amounts required to be paid in cash to the
Transferor (whether or not actually paid) pursuant to Section 7.2(e) of the
Purchase Agreement.
"Default Rate" means, for each Class Investor or the Administrative Agent, as
applicable, a rate per annum equal to 2.50% per annum plus the greater of the
Base Rate or the otherwise applicable Interest Rate for such Class Investor or
the Administrative Agent, as applicable.
"Default Ratio" means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month







--------------------------------------------------------------------------------





by dividing: (a) the sum of the aggregate outstanding principal amount
(including any accrued and outstanding Finance Charges related thereto) of each
Pool Receivable that became a Defaulted Receivable during such month, as of the
date such Pool Receivable became a Defaulted Receivable (such amount shall
exclude Dilution Amounts), by (b) the aggregate amount of sales by each
Originator giving rise to Pool Receivables in the month that is the fourth month
prior to the month of determination.
"Defaulted Receivable" means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such Receivable;
(b)    as to which an Event of Bankruptcy has occurred with respect to the
Obligor thereof;
(c)    which has been identified by the Collection Agent as uncollectible; or
(d)    which, consistent with the applicable Credit and Collection Policy, has
been or should be written off the Transferor's books as uncollectible.
"Defaulting Lender" means, subject to Section 2.02(f), any Bank Investor that
(a) has failed to fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Bank
Investor notifies the Administrative Agent and the Transferor in writing that
such failure is the result of such Bank Investor's determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Transferor or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Bank Investor's
obligation to fund a Loan hereunder and states that such position is based on
such Bank Investor's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Transferor, to confirm in writing to the Administrative Agent and
the Transferor that it will comply with its prospective funding obligations
hereunder (provided that such Bank Investor shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Transferor), or (d) an Event of Bankruptcy has
occurred with respect to such Bank Investor or any direct or indirect parent
company of such Bank Investor.
"Delinquency Ratio" means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar







--------------------------------------------------------------------------------





month by dividing: (a) the aggregate outstanding principal amounts (including
any accrued and outstanding Finance Charges related thereto) of all Pool
Receivables that were Delinquent Receivables on such day, by (b) the aggregate
outstanding principal amounts (including any accrued and outstanding Finance
Charges related thereto) of all Pool Receivables on such day. For purposes of
this calculation, any Dilution Amounts shall be excluded.
"Delinquent Receivable" means a Receivable: as to which any payment or part
thereof remains unpaid for more than sixty (60) days from the original due date
for such Receivable.
"Designated Obligor" means, at any time, each Pool Obligor; provided, however,
that any Pool Obligor shall cease to be a Designated Obligor upon notice from
the Administrative Agent to the Transferor and the Collection Agent, delivered
at any time in good faith and based upon reasonable criteria.
"Dilution Amount" means, with respect to any calendar month, an amount equal to
the aggregate reduction in the Outstanding Balance of all Pool Receivables in
such calendar month (without giving effect to the receipt of any Deemed
Collections) resulting from: (i) defective, rejected or returned goods or
services, (ii) revisions, cancellations, allowances, rebates, credits, credit
memos, discounts, chargebacks, allowances, warranty payments, billing
adjustments or any other voluntary reductions in the amounts actually owed by
the applicable Pool Obligor made by the Transferor, any Originator, the
Collection Agent or any of their respective Affiliates (other than as a result
of the receipt of Collections), (iii) setoffs, counterclaims or, to the extent
relating to the goods or services of any Originator, disputes between any Pool
Obligor and the Transferor, any Originator, the Collection Agent or their
respective Affiliates (whether arising from the transaction giving rise to a
Pool Receivable or any unrelated transaction) or (iv) corrections to the
reported Outstanding Balance of any Pool Receivable previously included in the
Net Receivables Pool Balance in excess of its actual Outstanding Balance as of
the date of such inclusion.
"Dilution Horizon Ratio" means, at any time, the result of (I) the quotient,
expressed as a percentage, of (a) the aggregate amount of sales by the
Originators giving rise to Pool Receivables in the two month period ending on
the last day of the most recent month, divided by (b) the aggregate initial
Outstanding Balance of Eligible Receivables at the last day of the most recent
month, multiplied by (II) the greater of (a) 0.75 and (b) such other amount as
may be determined from time to time by the Administrative Agent based on the
reported weighted average days lag (or weighted average dilution horizon, as
applicable) for all credit memos of all Pool Receivables as noted in the most
recent calendar year's audit of agreed upon procedures performed subsequent to
the Amendment Date (or such other subsequent audit if more recent) divided by
60. For the avoidance of doubt, any change to the Dilution Horizon Ratio as a
result of this clause (II) will be effective as of the last day of the month in
which such final audit of agreed upon procedures report is delivered.







--------------------------------------------------------------------------------





"Dilution Ratio" means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate Dilution Amount
with respect to all Pool Receivables during such month, by (b) the aggregate
amount of sales by the Originators giving rise to Pool Receivables in the month
that is two months prior to the month of determination.
"Dilution Volatility Component" means, for any calendar month, (a) the positive
difference, if any, between: (i) the highest average of the Dilution Ratios for
any two consecutive calendar months during the twelve most recent calendar
months and (ii) the arithmetic average of the Dilution Ratios for such twelve
calendar months, times (b) (i) the highest average of the Dilution Ratios for
any two consecutive calendar months during the twelve most recent calendar
months, divided by (ii) the arithmetic average of the Dilution Ratios for such
twelve calendar months.
"Dynamic Dilution Reserve Percentage" means, on any day, the product of (a) the
sum of (i) 2.25 times the average of the Dilution Ratios for the twelve most
recent calendar months, plus (ii) the Dilution Volatility Component, multiplied
by (b) the Dilution Horizon Ratio.
"Dynamic Loss Reserve Percentage" means on any day the product of (i) 2.25, (ii)
the highest three month average of the Default Ratio occurring during the twelve
month period ending on the last day of the most recent month, and (iii) the Loss
Horizon Ratio; provided, however, that, until such time as the Class Agents and
the Bank Investors shall agree in writing (upon written notice from the
Transferor received at least ten (10) days prior to the Settlement Date as to
which such requested consent is to be effective, it being the intention of the
parties hereto to modify the below definition of "Defaulted Receivable" to
replace "61 and 90 days" with "91 and 120" days when the Transferor is able to
calculate the amount of such Receivables) solely for the purposes of the
calculation of the Dynamic Loss Reserve Percentage, the Default Ratio shall be
calculated on the basis of the following definition of "Defaulted Receivable."
"Defaulted Receivable" means any Receivable (i) as to which any payment, or part
thereof, remains unpaid for between 61 and 90 days from the original due date
for such Receivable; (ii) as to which an Event of Bankruptcy has occurred with
respect to the Obligor thereof; (iii) which has been identified by the
Collection Agent as uncollectible; or (iv) which, consistent with the applicable
Credit and Collection Policy, has been or should be written off the Transferor's
books as uncollectible.
"Dollars" and "$" each means the lawful currency of the United States of
America.
"Drawn Spread" has the meaning set forth in the Side Letter applicable to all
Classes, by and among the Transferor, the Class Agents and the Class Investors.







--------------------------------------------------------------------------------





"Eligible Contract" means an agreement or invoice reasonably acceptable to the
Administrative Agent, pursuant to or under which an Obligor shall be obligated
to pay for merchandise purchased or services rendered.
"Eligible Receivable" means, at any time of determination, a Pool Receivable:
(a)    which has been transferred by Tech Data to the Transferor pursuant to the
Purchase Agreement and to which the Transferor has good title thereto, free and
clear of all Adverse Claims;
(b)    the Obligor of which (I) is (x) a resident of the United States or one of
its instrumentalities, (y) is a resident of any jurisdiction other than the
United States or one of its instrumentalities or (z) a government or a
governmental subdivision or agency, (II) is a Designated Obligor at the time of
the Transferor's acquisition of such Pool Receivable, and (III) is not an
Affiliate or employee of any of the parties hereto;
(c)    which is not a Defaulted Receivable;
(d)    which is not a Delinquent Receivable;
(e)    which (A) arises pursuant to a Contract that contains an obligation to
pay a specified sum of money and with respect to which each of the Originators,
the Seller and the Transferor has performed all obligations required to be
performed by it thereunder, although payment under such Receivable may be
contingent only upon the shipment of the merchandise and/or the performance of
the services purchased thereunder; (B) has been billed; and (C) according to the
Contract related thereto, (x) has a due date no more than ninety (90) days after
the original invoice date (it being understood that a Receivable payable in
accordance with "no terms" does not satisfy this criteria) or (y) for
Receivables with respect to which the Obligor or Financing Party has been
designated as a Special Obligor and until three (3) Business Days after such
designation may be revoked by the Agent or any Class Agent, such longer period
approved by the Agent and the Class Agents at the time such Obligor or Financing
Party was designated a Special Obligor;
(f)    which is an "eligible asset" as defined in Rule 3a‑7 under the Investment
Company Act of 1940, as amended;
(g)    a purchase of which by the Transferor with the proceeds of Commercial
Paper would constitute a "current transaction" within the meaning of Section
3(a)(3) of the Securities Act of 1933, as amended;







--------------------------------------------------------------------------------





(h)    which is an "account" or "chattel paper" within the meaning of Article 9
of the UCC of all applicable jurisdictions;
(i)    which is denominated and payable only in United States dollars in the
United States;
(j)    which, arises under an Eligible Contract that together with the
Receivable related thereto, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor enforceable against
such Obligor in accordance with its terms and, to the best knowledge of the
Collection Agent or the Transferor is not subject to any litigation, dispute,
offset, counterclaim or other defense at such time;
(k)    which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which no part of
the Contract related thereto is in violation of any such law, rule or regulation
in any material respect;
(l)     which (A) satisfies, in all material respects, all applicable
requirements of the applicable Credit and Collection Policy and (B) is
assignable by the applicable Originator, the Seller, the Transferor or the
Administrative Agent without the consent of, or notice to, the Obligor or
Financing Party thereunder unless such consent has been obtained and is in
effect or such notice has been given;
(m)    which was generated in the ordinary course of the applicable Originator's
business;
(n)    the Obligor or Financing Party of which has been directed to make all
payments to a Lock-Box Account with respect to which a Lock‑Box Agreement is in
effect;
(o)    which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits); provided, however, that only such portion of such Receivable that is
the subject of such compromise, adjustment or modification shall be deemed to be
ineligible pursuant to the terms of this clause (o);
(p)    (i) the assignment of which under the Originator Sale Agreement by the
applicable Originator to the Seller (if applicable), (ii) the assignment of
which under the Purchase Agreement by the Seller to the Transferor and (iii) the
grant of a security interest with respect thereto hereunder by the Transferor to
the Administrative Agent do not violate,







--------------------------------------------------------------------------------





conflict or contravene any applicable Law or any contractual or other
restriction, limitation or encumbrance;
(q)    which is not subject to any Adverse Claim and with respect to which no
financing statement has been authorized to be filed except as permitted by this
Agreement or any other Transaction Document; and
(r)    with respect to the Obligor thereof, not more than 25% of the Receivables
(as of the preceding month-end) owed by such Obligor are Defaulted Receivables.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Transferor, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.
"Eurodollar Rate" means any Interest Rate that is, or is based on, a London
Interbank Offered Rate.
"Event of Bankruptcy" means, with respect to any Person, (i) that such Person
(a) shall generally not pay its debts as such debts become due or (b) shall
admit in writing its inability to pay its debts generally or (c) shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) if such Person is a corporation, such Person or any Subsidiary shall
take any corporate action to authorize any of the actions set forth in the
preceding clauses (i) or (ii).
"Excess Concentration Amount" means, the sum, without duplication, of:
(a)    the sum of the amounts calculated for each Designated Obligor or
Financing Party equal to the excess (if any) of (i) the aggregate Outstanding
Balance of the Eligible Receivables of such Designated Obligor or Financing
Party, over (ii) the product of (x) the Concentration Percentage of such
Designated Obligor or Financing Party, multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus







--------------------------------------------------------------------------------





(b)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is a Foreign Obligor, over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus
(c)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is an Official Body, over (ii) the
product of (x) 2.50%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus
(d)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is a 61–90 Day Obligor, over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool.
provided, however, that for the avoidance of doubt, the aggregate amount
included in the Excess Concentration Amount at any time with respect to any Pool
Obligor's Eligible Receivables shall not exceed the aggregate Outstanding
Balance of all such Pool Obligor's Eligible Receivables at such time.
"Exchange Act" means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
"Exchange Act Reports" means the "Annual Reports" of Tech Data on Form 10-K, the
"Quarterly Reports" of Tech Data on Form 10-Q and all "Current Reports" of Tech
Data on Form 8-K.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Class Investor, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Class Investor, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Class Investor with respect to an
applicable interest in the Loans or Commitment pursuant to a law in effect on
the date on which (i) such Class Investor acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Transferor under
Section 12.05) or (ii) such Class Investor changes its lending office, except in
each case to the extent that amounts with respect to such Taxes were payable
either to such Class Investor's assignor immediately before such Class Investor
became a party hereto or to such Class Investor immediately before it changed
its lending office, (c) Taxes attributable to such







--------------------------------------------------------------------------------





Recipient's failure to comply with Section 12.04(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
"Existing Financing Statements" has the meaning set forth in Section 4.01(c).
"Facility Limit" means, at any time of determination, the aggregate Commitment
of all Bank Investors, as set forth on Schedule I, as may be reduced from time
to time pursuant to Section 2.04(b). References to the unused portion of the
Facility Limit shall mean, at any time of determination, an amount equal to (x)
the Facility Limit at such time, minus (y) the Aggregate Capital.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Rate" means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, "H.15(519)") for such day opposite the caption "Federal Funds
(Effective)." If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the "Composite 3:30 p.m.
Quotations") for such day under the caption "Federal Funds Effective Rate." If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
"Fees" has the meaning set forth in Section 2.05(a).
"Final Payout Date" means the date on or after the occurrence of the Termination
Date when (i) the Aggregate Capital and Aggregate Interest have been paid in
full, (ii) all non-contingent Obligations then owed by the Transferor shall have
been paid in full, (iii) all other non-contingent amounts then owing to the
Credit Parties and any other Indemnified Party or Affected Person hereunder and
under the other Transaction Documents have been paid in full and (iv) all
accrued Servicing Fees have been paid in full.







--------------------------------------------------------------------------------





"Financial Covenant Amendment" has the meaning set forth in Section 7.05(d).
"Finance Charges" means, with respect to a Contract, any finance, interest, late
or similar charges owing by an Obligor pursuant to such Contract.
"Financing Party" means a third-party who receives an invoice from the
applicable Originator billed to an Obligor with respect to the provision goods
and services to such Obligor under a Contract whereby the Financing Party remits
payment to such Originator on behalf of such Obligor in connection with a
financing of the goods and/or services covered under such Contract.
"Fitch" means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
"Foreign Lender" means each Class Investor that is not a U.S. Person.
"Foreign Obligor" means an Obligor which is organized in or whose principal
place of business is in, any country other than the United States.
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied; provided, however, that if any Person hereafter
changes its accounting standards in accordance with applicable laws and
regulations, including those of the SEC, to adopt International Financial
Reporting Standards, GAAP with respect to such Person will mean such
International Financial Reporting Standards after the effective date of such
adoption.
"Group A Obligor," "Group B Obligor," "Group C Obligor" and "Group D Obligor,"
respectively, means, as of any date of determination, an Obligor having a
short-term rating or unsecured long-term debt rating or both a short-term rating
and an unsecured long-term rating from either of Moody's or S&P in accordance
with the definition of "Obligor Group" as determined in the following manner:
Obligor Group
Short-Term Rating
Long-Term Rating of Obligor
Group A Obligor
A-1/P-1 or higher
A-/A3 or higher
Group B Obligor
A-2/P-2
BBB+/Baa1 or BBB/Baa2
Group C Obligor
A-3/P-3
BBB-/Baa3
Group D Obligor
Lower than A-3/P-3 or not rated
Below BBB-/Baa3 or not rated

"Guarantee" means, as to any Person, (A) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other







--------------------------------------------------------------------------------





obligation payable or performable by another Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (1) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (2) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, or (3) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (B) any
Adverse Claim on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.
"Indebtedness" means, with respect to any Person, such Person's (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property other than accounts payable arising in the ordinary course of such
Person's business on terms customary in the trade, (iii) obligations, whether or
not assumed, secured by liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) Capitalized
Lease obligations and (vi) obligations for which such Person is obligated
pursuant to a Guarantee.
"Indemnified Amounts" has the meaning set forth in Section 12.01(a).
"Indemnified Party" has the meaning set forth in Section 12.01(a).
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Transferor under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Intended Tax Treatment" has the meaning set forth in Section 13.13.
"Interest" means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.05(b).
"Interest Period" means, for each Class: (a) before the Termination Date: (i)
initially, the period commencing on the Amendment Date and ending on (and
including) the last day of the related calendar month and (ii) thereafter, each
calendar month and (b) on and after the Termination Date, such period (including
a period of one day) as shall be selected from time to time by the







--------------------------------------------------------------------------------





Administrative Agent (with the consent or at the direction of the Class Agents)
or, in the absence of any such selection, each calendar month.
"Interest Rate" means, for each Class Investor or the Administrative Agent, as
applicable, a rate per annum equal to the Drawn Spread plus the Reference Rate
for such Class Investor or the Administrative Agent, as applicable.
"Investment Company Act" means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
"IRS" means the United States Internal Revenue Service.
"Lease Agreement" means the Sublease Agreement, dated as of October 12, 2015,
between the Transferor and Blackline Partners, LLC dba Cartwright & Company and
consented by Ottex Corporation.
"Loan" means any loan made by a Class Investor pursuant to Section 2.02.
"Loan Request" means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Transferor to the Administrative Agent and the
Class Agents pursuant to Section 2.02(a).
"Lock-Box" means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Pool Receivables and which is linked to a Lock-Box Account.
"Lock-Box Account" means an account listed on Schedule II (as such schedule may
be modified from time to time in connection with the addition or removal of any
Lock-Box Account in accordance with the terms hereof) and maintained by an
Originator or the Collection Agent at a Lock-Box Bank for the purpose of
receiving Collections from Receivables.
"Lock-Box Agreement" means an agreement between an Originator or the Collection
Agent and a Lock-Box Bank regarding one or more Lock-Box Accounts, conferring
Control of the applicable Lock-Box Account(s) in favor of the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.
"Lock-Box Bank" means each of the banks set forth in Schedule II hereto and such
banks as may be added thereto or deleted therefrom in accordance with this
Agreement.
"Loss Horizon Ratio" means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar







--------------------------------------------------------------------------------





month by dividing (a) the aggregate amount of sales by the Originators giving
rise to Pool Receivables in the four month period ending on such day, by (b) the
aggregate initial Outstanding Balance of Eligible Receivables on such day.
"Majority Class Agents" means one or more Class Agents which in its Class, or
their combined Classes, as the case may be, have Bank Investors representing
more than 50% of the aggregate Commitments of all Bank Investors in all Classes
(or, if the Commitments have been terminated, have Class Investors representing
more than 50% of the Aggregate Capital); provided, however, that so long as
there are two or more Classes party hereto, no less than two Class Agents shall
constitute the Majority Class Agents; provided, further, that for purposes of
determining the Majority Class Agents, the Commitments of any Defaulting Lender
and each other Bank Investor in such Defaulting Lender's Group will be deemed to
be zero.
"Material Adverse Effect" means, with respect to any event or circumstance and
with respect to any Person (or if no Person is specified, with respect to the
Transferor, the Seller, the Originators and the Collection Agent), a material
adverse effect on:
(a)    the assets, operations, business or financial condition of such Person
and its Subsidiaries, if any, taken as a whole;
(b)    the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Pool
Receivables.
"Maturity Date" means the Termination Date.
"Minimum Dilution Reserve Percentage" means 3.00%.
"Monthly Settlement Date" means the 7th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
"Moody's" means Moody's Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.







--------------------------------------------------------------------------------





"Net Receivables Pool Balance" means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration Amount.
"Non-Extending Lender" means a Class Investor that has indicated that it will
not consent to a request to extend the Scheduled Termination Date.
"Obligations" means all present and future indebtedness, reimbursement
obligations and other liabilities and obligations (howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Transferor to any Credit Party, Indemnified Party and/or any
Affected Person, arising under this Agreement or any other Transaction Document
or the transactions contemplated hereby or thereby, and shall include, without
limitation, all Capital and Interest on the Loans, all Fees and all other
amounts due or to become due under the Transaction Documents (whether in respect
of fees, costs, expenses, indemnifications or otherwise), including, without
limitation, interest, fees and other obligations that accrue after the
commencement of any Event of Bankruptcy with respect to the Transferor (in each
case whether or not allowed as a claim in such proceeding).
"Obligor" means a Person obligated to make payments for the provision, to such
Person or a third party, of goods and services pursuant to a Contract.
"Obligor Group" for any Obligor shall be determined by the Administrative Agent
as follows: (i) the short-term rating issued by S&P for such Obligor shall be
used to determine the "Obligor Group"; provided, however, that if such
short-term rating is unavailable, the long-term unsecured rating issued by S&P
for the Obligor shall be used, (ii) concomitantly with clause (i), the
short-term rating issued by Moody's for such Obligor shall be used to determine
the "Obligor Group"; provided, however, that if such short-term rating is
unavailable, the long-term unsecured rating issued by Moody's for the Obligor
shall be used, (iii) only if there is a difference between the "Obligor Group"
indicated between the foregoing clauses (i) and (ii), determined concomitantly,
then the Obligor shall be deemed a member of the lower of the determined
"Obligor Group" and (iv) if the Obligor is only rated by one of S&P and Moody's,
the Administrative Agent shall use the one rating to determine the Obligor Group
for such Obligor.
"Official Body" means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
"Originator" and "Originators" each have the meaning set forth in the Purchase
Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators,







--------------------------------------------------------------------------------





in each case, in accordance with the Purchase Agreement and with the prior
written consent of the Administrative Agent.
"Originator Sale Agreement" has the meaning set forth in the Purchase Agreement.
"Other Connection Taxes" means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes imposed by any Official Body that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Transaction Document except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 12.05).
"Other Transferor" means any Person other than the Transferor that has entered
into a receivables purchase agreement, transfer and administration agreement or
similar arrangement for the financing of receivables with any Class Conduit.
"Outstanding Balance" means, with respect to any Receivable at any time, the
then outstanding principal amount thereof including any accrued and outstanding
Finance Charges related thereto, as adjusted in accordance with Section 3.02(d);
provided, that the Outstanding Balance of a Defaulted Receivable shall be zero.
"Participant" has the meaning set forth in Section 13.03(f).
"Participant Register" has the meaning set forth in Section 13.03(g).
"PATRIOT Act" has the meaning set forth in Section 13.14.
"Periodic Report" means a monthly report or a weekly report, in substantially
the form attached hereto as Exhibit D or in such other form as is mutually
agreed to by the Transferor and the Administrative Agent, furnished by the
Collection Agent pursuant to Section 3.03.
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.







--------------------------------------------------------------------------------





"Pool Obligor" means an Obligor under a Pool Receivable.
"Pool Receivable" means a Receivable in the Receivables Pool.
"Potential Termination Event" means an event that but for notice or lapse of
time or both would constitute a Termination Event.
"Pro Rata Percentage" means, at any time of determination, with respect to any
Bank Investor, a fraction (expressed as a percentage), (a) the numerator of
which is (i) prior to the termination of all Commitments hereunder, its
Commitment at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans being funded by the
Class Investors in such Bank Investor's Class at such time and (b) the
denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Bank Investors at such time or (ii)
if all Commitments hereunder have been terminated, the Aggregate Capital at such
time.
"Proceeds" means "proceeds" as defined in Section 9-102(a)(64) of the UCC.
"Program Support Agreement" means any agreement entered into in connection with
this Agreement pursuant to which a Program Support Provider agrees to provide
liquidity, back-up purchase or credit support in connection with a Class
Conduit's extension of credit hereunder and any other agreement entered into by
any Program Support Provider providing for: (a) the issuance of one or more
letters of credit for the account of any Class Conduit or its related commercial
paper issuer, (b) the issuance of one or more surety bonds for which any Class
Conduit or its related commercial paper issuer is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, (c) the sale by
any Class Conduit to any Program Support Provider of any Capital (or portions
thereof or participation interest therein) maintained by such Class Conduit
and/or (d) the making of loans and/or other extensions of credit to any Class
Conduit or its related commercial paper issuer in connection with the related
commercial paper program, together with any letter of credit, surety bond or
other instrument issued thereunder.
"Program Support Provider" means, with respect to a Class Conduit, any bank,
insurance company or other funding institution providing liquidity, credit
enhancement or back-up purchase support or facilities to such Class Conduit.
"Purchase Agreement" means the Amended and Restated Receivables Purchase and
Servicing Agreement, dated as of the date hereof, by and between Tech Data, as
seller, and the Transferor, as purchaser, as the same may be amended, restated,
supplemented or otherwise modified from time to time.







--------------------------------------------------------------------------------





"Purchase Agreement Termination Event" means the Transferor ceasing to make
purchases of Receivables from Tech Data under the Purchase Agreement.
"Rate Period" means, with respect to any Interest Rate, the applicable period of
time for which such Interest Rate is determined.
"Rating Agency" means each of S&P, Fitch and Moody's, to the extent then rating
the Commercial Paper of any Class Conduit (and/or each other rating agency then
rating the Commercial Paper of any Class Conduit).
"Receivable" means the indebtedness owed to the Transferor or any Originator by
any Obligor under a Contract whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of
merchandise or services by any Originator and thereafter transferred to the
Transferor by the Seller pursuant to the Purchase Agreement, and includes the
right to payment of any Finance Charges and other obligations of such Obligor
with respect thereto. Notwithstanding the foregoing, to the extent any portion
of a Receivable is deemed collected as a result of Deemed Collections that are
received and applied in accordance with Section 3.01(e), such portion of such
Receivable shall no longer constitute a Receivable hereunder.
"Receivables Pool" means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Transferor pursuant to the Purchase Agreement.
"Records" means all Contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property) maintained with
respect to Receivables and the related Obligors.
"Reference Rate" has, for each Class Investor or the Administrative Agent, as
applicable, the meaning set forth in the applicable Side Letter between the
applicable Class Agent and the Transferor.
"Register" has the meaning set forth in Section 13.03(d).
"Reinvestment" has the meaning set forth in Section 3.01(a).
"Related Bank Investor" means with respect to any Class Conduit, any Class Agent
or any Class, each Bank Investor listed as a Bank Investor for the related Class
as set forth on Schedule I hereto.
"Related Class Conduit" means, with respect to any Bank Investor, any Class
Agent or any Class, each Class Conduit which is listed as a Class Conduit for
the related Class as set forth on Schedule I hereto.







--------------------------------------------------------------------------------





"Related Party" means, with respect to any Person, such Person's Affiliates and
the officers, directors, managers, agents and employees of such Person and its
Affiliates.
"Related Security" means with respect to any Pool Receivable, all of the
Transferor's and the Seller's rights, title and interest in, to and under:
(a)    the merchandise (including returned or repossessed merchandise), if any,
the sale of which by the applicable Originator gave rise to such Receivable;
(b)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements signed by an Obligor describing any collateral securing
such Receivable;
(c)    all guarantees, indemnities, warranties, insurance (and proceeds and
premium refunds thereof) or other agreements or arrangements of any kind from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise;
(d)    all Records related to such Receivable; and
(e)    all rights and remedies of the Transferor under the Purchase Agreement
and the Originator Sale Agreement, together with all financing statements filed
by the Transferor against the Seller and each Originator in connection
therewith; and
(f)    all Collections on and Proceeds of any of the foregoing.
"Repurchase" has the meaning set forth in the Purchase Agreement.
"Repurchase Event" has the meaning set forth in the Purchase Agreement.
"Required Capital Amount" means, at any time of determination, an amount equal
to the Total Reserves at such time.
"Responsible Officer" means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, treasurer, assistant
treasurer or chief accounting officer of such Person.
"Retained Interest" has the meaning set forth in Section 7.03(n).
"S&P" means S&P Global Ratings and any successor thereto that is a nationally
recognized statistical rating organization.







--------------------------------------------------------------------------------





"Sanctions" means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. federal government (including
without limitation the Office of Foreign Assets Control of the U.S. Department
of the Treasury), (b) the United Nations Security Council, the European Union or
Her Majesty's Treasury of the United Kingdom or (c) Canada, including but not
limited to, the economic or financial sanctions or trade embargoes contemplated
by the provisions of the United Nations Act (Canada), the Special Economic
Measures Act (Canada), and any other economic sanctions laws administered by
Foreign Affairs and International Trade Canada or the Department of Public
Safety Canada.
"Sanctioned Country" means, at any time, a country, region or territory to the
extent that such country, region or territory itself is the subject of Sanctions
that broadly prohibit dealings with such country, region or territory (as of the
Amendment Date, the Crimea region of Ukraine, Cuba, Iran, North Korea and
Syria).
"Sanctioned Person" means, at any time, any individual or entity (a) appearing
on a list of Persons with whom trade or commerce is expressly restricted by
Applicable Law pursuant to Sanctions, (b) located, organized or resident in a
Sanctioned Country, (c) with whom dealings are currently prohibited by any
Sanctions or (d) is controlled or 50% or more owned by any individual or entity
described in the foregoing clauses (a), (b) or (c).
"Scheduled Termination Date" means August 8, 2019, it being understood that the
parties hereto may from time to time extend the Scheduled Termination Date by
written agreement.
"Scotia Bank" has the meaning set forth in the preamble to this Agreement.
"Segregated Account" has the meaning set forth in Section 4.03.
"Servicing Fee" means the fee referred to in Section 8.06(a) of this Agreement.
"SEC" means the U.S. Securities and Exchange Commission.
"Secured Parties" means each Credit Party, each Indemnified Party and each
Affected Person.
"Securities Act" means the Securities Act of 1933, as amended or otherwise
modified from time to time.
"Seller" has the meaning set forth in the Purchase Agreement, as the same may be
modified from time to time with the prior written consent of the Administrative
Agent.
"Settlement Date" means (i) prior to the Termination Date, the Monthly
Settlement Date and (ii) on and after the Termination Date, each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of each Class Agent) (it being understood that the







--------------------------------------------------------------------------------





Administrative Agent (with the consent or at the direction of each Class Agent)
may select such Settlement Date to occur as frequently as daily) or, in the
absence of such selection, the Monthly Settlement Date.
"Side Letter" has the meaning set forth in Section 2.05(a).
"Solvent" means, with respect to any Person and as of any particular date, (i)
the present fair value of the assets of such Person exceeds the liabilities of
such Person as such liabilities become absolute and matured, (ii) the fair value
of the assets of such Person exceeds the probable liability on such Person's
debts as such debts become absolute and matured, (iii) such Person is able to
pay its debts as they mature and (iv) such Person's capital is not unreasonably
small for the business in which it is engaged.
"Special Concentration Limit" means, for any Obligor or Financing Party while
such Obligor or Financing Party is a Special Obligor, the percentage applicable
to such Special Obligor and designated as the "Special Concentration Limit" in
the written approval of such Obligor or Financing Party as a Special Obligor by
the Agent and the Class Agents.
"Special Obligor" means an Obligor or Financing Party which upon the request of
the Transferor is approved in writing by the Agent and each Class Agent as a
"Special Obligor" and with respect to which none of the Administrative Agent or
any Class Agent shall have revoked such designation, such revocation to be
effective upon three (3) Business Days' written notice from the Administrative
Agent or a Class Agent, as applicable, to the Collection Agent, the Transferor,
the Administrative Agent (if such notice is not given by the Administrative
Agent) and each Class Agent and which revocation shall be given in good faith
and based upon reasonable criteria.
"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.
"Tech Data" has the meaning set forth in the preamble to this Agreement.
"Termination Date" means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the "Termination Date" is declared or deemed to have
occurred under Section







--------------------------------------------------------------------------------





9.01 and (c) the date designated by the Transferor as the "Termination Date"
pursuant to Section 2.04(b).
"Termination Event" has the meaning set forth in Section 9.01. For the avoidance
of doubt, a Termination Event shall occur only after applicable cure periods, if
any, specified in Section 9.01 have expired, and any Termination Event that
occurs shall be deemed to be continuing at all times thereafter unless and until
waived in accordance with Section 13.01.
"Total Reserves" means, at any time of determination, an amount equal to the
product of (a) the Net Receivables Pool Balance and (b) the sum of (i) the Yield
and Servicing Reserve Percentage, (ii) the greater of (A) the Dynamic Loss
Reserve Percentage or (B) the Concentration Reserve Percentage and (iii) the
greater of (A) the Dynamic Dilution Reserve Percentage or (B) the Minimum
Dilution Reserve Percentage.
"Transaction Documents" means this Agreement, the Purchase Agreement, the
Originator Sale Agreement, each Lock-Box Agreement, each Side Letter, the Cash
Pooling and Management Agreement and all of the other instruments, documents and
other agreements executed and delivered by any Originator, Tech Data or the
Transferor in connection with any of the foregoing which has been designated as
a "Transaction Document" for purposes of this Agreement with the consent of the
Administrative Agent, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
"Transferor" has the meaning set forth in the preamble to this Agreement.
"Transferor's Net Worth" means, at any time of determination, an amount equal to
(i) the sum of (A) the Outstanding Balance of all Pool Receivables at such time,
plus (B) cash Collections held by the Transferor, minus (ii) the sum of (A) the
Aggregate Capital at such time, plus (B) the Aggregate Interest at such time,
plus (C) the aggregate accrued and unpaid Fees at such time, plus (D) without
duplication, the aggregate accrued and unpaid other Obligations at such time.
"UCC" means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning set forth in Section
12.04(f)(ii)(D).
"Volcker Rule" has the meaning set forth in Section 6.01(n).
"Withholding Agent" means the Transferor, the Collection Agent or the
Administrative Agent.







--------------------------------------------------------------------------------





"Yield and Servicing Reserve Percentage" means 1.00%.

SECTION 1.02    Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, California, Florida
or Delaware, as applicable, and not specifically defined herein, are used herein
as defined in such Article 9. Unless otherwise expressly indicated, all
references herein to "Article," "Section," "Schedule," "Exhibit" or "Annex"
shall mean articles and sections of, and schedules, exhibits and annexes to,
this Agreement. For purposes of this Agreement, unless the context otherwise
requires: (a) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (b) the
words "hereof," "herein" and "hereunder" and words of similar import refer to
this Agreement as a whole and not to any particular provision of this Agreement
(and the words "thereof," "therein" and "thereunder" have a corresponding
meaning when used with other agreements or documents); (c) the term "including"
means "including without limitation"; (d) references to any Applicable Law where
a particular date or timeframe is relevant refer to that Applicable Law as
amended or otherwise modified and as in effect on such date or within such
timeframe and, if applicable, includes any successor Applicable Law; (e)
references to any agreement where a particular date or timeframe is relevant
refer to that agreement as amended or otherwise modified and as in effect on
such date or within such timeframe; (f) references to any Person include that
Person's permitted successors and assigns; (g) headings and captions are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (h) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
"from" means "from and including", and the terms "to" and "until" each means "to
but excluding"; (i) terms in one gender include the parallel terms in the neuter
and opposite gender; (j) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day;
and (k) the term "or" is not exclusive.

ARTICLE II    

TERMS OF THE LOANS

SECTION 2.01    Loan Facility. Upon a request by the Transferor pursuant to
Section 2.02(a), and on the terms and subject to the conditions hereinafter set
forth, the Class Conduits, ratably, in accordance with the aggregate of the
Commitments of the Related Bank Investors with respect to each such Class
Conduit, severally and not jointly, may, in their sole discretion, make Loans to
the Transferor on a revolving basis, and if and to the extent any Class Conduit
does not make any such requested Loan or if any Class does not include a Class
Conduit, the Related Bank Investor(s) for such Class Conduit or the Bank
Investor for such Class, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Transferor, in either case, from time to time until the Termination Date. Under
no circumstances shall any Class Investor be obligated to make any such Loan to
the extent that, after giving effect to such Loan and all other Loans being made
on such date:
(i)    the Aggregate Capital would exceed the Facility Limit;
(ii)    the sum of (A) the Capital of such Class Investor, plus (B) the
aggregate outstanding Capital of each other Class Investor in its Class, would
exceed the Class Commitment of such Class Investor's Class;
(iii)    if such Class Investor is a Bank Investor, the aggregate outstanding
Capital of such Bank Investor would exceed its Commitment; or
(iv)    the Aggregate Capital would exceed the Borrowing Base.

SECTION 2.02    Procedures for Credit Extensions. (a) Each Loan hereunder shall
be made on at least one (1) Business Day's prior written request from the
Transferor to the Administrative Agent and each Class Agent in the form of a
Loan Request attached hereto as Exhibit A. Each such Loan Request shall be
delivered no later than 3:00 p.m. (New York City time) on the Business Day prior
to the proposed date of such Credit Extension (it being understood that any such
Loan Request delivered after such time shall be deemed to have been made on the
following Business Day); provided, however, that the Transferor may deliver a
same-day Loan Request on up to four (4) Business Days during any one week, in
which case the Transferor must deliver the Loan Request by not later than 10:00
a.m. (New York City time) on the date of such Credit Extension, and the
Transferor shall deliver such Loan Request directly to each Class Investor. Each
such Loan Request shall specify (i) the amount of the Loan(s) requested (which
shall not be less than $5,000,000 on an aggregate basis for all Classes and
shall be an integral multiple of $1,000,000, and in the case of any same-day
Credit Extension, not greater than $100,000,000), (ii) the allocation of such
amount among the Classes (which shall be ratable based on the Class
Commitments), (iii) the account to which the proceeds of such Loan shall be
distributed and (iv) the date such Credit Extension is to be made (which shall
be a Business Day).
(a)    On the date of each Loan, the Class Investors shall (or in the case of
any Class Conduit, may), upon satisfaction of the applicable conditions set
forth in Article V and in accordance with the other conditions set forth in this
Article II, make available to the Transferor in same day funds an aggregate
amount equal to the amount of such Loans requested, at the account set forth in
the related Loan Request. Each request for a Loan shall be irrevocable and
binding on the Transferor.
(b)    With respect to any Class, if at any time prior to the Termination Date,
the related Class Conduit elects not to make a Loan requested by the Transferor
in accordance with Sections 2.01 and 2.02, the Transferor shall have the right
to require such Class Conduit to assign all of its interest in the Loans made by
such Class Conduit to its Related Bank Investor, with notice to the related
Class Agent and the Administrative Agent. In the event of any such election by
the Transferor, the assignment shall be effective on the Business Day following
such request, with the same force and effect as an assignment duly entered into
pursuant to Section 13.03(a), and the Administrative Agent shall update the
Register and give notice of such assignment pursuant to Section 13.03(d).
(c)    Each Bank Investor's obligation shall be several, such that the failure
of any Bank Investor to make available to the Transferor any funds in connection
with any Loan shall not relieve any other Bank Investor of any obligation
hereunder to make funds available on the date such Loans are requested (it being
understood, that no Bank Investor shall be responsible for the failure of any
other Bank Investor to make funds available to the Transferor in connection with
any Loan hereunder).
(d)    The Transferor shall repay in full the outstanding Capital of each Class
Investor on the Maturity Date. Prior thereto, the Transferor shall prepay the
outstanding Capital of each Class Investor to the extent required pursuant to
Section 2.03 and on each Settlement Date in accordance with the priorities set
forth in Section 3.01(b), and may voluntarily prepay the outstanding Capital of
each Class Investor in accordance with Section 2.04.
(e)    If the Transferor and the Administrative Agent agree in writing that a
Bank Investor is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Bank Investor will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Class Investors or take such other actions as the Administrative Agent
may determine to be necessary to cause the Loans to be held pro rata by each
Class in accordance with the Commitments of such Class, whereupon such Bank
Investor will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Transferor while that Bank Investor was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no such cure of Defaulting Lender status will constitute a
waiver or release of any claim of any party hereunder arising from that Bank
Investor's having been a Defaulting Lender.

SECTION 2.03    Mandatory Prepayments.
(a)    If at any time on or prior to the Termination Date, a Responsible Officer
of the Transferor obtains knowledge that a Borrowing Base Deficit exists, then
the Transferor shall within one (1) Business Day repay the outstanding Capital
of each Class Investor (ratably, based on the aggregate outstanding Capital of
each Class Investor at such time), from previously received Collections, an
aggregate amount equal to the amount that, when applied in reduction of the
Aggregate Capital, will cure such Borrowing Base Deficit. The Transferor shall
make such prepayment to each Class Agent's Account in immediately available
funds.
(b)    The Transferor shall repay all of the outstanding Capital of each Class
Investor (together with any accrued Interest and Fees in respect of such
Capital) if the Administrative Agent notifies the Transferor of a material
breach of any representation or warranty made or deemed made pursuant to Article
VI of this Agreement and Transferor shall fail to cure such breach within
fifteen (15) days (or, in the case of the representations and warranties in
Section 6.01(d), three (3) days) of such notice. The Transferor shall make such
prepayment to each Class Agent's Account in immediately available funds on such
fifteenth (15th) day (or third (3rd) day, if applicable).

SECTION 2.04    Voluntary Prepayments.
(a)    The Transferor, in its discretion, shall have the right to make a
prepayment, in whole or in part, of the outstanding Capital of each Class
Investor, which prepayment shall be applied in reduction of the Aggregate
Capital after notice to the Administrative Agent and each Class Agent, not later
than 3:00 p.m. (New York City time) on the Business Day prior to the proposed
date of such voluntary prepayment; provided, that the Transferor may make a
same-day voluntary payment on up to four (4) Business Days during any one week
(any such same-day voluntary payment not to exceed $70,000,000), in which case,
the Transferor shall provide notice thereof not later than 10:00 a.m. (New York
City time) on the Business Day of such voluntary payment to the Administrative
Agent and each Class Agent. Any such prepayment will reduce the Capital of each
Class on a pro rata basis based on the outstanding Capital of each such Class.
All accrued Interest and Fees relating to the Capital prepaid pursuant to this
Section 2.04(a) shall be due and payable on the following Settlement Date in
accordance with Section 2.05(b).
(b)    The Transferor may, upon not less than thirty (30) days' prior written
notice to the Administrative Agent and each Class Agent, terminate in whole or
permanently reduce in part the Facility Limit and the Commitments in an amount
up to the amount by which the Facility Limit exceeds the Aggregate Capital;
provided, that (i) any partial reduction of Commitments shall be in an aggregate
minimum amount of $20,000,000 and integral multiples of $10,000,000 in excess of
that amount, and (ii) no Termination Event or Potential Termination Event shall
have occurred and be continuing or would result from any such termination or
reduction. Any partial reduction of the Facility Amount and the Commitments will
reduce the Commitments of each Class on a pro rata basis based on the
outstanding Commitments of each such Class. All Fees relating to the portion of
the Commitment so reduced shall be due and payable on the following Settlement
Date in accordance with Section 2.05(b). In connection with any termination of
the Facility Limit and the Commitments in whole pursuant to this Section
2.04(b), the Transferor may designate any date occurring on or after such
termination in whole (subject to payment of all outstanding Obligations
hereunder) as the Termination Date.

SECTION 2.05    Interest and Fees.
(a)    On each Settlement Date, the Transferor shall, in accordance with the
terms and priorities for payment set forth in Section 3.01, pay to each
applicable Class Agent, each applicable Class Investor and/or the Administrative
Agent certain fees (collectively, the "Fees") in the amounts set forth in the
side letter agreements from time to time entered into, among the Transferor, the
members of the applicable Class or Classes (or their respective Class Agents on
their behalf) and/or the Administrative Agent (each such side letter agreement,
as amended, restated, supplemented or otherwise modified from time to time,
collectively being referred to herein as the "Side Letter"), except that no
Undrawn Fee (as defined in the Side Letter) will accrue with respect to any
Class during the period in which any member of such Class is a Defaulting
Lender.
(b)    The Capital of each Class Investor shall accrue interest on each day when
such Capital remains outstanding at the then applicable Interest Rate for such
Class Investor. The Transferor shall pay all Interest and Fees accrued during
each Interest Period on the immediately following Settlement Date in accordance
with the terms and priorities for payment set forth in Section 3.01.

SECTION 2.06    Eurodollar Rate Protection; Illegality. If any Class Agent
determines, with respect to its Class Investors that have extended Loans
accruing Interest by reference to the Eurodollar Rate, that:
(a)    it is unable to obtain on a timely basis the information necessary to
determine any Eurodollar Rate applicable to the Capital held by the related
Class;
(b)    it is unable to obtain matching deposits in the London interbank market
to fund the Capital held by the related Class;
(c)    the Eurodollar Rate will not adequately reflect the cost of funding or
maintaining the Capital; or
(d)    any Change in Law makes it unlawful, or any central bank or other
Official Body asserts that it is unlawful, to fund or maintain the Capital by
reference to a Eurodollar Rate;
then, in each case, such Class Agent shall forthwith notify the Administrative
Agent and the Transferor of the existence of such circumstances, and until such
Class Agent has notified the Administrative Agent and the Class Agent that such
circumstances no longer exist, Interest on the Capital held by the related Class
shall accrue at the Base Rate.

SECTION 2.07    Records of Loans. Each Class Agent shall record in its records,
the date and amount of each Loan made by the Class Investors in its Class
hereunder, the interest rate with respect thereto, the Interest accrued thereon
and each repayment and payment thereof. Subject to Section 13.03(d), such
records shall be conclusive and binding absent manifest error. The failure to so
record any such information or any error in so recording any such information
shall not affect the obligations of the Transferor hereunder or under the other
Transaction Documents.

ARTICLE III    

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 3.01    Settlement Procedures.
(a)    The Collection Agent shall set aside and hold in trust for the exclusive
benefit of the Transferor and the Secured Parties (or segregate in a separate
account in accordance with Section 4.03), all Collections on Pool Receivables
that are received by the Collection Agent or the Transferor (including receipt
of Deemed Collections or cash payment to effect a Repurchase) or received in any
Lock-Box or Lock-Box Account for application in accordance with the priority of
payments set forth in Section 3.01(b); provided, that (i) for so long as no
Collection Agent Ratings Event, Collection Agent Default or Termination Event
has occurred and is continuing, any such Collections may be commingled by the
Collection Agent with funds of the Collection Agent and its Affiliates prior to
the applicable Settlement Date, solely for the purpose of investing in
short-term cash management investments; provided, however, that no such
commingling or any loss or gain attributable to any such investment shall
derogate from the Collection Agent’s obligations hereunder to distribute all
Collections, or an amount equal thereto, in accordance with the priority of
payments set forth in Section 3.01(b) and (ii) the Collection Agent may from
time to time release to the Transferor from Collections any amounts permitted to
be released under Section 5.03 and applied by the Transferor as (A) a cash
payment towards the purchase price for any Receivables acquired by the
Transferor under the Purchase Agreement (each such release, a "Reinvestment") or
(B) repayments or extensions of credit in accordance with the Cash Pooling and
Management Agreement (each, a "Cash Pooling Transfer").
(b)    On each Settlement Date, the Collection Agent (or, following its
assumption of exclusive control of the Lock-Box Accounts, the Administrative
Agent) shall distribute such Collections in the following order of priority:
(i)    first, to each Lock-Box Bank, the amount of any fees, costs or expenses
permitted to be debited or withdrawn by such Lock-Box Bank from a Lock-Box
Account pursuant to the terms of the applicable Lock-Box Agreement, to the
extent such fees, costs or expenses have not already been debited or withdrawn;
(ii)    second, to the Collection Agent for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period, plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Collection Agent;
(iii)    third, to each applicable Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Fees due to such Credit Party for
the immediately preceding Interest Period, plus, if applicable, the amount of
any such Fees payable for any prior Interest Period to the extent such amount
has not been distributed to such Credit Party;
(iv)    fourth, to each applicable Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest due to such Credit Party
for the immediately preceding Interest Period, plus, if applicable, the amount
of any such Interest payable for any prior Interest Period to the extent such
amount has not been distributed to such Class Investor or Credit Party;
(v)    fifth, if any Borrowing Base Deficit exists, to each Class Investor
(ratably, based on the aggregate outstanding Capital of each Class Investor at
such time), to repay the outstanding Capital of each Class Investor, an
aggregate amount equal to the amount that, when applied in reduction of the
Aggregate Capital, will cure such Borrowing Base Deficit;
(vi)    sixth, on and after the Termination Date, to each Class Investor
(ratably, based on the aggregate outstanding Capital of each Class Investor), to
repay the outstanding Capital of each such Class Investor until paid in full;
(vii)    seventh, to each Credit Party, each Affected Person and each Lock-Box
Bank (ratably, based on the amounts due and owing at such time), all other
Obligations then due and owing by the Transferor to such Person (including any
amounts payable under Article XII or any Lock-Box Agreement);
(viii)    eighth, prior to the Termination Date, at the election of the
Transferor and in accordance with Section 2.04, to the payment of all or any
portion of the outstanding Capital of the Class Investors at such time (ratably,
based on the aggregate outstanding Capital of each Class Investor at such time);
and
(ix)    ninth, the remaining balance, if any, to the Transferor.
(c)    All payments or distributions to be made by the Collection Agent, the
Transferor and any other Person to the Administrative Agent or the Class
Investors (or their respective related Affected Persons), shall be paid or
distributed to the related Class Agent at its Class Agent's Account. Each Class
Agent, upon its receipt in the applicable Class Agent's Account of any such
payments or distributions, shall distribute such amounts to the applicable Class
Investors and Affected Persons within its Class ratably; provided that if such
Class Agent shall have received insufficient funds to pay all of the above
amounts in full on any such date, such Class Agent shall pay such amounts to the
applicable Class Investors and Affected Persons within its Class in accordance
with the priority of payments set forth above, and with respect to any such
category above for which there are insufficient funds to pay all amounts owing
on such date, ratably (based on the amounts in such categories owing to each
such Person in such Class) among all such Persons in such Class entitled to
payment thereof.
(d)    If and to the extent the Administrative Agent, any Credit Party or any
Affected Person shall be required for any reason to return to the Transferor or
any underlying Obligor (including to any trustee, receiver, custodian or similar
official thereof as a result of any Event of Bankruptcy with respect to the
Transferor or such Obligor) any amount received on its behalf hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Transferor and, accordingly, the Administrative Agent, such
Credit Party or such Affected Person, as the case may be, shall have a claim
(which claim may be contingent or subject to defenses) against the Transferor
for such amount.
(e)    If on any day the Seller is required to make a cash payment of Deemed
Collections to the Transferor or effect a Repurchase under the Purchase
Agreement, the Transferor shall deposit (or cause to be deposited) the amount of
such Deemed Collections or the repurchase price for such Repurchase to a
Lock-Box Account for application as Collections in accordance with Section
3.01(b). The Transferor shall promptly enforce the Seller's obligations to pay
Deemed Collections or, if requested by the Administrative Agent, effect a
Repurchase, in each case, in accordance with the terms of the Purchase
Agreement.
(f)    Except as otherwise required by Applicable Law or the relevant Contract,
all Collections received from a Pool Obligor in payment of any Pool Receivable
shall be applied to the Receivables of such Obligor in the order of the age of
such Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables.

SECTION 3.02    Payments and Computations, Etc. (a) All amounts to be paid by
the Transferor or the Collection Agent to the Administrative Agent, any Credit
Party or any Affected Person hereunder shall be initiated by wire transfer no
later than 1:00 p.m. (New York City time) on the day when due in same day funds
to the applicable Class Agent's Account.
(a)    Each of the Transferor and the Collection Agent shall, to the extent
permitted by Applicable Law, pay interest on any amount not paid by it when due
hereunder, at an interest rate per annum equal to 1.00% per annum above the
greater of the Base Rate or the otherwise applicable Interest Rate, payable on
demand.
(b)    All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.
(c)    All calculations of the Outstanding Balance of any Pool Receivables (and
accordingly, the Net Receivables Pool Balance and the Borrowing Base) shall be
reduced by any amounts owed by the Transferor, any Originator or the Seller to
the related Obligor.

SECTION 3.03    Delivery of Periodic Reports. (a) Prior to the twentieth (20th)
day of each month, the Collection Agent shall prepare and forward to each Class
Agent and the Administrative Agent (i) a Periodic Report (including without
limitation, a settlement statement and a certification as to the Net Receivables
Pool Balance) together with an aging of all Pool Receivables, as of the close of
business of the Collection Agent on the last day of the immediately preceding
month, (ii) if requested by any of the Class Agents, a listing by Pool Obligor
of all Pool Receivables together with an aging of such Pool Receivables and
(iii) such other information as any Class Agent or the Administrative Agent may
reasonably request, which may include collection, payment rate, default and
delinquency data with respect to any one or more Special Obligors.
(a)    Notwithstanding anything in the foregoing Section 3.03(a), if the
long-term debt rating of Tech Data shall be "BB" or below from S&P or "Ba2" or
below from Moody's, the Collection Agent shall prepare and forward to each Class
Agent and the Administrative Agent a Periodic Report (including without
limitation, a settlement statement and a certification as to the Net Receivables
Pool Balance and the calculation thereof) prior to the first (1st) Business Day
of each week.

SECTION 3.04    Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Obligations in a greater
proportion than that received by any other Credit Party entitled to receive a
ratable share of such Obligations in accordance with Section 3.01(b), such
Credit Party agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Credit Parties so
that after such purchase each Credit Party will hold the appropriate ratable
proportion of such Obligations; provided that if all or any portion of such
excess amount is thereafter recovered from such Credit Party, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.







--------------------------------------------------------------------------------






SECTION 3.05    Right of Setoff. Without in any way limiting the provisions of
Section 3.04, each Credit Party is hereby authorized (in addition to any other
rights it may have), at any time after the occurrence of the Termination Date or
during the continuance of a Termination Event or a Potential Termination Event
for its Class, to setoff, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any deposits and any
other indebtedness held or owing by such Credit Party (including by any branches
or agencies of such Credit Party) to, or for the account of, the Transferor,
against any non-contingent Obligations then owed by the Transferor hereunder;
provided that such Credit Party shall notify each other party hereto promptly
following such setoff, and any subsequent payments made by the Transferor under
Section 3.01 shall be adjusted to correct for any non-pro rata exercise of the
rights under this Section 3.05, as reasonably determined by the Administrative
Agent.

ARTICLE IV    

SECURITY INTEREST; SEGREGATED ACCOUNT

SECTION 4.01    Security Interest.
(a)    As security for the performance by the Transferor of all the terms,
covenants and agreements on the part of the Transferor to be performed under
this Agreement or any other Transaction Document, including the punctual payment
when due of the Aggregate Capital and all Interest in respect of the Loans and
all other Obligations, the Transferor hereby grants to the Administrative Agent
for its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in all of the Transferor's right, title and interest in, to
and under all of the following, whether now or hereafter owned, existing or
arising (collectively, the "Collateral"): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Boxes and Lock-Box Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Transferor under the Purchase Agreement, (vi) without duplication of the
foregoing, all of its accounts, general intangibles (including payment
intangibles), deposit accounts, investment property, financial assets,
instruments, chattel paper and letter-of-credit rights, (vii) all supporting
obligations relating to the foregoing and (viii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing. Each party
hereto acknowledges and agrees that the security interest and liens granted in
the Collateral under and pursuant to the Original Agreement shall continue in
full force and effect, and this Section 4.01(a) shall be deemed to be a
continuation and reaffirmation, and not a replacement or novation, of the
security interest and liens granted in the Collateral under and pursuant to the
Original Agreement.
(b)    The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. Each of the Transferor and the Administrative Agent hereby
authorizes the filing of financing statements and financing statement amendments
(including continuation statements) in each jurisdiction the Administrative
Agent deems necessary and appropriate to perfect and maintain the perfection of
the security interest of the Administrative Agent (for the benefit of the
Secured Parties) in the Collateral. Such financing statements may describe the
collateral covered thereby, (i) in the case of any financing statement against
the Transferor, as "all of the debtor's personal property or assets" or words to
that effect, and (ii) in the case of any financing statement against the Seller
or any Originator, as set forth in the Purchase Agreement or the Originator Sale
Agreement, as applicable, or in an Exhibit or Annex thereto, in each case,
notwithstanding that such wording may be broader in scope than the collateral
described in this Agreement, the Purchase Agreement or the Originator Sale
Agreement, as applicable.
(c)    Without limiting the generality of Section 4.01(b), each of the
Transferor and the Administrative Agent hereby authorizes the filing of, and the
Transferor shall cause to be filed: (i) financing statement amendments to (X)
financing statement #0031397 filed against the Transferor with the Secretary of
State of the State of Delaware and (Y) financing statement #200000118812 filed
against Tech Data with the Secretary of State of the State of Florida (the
"Existing Financing Statements"), amending collateral descriptions to reflect
the addition of AVT TS as an Originator (in a manner consistent with Section
4.01(b)) and amending the identity of the secured party to reflect the
appointment of Scotia Bank as the Administrative Agent for the benefit of the
Secured Parties and (ii) on the Amendment Date (or within two (2) Business Days
thereafter), initial financing statements against AVT TS with the Secretary of
State of the State of Delaware, against Tech Data with the Secretary of State of
the State of Florida and against the Transferor with the Secretary of State of
the State of Delaware, each identifying the Administrative Agent for the benefit
of the Secured Parties as the secured party or secured party assignee and
identifying the applicable collateral in a manner consistent with Section
4.01(b) (such financing statements, the "Amendment Financing Statements"). For
so long as this Agreement is in effect or any Obligations remain outstanding,
the Transferor shall cause the Existing Financing Statements and the Amendment
Financing Statements to be continued on such date or dates as may be necessary
to continue such financing statements under the applicable UCC, and shall not
authorize either the Existing Financing Statements or the Amendment Financing
Statements to be terminated.
(d)    The authorizations set forth in Sections 4.01(b) and (c) above are
intended to satisfy all requirements for the authorization of filing the
financing statements described in such sections under Article 9 of any
applicable enactment of the UCC, including, without limitation, Section 9-509
thereof.

SECTION 4.02    Protection of Security Interest of the Administrative Agent for
the benefit of the Secured Parties. (a) The Transferor agrees that it will, and
will cause the Seller and any Originator to, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Administrative Agent or any Class Agent may
reasonably request in order to perfect or protect the Administrative Agent's
interest in the Collateral or to enable the Administrative Agent or any of the
Class Investors to exercise or enforce any of their respective rights hereunder.
Without limiting the foregoing, the Transferor will, and will cause the Seller
and any Originator to, upon the reasonable request of the Administrative Agent
or any of the Class Investors, in order to accurately reflect this financing
transaction, (x) execute and file such financing or continuation statements or
amendments thereto or assignments thereof as may be reasonably requested by the
Administrative Agent or any of the Class Investors and (y) mark its, the
Seller's and any Originator's respective master data processing records and
other documents with a legend describing the conveyance of the Receivables and
related property to the Transferor and the security interest granted to the
Administrative Agent, for the benefit of the Class Investors, in the applicable
portion of the Collateral in the manner required by Section 7.01(n) and Section
7.03(k). The Transferor shall, and will cause the Seller to, upon the reasonable
request of the Administrative Agent or any of the Class Investors, obtain such
additional search reports as the Administrative Agent or any of the Class
Investors shall request. In addition to complying with the procedures set forth
Section 7.02(g) and Section 7.04(g), any filings under the UCC or otherwise that
are occasioned by any change in name or location of any Originator, the Seller
or the Transferor shall be made at the expense of Transferor.
(a)    The Collection Agent shall instruct (or cause the instruction of) all
Obligors and Financing Parties to cause all Collections to be deposited directly
with a Lock-Box Bank. Any Lock-Box Account maintained by a Lock-Box Bank
pursuant to the related Lock-Box Agreement shall be subject to the control of
the Administrative Agent in accordance with such Agreement. No account may be
added or terminated as a Lock-Box Account and no bank may be added or terminated
as a Lock-Box Bank except in accordance with Sections 7.02(e) and 7.04(e). If
the Transferor receives any Collections or Deemed Collections, the Transferor
shall immediately remit such Collections to a Lock-Box Account. Any Collections
that are received by any Originator, the Seller or the Collection Agent shall be
immediately, but in any event within forty-eight (48) hours of receipt,
deposited into a Lock-Box Account.

SECTION 4.03    Segregated Account. The Administrative Agent may, at any time,
in its discretion and at the expense of the Transferor, designate a segregated
account, which segregated account will be subject to the control of the
Administrative Agent for the benefit of the Secured Parties (such account, the
"Segregated Account").  The Segregated Account may:  (a) be established at the
Administrative Agent, (b) be held directly in the name of the Administrative
Agent for the benefit of the Secured Parties and (c) restrict or prohibit the
Collection Agent or any of its Affiliates from making withdrawals, subject to
permitted withdrawals (i) to Seller to pay for Receivables purchased under the
Purchase Agreement in accordance with the Transaction Documents, upon
certification by the Seller of the Outstanding Balance of such Receivables and
the purchase price therefor and (ii) for voluntary prepayments of Capital in
accordance with Section 2.04.  Upon the occurrence of a Collection Agent Ratings
Event, a Collection Agent Default or a Termination Event, the Collection Agent
shall obtain confirmation of the account details of the Segregated Account from
the Administrative Agent, and shall thereafter remit daily, within forty-eight
(48) hours of receipt, to the Segregated Account, all Collections received with
respect to any Receivables and all other amounts received in respect of the
Collateral.  Amounts on deposit in the Segregated Account shall be applied on
each Settlement Date in accordance with Section 3.01(b).  On the Final Payout
Date, any funds remaining on deposit in the Segregated Account shall be released
to the Transferor.

ARTICLE V    

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 5.01    Conditions Precedent to Effectiveness and the Refinancing Credit
Extension. This Agreement shall become effective as of the Amendment Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Annex I hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses due and
payable by the Transferor on the Amendment Date to the Credit Parties have been
paid in full in accordance with the terms of the Transaction Documents.

SECTION 5.02    Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Amendment Date shall be subject to the
conditions precedent that:
(a)    the Transferor shall have delivered to the Administrative Agent and each
Class Agent a Loan Request for such Loan in accordance with Section 2.02(a);
(b)    the Collection Agent shall have delivered to the Administrative Agent and
each Class Agent a pro forma Periodic Report, reflecting the Aggregate Capital,
Total Reserves and the Borrowing Base, each as calculated after giving effect to
the proposed Credit Extension;
(c)    none of the conditions specified in Section 2.01(i) through (iv) shall
exist after giving effect to such Credit Extension;
(d)    on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the
Transferor and the Collection Agent shall be deemed to have represented and
warranted that such statements are then true and correct):
(i)    the representations and warranties of the Transferor and the Collection
Agent contained in Sections 6.01 and 6.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Termination Event or Potential Termination Event has occurred and is
continuing, and no Termination Event or Potential Termination Event would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(e)    no Termination Date shall have occurred.

SECTION 5.03    Conditions Precedent to All Reinvestments and Cash Pooling
Transfers. Each Reinvestment and each Cash Pooling Transfer hereunder on or
after the Amendment Date shall be subject to the conditions precedent that:
(a)    (i) after giving effect to such Reinvestment, or Cash Pooling Transfer,
as applicable, the Collection Agent shall be holding in trust for the benefit of
the Secured Parties or shall have segregated in a separate account approved by
the Administrative Agent, an amount of Collections sufficient to pay the sum of
all accrued and unpaid Servicing Fees, Interest, Fees and all other
non-contingent Obligations that would be due and payable on the following
Settlement Date and (ii) no Borrowing Base Deficit shall exist;
(b)    the Transferor shall (i) use such Reinvestment solely to pay the purchase
price for Pool Receivables purchased by the Transferor in accordance with the
terms of the Purchase Agreement or (ii) apply such Cash Pooling Transfer as a
repayment or extension of credit pursuant to the Cash Pooling and Management
Agreement; and
(c)    on the date of such Reinvestment or Cash Pooling Transfer the following
statements shall be true and correct (and upon the occurrence of such
Reinvestment or Cash Pooling Transfer, the Transferor and the Collection Agent
shall be deemed to have represented and warranted that such statements are then
true and correct):
(i)    the representations and warranties of the Transferor and the Collection
Agent contained in Sections 6.01 and 6.02 are true and correct in all material
respects on and as of the date of such Reinvestment or Cash Pooling Transfer as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date;
(ii)    no Termination Event has occurred and is continuing, and no Termination
Event would result from such Reinvestment or Cash Pooling Transfer; and
(iii)    the Termination Date shall not have occurred.

ARTICLE VI    

REPRESENTATIONS AND WARRANTIES

SECTION 6.01    Representations and Warranties of the Transferor. The Transferor
represents and warrants as of the Amendment Date, as of each day on which a
Credit Extension or Reinvestment or Cash Pooling Transfer shall have occurred
and as of each Settlement Date occurring prior to the Final Payout Date or the
Termination Date:
(a)    Corporate Existence; Compliance with Law. The Transferor (i) is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate power or other
organizational power and authority and the legal right to own and operate its
property and to conduct its business, and (iii) is in compliance with all
Applicable Law except where the failure to be in compliance would not have a
Material Adverse Effect.
(b)    Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Transferor of each Transaction Document to which
the Transferor is a party are within the Transferor's corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, Official Body or official thereof (except as
contemplated by Section 4.01 hereof), and do not contravene, or constitute a
default under, any provision of Applicable Law or of the certificate of
incorporation or bylaws of the Transferor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Transferor or
result in the creation or imposition of any Adverse Claim on the assets of the
Transferor.
(c)    Binding Effect. Each Transaction Document to which the Transferor is a
party constitutes the legal, valid and binding obligation of the Transferor,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally.
(d)    Perfection Representations.
(i)    This Agreement constitutes a "security agreement" under the applicable
UCC and is effective to create a valid and continuing security interest (as
defined in the applicable UCC) in the Transferor's right, title and interest in,
to and under the Collateral.
(ii)    The security interest of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral has been perfected.
(iii)    The Receivables included in any calculation of the Borrowing Base
constitute "accounts" or "general intangibles" within the meaning of Section
9-102 of the UCC.
(iv)    The Transferor owns and has good and marketable title to the Receivables
and Related Security included in the Collateral free and clear of any Adverse
Claim, other than De Minimis Tax Liens that are released within ninety (90) days
of discovery thereof by the applicable Originator.
(v)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (or continue
the perfection of) (x) the sale of any Receivables and related property from any
applicable Originator to the Seller pursuant to the Originator Sale Agreement,
(y) the sale of the Pool Receivables and Related Security from the Seller to the
Transferor pursuant to the Purchase Agreement and (z) the Administrative Agent's
security interest in the Collateral.
(vi)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Transferor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Transferor has not authorized the filing of and is not aware of any financing
statements filed against the Transferor that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent, (ii) that has been terminated or (iii) that has been
addressed in a manner consented to in writing by the Administrative Agent.
(e)    Accuracy of Information. All information heretofore furnished by the
Transferor (including without limitation, the Periodic Reports, Loan Requests,
certificates, reports, statements, documents and other information) to any Class
Investor, any Class Agent or the Administrative Agent pursuant to any provision
of this Agreement or any other Transaction Document was, at the time the same
were so furnished, true and accurate in every material respect.
(f)    Tax Status. The Transferor has filed all federal, state and other tax
returns required to be filed and has paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges shown thereon,
except (i) such items which are being or will promptly be contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, or (ii) where a failure to
file a return or pay a tax would not, individually or in the aggregate,
materially adversely affect the ability of Tech Data or the Transferor to
perform its obligations under this Agreement.
(g)    Action, Suits. There are no actions, suits or proceedings pending, or to
the knowledge of the Transferor threatened, against or affecting the Transferor
or any Affiliate of the Transferor or their respective properties, in or before
any court, arbitrator or other body, which may materially adversely affect the
financial condition of the Transferor or materially adversely affect the ability
of Transferor to perform its obligations under this Agreement.
(h)    Use of Proceeds. No proceeds of any Credit Extension will be used by the
Transferor to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Place of Business. The principal place of business and chief executive
office of the Transferor are located at the address of the Transferor indicated
in Section 13.02 hereof and the offices where the Transferor keeps all its
Records, are located at the address(es) described on Schedule IV or such other
locations notified to the Administrative Agent in accordance with Section
7.01(q) hereof in jurisdictions where all action required by Sections 4.01 and
4.02 hereof has been taken and completed.
(j)    Offices; Legal Name. The Transferor's sole jurisdiction of organization
is the State of Delaware and it is a "registered organization" within the
meaning of the Delaware UCC. The legal name of the Transferor is Tech Data
Finance SPV, Inc.
(k)    Calculation of Net Receivables Pool Balance. Each Receivable included as
an Eligible Receivable in the calculation of the Net Receivables Pool Balance as
of any date was an Eligible Receivable, and the Net Receivables Pool Balance as
of such date was properly calculated in accordance with the definition thereof
(including with respect to applicable adjustments relating to the calculation of
Outstanding Balances or Excess Concentration Amounts).
(l)    Borrowing Base Deficit. No Borrowing Base Deficit exists.
(m)    No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event or if either such event has occurred, the Transferor has
notified the Administrative Agent in writing of either such event immediately
upon learning of the occurrence thereof, describing the same and if applicable,
the steps being taken by the Person(s) affected with respect thereto.
(n)    Not an Investment Company. The Transferor is not an "investment company"
registered or required to be registered under the Investment Company Act, and is
not a "covered fund" under Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the applicable rules and regulations thereunder (the
"Volcker Rule"). In determining that it is not a "covered fund" under the
Volcker Rule, although other exemptions or exclusions under the Investment
Company Act may apply, the Transferor relies on the exemption from the
definition of "investment company" set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of "investment company" set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.
(o)    ERISA. The Transferor and each of its ERISA Affiliates is in compliance
in all material respects with ERISA and no ERISA lien exists on any of the
Receivables. The Transferor is not aware of any judgment lien or tax lien
filings against the Transferor that have not been addressed in a manner
consented to in writing by the Administrative Agent and each Class Agent except
for liens that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(p)    Lock‑Box Accounts. The names and addresses of all the Lock‑Box Banks,
together with the account numbers of the Lock‑Box Accounts at such Lock‑Box
Banks, are specified in Schedule II hereto (or at such other Lock‑Box Banks
and/or with such other Lock‑Box Accounts as have been notified to the
Administrative Agent and for which Lock‑Box Agreements have been executed in
accordance with Section 4.02 hereof and delivered to the Collection Agent). All
Obligors and Financing Parties have been instructed to make payment to a
Lock‑Box Account and only Collections are deposited into the Lock‑Box Accounts.
Each Lock-Box Account is a "deposit account" within the meaning of the
applicable UCC, the Administrative Agent has "control" over such Lock-Box
Account within the meaning of the applicable UCC, and (other than De Minimis Tax
Liens that are released within ninety (90) days of discovery thereof by the
applicable Originator) there are no Adverse Claims in respect of any Lock-Box
Accounts or in respect of any amounts on deposit therein.
(q)    Nonconsolidation. The Transferor is operated in such manner that the
separate corporate existence of the Transferor, on the one hand, and Tech Data
or any Affiliate thereof, on the other hand, shall not be disregarded and,
without limiting the generality of the foregoing:
(i)    the Transferor is a limited purpose corporation whose activities are
restricted in its Certificate of Incorporation to activities related to
purchasing or otherwise acquiring receivables and related property (including
the Pool Receivables and the Related Security) and related assets and rights and
conducting any related or incidental business or activities it deems necessary
or appropriate to carry out its primary purpose, including entering into
agreements like the Transaction Documents;
(ii)    the Transferor has not engaged, and does not presently engage, in any
activity other than those activities expressly permitted hereunder and under the
other Transaction Documents, nor has the Transferor entered into any agreement
other than this Agreement, the other Transaction Documents to which it is a
party, and with the prior written consent of each Class Agent and the
Administrative Agent, any other agreements necessary to carry out more
effectively the provisions and purposes hereof or thereof;
(iii)    (A) the Transferor maintains its own deposit account or accounts,
separate from those of any of its Affiliates, with commercial banking
institutions, (B) the funds of the Transferor are not and have not been diverted
to any other Person or for other than the corporate use of the Transferor
(subject to the following clause (C)) and (C), except as may be expressly
permitted by this Agreement or the other Transaction Documents, the funds of the
Transferor are not and have not been commingled with those of any of its
Affiliates;
(iv)    to the extent that the Transferor contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing are fairly
allocated to or among the Transferor and such entities for whose benefit the
goods and services are provided, and each of the Transferor and each such entity
bears its fair share of such costs; and all material transactions between the
Transferor and any of its Affiliates shall be only on an arm's‑length basis;
(v)    the Transferor maintains a principal executive and administrative office
through which its business is conducted and a telephone number and stationery,
if any, through which all business correspondence and communication are
conducted, in each case separate from those of Tech Data and its Affiliates;
(vi)    the Transferor conducts its affairs strictly in accordance with its
certificate of incorporation and observes all necessary, appropriate and
customary corporate formalities, including (A) holding all regular and special
stockholders' and directors' meetings appropriate to authorize all corporate
action (which, in the case of regular stockholders' and directors' meetings, are
held at least annually), (B) keeping separate and accurate minutes of such
meetings, (C) passing all resolutions or consents necessary to authorize actions
taken or to be taken, and (D) maintaining accurate and separate books, records
and accounts, including intercompany transaction accounts;
(vii)    all decisions with respect to its business and daily operations are
independently made by the Transferor (although the officer making any particular
decision may also be an employee, officer or director of an Affiliate of the
Transferor) and are not dictated by any Affiliate of the Transferor;
(viii)    the Transferor acts solely in its own corporate name and through its
own authorized officers and agents, and no Affiliate of the Transferor shall be
appointed to act as its agent, except as expressly contemplated by this
Agreement;
(ix)    no Affiliate of the Transferor advances funds to the Transferor, other
than as is otherwise provided herein or in the other Transaction Documents, and
no Affiliate of the Transferor otherwise supplies funds to, or guaranties debts
of, the Transferor; provided, however, that an Affiliate of the Transferor may
provide funds or other assets to the Transferor in connection with the
capitalization of the Transferor;
(x)    other than organizational expenses and as expressly provided herein and
in the other Transaction Documents, the Transferor pays all expenses,
indebtedness and other obligations incurred by it;
(xi)    the Transferor does not guarantee, and is not otherwise liable, with
respect to any obligation of any of its Affiliates;
(xii)    any financial reports required of the Transferor comply with generally
accepted accounting principles and are issued separately from, but may be
consolidated with, any reports prepared for any of its Affiliates;
(xiii)    at all times the Transferor is adequately capitalized to engage in the
transactions contemplated in its certificate of incorporation;
(xiv)    the financial statements and books and records of the Transferor and
Tech Data reflect the separate corporate existence of the Transferor;
(xv)    the Transferor does not act as agent for Tech Data or any Affiliate
thereof, but instead presents itself to the public as a corporation separate
from each such member and independently engaged in the business of purchasing
and financing the Receivables;
(xvi)    the Transferor maintains a three‑person board of directors, including
at least one independent director, as provided in its certificate or articles of
incorporation; provided that it will not be a breach of this clause if the
Transferor fails to have an independent director as a result of the death,
disability, or incapacity of the existing independent director or the failure of
such director to satisfy the criteria for an independent director set forth in
its certificate or articles of incorporation if the Transferor promptly notifies
the Administrative Agent of such death, disability, incapacity or failure and
appoints a new independent director reasonably acceptable to the Administrative
Agent; and
(xvii)    the certificate of incorporation of the Transferor requires the
affirmative vote of the independent director before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Transferor, and the
Transferor to maintain correct and complete books and records of account and
minutes of the meetings and other proceedings of its stockholders and board of
directors.
(r)    Opinions. The facts regarding the Transferor, the Collection Agent, each
Originator, the Pool Receivables, the Related Security and the related matters
set forth or assumed in the opinions of Cleary Gottlieb Steen & Hamilton LLP
relating to true sale and substantive non-consolidation matters, delivered in
connection with this Agreement and the Transaction Documents as of the Amendment
Date, are true and correct in all material respects.
(s)    Compliance with Credit and Collection Policy. The Transferor has complied
in all material respects with the applicable Credit and Collection Policy with
regard to each Pool Receivable and the related Contract, and has not made any
material changes to such Credit and Collection Policy, except such material
change as to which the Administrative Agent has been notified.
(t)    Accounting. The manner in which the Transferor or any Originator accounts
for the transactions contemplated by this Agreement, the Purchase Agreement or
the Originator Sale Agreement, as applicable, does not jeopardize the true sale
or absolute conveyance analysis of any sales of Pool Receivables by (i) any
Originator to the Seller pursuant to the Originator Sale Agreement or (ii) by
the Seller to the Transferor pursuant to the Purchase Agreement.
(u)    Anti-Corruption Laws and Sanctions; Use of Proceeds. The Transferor has
conducted its businesses in material compliance with Anti-Corruption Laws and
has instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. Neither the Transferor nor, to the knowledge
of the Transferor, any director, officer or Affiliate thereof, is a Sanctioned
Person. No proceeds obtained under this Agreement or the transactions
contemplated hereby have been (i) directly or indirectly used, or made available
to any individual or entity, in any manner that would result in a violation by
any individual or entity (including any individual or entity participating in
the transactions contemplated by the Transaction Documents, whether as
Administrative Agent, a Class Agent, a Class Investor or otherwise) of Sanctions
or (ii) directly or indirectly used for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
would create a material breach of other similar anti-corruption legislation in
other jurisdictions.
(v)    Ordinary Course of Business. Each payment made by or on behalf of the
Transferor to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Transferor in the ordinary course of business
or financial affairs of the Transferor and (ii) made in the ordinary course of
business or financial affairs of the Transferor.
(w)    Solvency. The Transferor is Solvent.
(x)    Nature of Receivables. Each Receivable is an "eligible asset" as defined
in Rule 3a‑7 under the Investment Company Act.
(y)    Interests in Transferor. The Transferor is a consolidated subsidiary of
Tech Data under GAAP. As of the Amendment Date, the Transferor does not have any
securities or other interests issued or outstanding other than the equity
interests in the Transferor owned by Tech Data and the Loans made under this
Agreement.
Any document, instrument, certificate or notice delivered to any Class Investor
hereunder shall be deemed a representation and warranty by the Transferor to the
extent that such document, instrument, certificate or notice contains any
statement of fact, which shall not include forward‑looking statements.

SECTION 6.02    Representations and Warranties of the Collection Agent. Tech
Data, as the Collection Agent, represents and warrants as of the Amendment Date,
as of each day on which a Credit Extension or Reinvestment or Cash Pooling
Transfer shall have occurred and as of each Settlement Date occurring prior to
the Final Payout Date or the Termination Date:
(a)    Corporate Existence; Compliance with Law. Tech Data (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) has all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted, and (iii)
is in compliance with all Applicable Law, except, in the case of clauses (ii)
and (iii), where the failure to do so would not have a Material Adverse Effect.
(b)    Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by Tech Data of each Transaction Document to which Tech
Data is a party are within Tech Data's corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Official Body or official thereof (except for the filing
of UCC financing statements in connection with the Purchase Agreement), and do
not contravene, or constitute a default under, any provision of Applicable Law
or of the certificate of incorporation or bylaws of Tech Data or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
Tech Data or result in the creation or imposition of any Adverse Claim on the
assets of Tech Data or any of its Subsidiaries.
(c)    Binding Effect. Each Transaction Document to which Tech Data is a party
constitutes the legal, valid and binding obligation of Tech Data, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors.
(d)    Accuracy of Information. All information heretofore furnished by Tech
Data to the Transferor, any Class Agent, any Class Investor or the
Administrative Agent pursuant to any provision of this Agreement or any other
Transaction Document was, at the time the same were so furnished, true and
accurate in every material respect.
(e)    Tax Status. Tech Data has filed all federal, state and other tax returns
required to be filed and has paid or made adequate provision for the payment of
all taxes, assessments and other governmental charges shown thereon, except (i)
such items which are being or will promptly be contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, or (ii) where a failure to file a
return or pay a tax would not, individually or in the aggregate, materially
adversely affect the ability of Tech Data or the Transferor to perform its
obligations under this Agreement.
(f)    Action, Suits. Except as disclosed in the Exchange Act Reports, there are
no actions, suits or proceedings pending, or to the knowledge of Tech Data
threatened, against or affecting Tech Data or any of its Subsidiaries or their
respective properties, in or before any court, arbitrator or other body, which
may materially adversely affect the financial condition of Tech Data and its
Subsidiaries taken as a whole or materially adversely affect the ability of Tech
Data to perform its obligations under this Agreement.
(g)    Opinions. The facts regarding the Collection Agent, its relationship with
its Affiliates and the transfer of Pool Receivables and the Related Security
contemplated by this Agreement and the other Transaction Documents set forth or
assumed in the opinions of Cleary Gottlieb Steen & Hamilton LLP relating to true
sale and substantive non-consolidation matters, delivered in connection with
this Agreement and the Transaction Documents as of the Amendment Date, are true
and correct in all material respects.
(h)    Credit and Collection Policy. Since June 24, 2016, there have been no
material changes in Tech Data's Credit and Collection Policy; since such date,
no material adverse change has occurred in the overall rate of collection of the
Receivables.
(i)    Collections and Servicing. Since June 24, 2016, there has been no
material adverse change in the ability of Tech Data to service and collect the
Receivables.
(j)    Place of Business. The principal place of business and chief executive
office of Tech Data are located at the address of Tech Data indicated in Section
13.02 hereof and the offices where Tech Data keeps all its Records, are located
at the address(es) described on Schedule IV or such other locations notified to
the Administrative Agent in accordance with Section 7.03(m) hereof in
jurisdictions where all action required by Sections 4.01 and 4.02 hereof has
been taken and completed.
(k)    Offices; Legal Name. Tech Data's sole jurisdiction of organization is the
State of Florida and it is a "registered organization" within the meaning of the
Florida UCC. The legal name of Tech Data is Tech Data Corporation.
(l)    No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event or if either such event has occurred, Tech Data has notified
the Administrative Agent in writing of either such event immediately upon
learning of the occurrence thereof, describing the same and if applicable, the
steps being taken by the Person(s) affected with respect thereto.
(m)    Not an Investment Company. Tech Data is not an "investment company"
registered or required to be registered under the Investment Company Act.
(n)    ERISA. Tech Data is in compliance in all material respects with ERISA and
no lien exists in favor of the Pension Benefit Guaranty Corporation on any of
the Pool Receivables.
(o)    Anti-Corruption Laws and Sanctions; Use of Proceeds. Tech Data and its
Subsidiaries have conducted their businesses in material compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws. Neither Tech Data,
nor any of its Subsidiaries, nor, to the knowledge of Tech Data and its
Subsidiaries, any director, officer or Affiliate thereof, is a Sanctioned
Person. No proceeds obtained under this Agreement or the transactions
contemplated hereby have been (i) directly or indirectly used, or made available
to any individual or entity, in any manner that would result in a violation by
any individual or entity (including any individual or entity participating in
the transactions contemplated by the Transaction Documents, whether as
Administrative Agent, a Class Agent, a Class Investor or otherwise) of Sanctions
or (ii) directly or indirectly used for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
would create a material breach of other similar anti-corruption legislation in
other jurisdictions.

ARTICLE VII    

COVENANTS

SECTION 7.01    Affirmative Covenants of the Transferor. At all times from the
Amendment Date until the Final Payout Date:
(a)    Payment of Principal and Interest. The Transferor shall duly and
punctually pay Capital, Interest, Fees and all other amounts payable by the
Transferor hereunder in accordance with the terms of this Agreement.
(b)    Reports. The Transferor shall deliver to the Administrative Agent and
each Class Agent:
(i)    Annual Reporting. Within ninety‑five (95) days after the close of each of
its fiscal years, for itself unaudited balance sheets as at the close of such
fiscal year and profit and loss statements for the period from the beginning of
such fiscal year to the end of such fiscal year, all certified by one of its
Responsible Officers.
(ii)    Quarterly Reporting. Within fifty (50) days after the close of the first
three quarterly periods of each of its fiscal years, for itself unaudited
balance sheets as at the close of each such period and profit and loss
statements and for the period from the beginning of such fiscal year to the end
of such quarter, all certified by one of its Responsible Officers.
(iii)    Periodic Reports. Periodic Reports in accordance with Section 3.03.
(iv)    Compliance Certificate. Within ninety‑five (95) days of the close of
each of its fiscal years and within fifty (50) days of the close of each of the
first three fiscal quarters of each of its fiscal years, a compliance
certificate signed by one of its Responsible Officers stating that no
Termination Event or Potential Termination Event exists, or if any Termination
Event or Potential Termination Event exists, stating the nature and status
thereof.
(v)    Notice of Termination Events or Potential Termination Events. Promptly
upon (but in any event within two (2) Business Days of) a Responsible Officer of
the Transferor learning of the occurrence of any Termination Event or Potential
Termination Event, a statement of the chief financial officer or chief
accounting officer of the Transferor setting forth details of such Termination
Event or Potential Termination Event and the action which the Transferor
proposes to take with respect thereto.
(vi)    Change in Credit and Collection Policy. Within fifteen (15) days after
the date any material change in or amendment to a Credit and Collection Policy
is made, a copy of the Credit and Collection Policy then in effect indicating
such change or amendment.
(vii)    ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any "reportable event" (as defined in
Article IV of ERISA) which the Transferor, Tech Data or any domestic Affiliate
of the Transferor files under ERISA with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or which
the Transferor, Tech Data or any domestic Affiliates of the Transferor receives
from the Internal Revenue Service, the Pension Benefit Guaranty Corporation or
the U.S. Department of Labor.
(viii)    Other Information. Such other information (including non‑financial
information) as the Administrative Agent or any Class Agent may from time to
time reasonably request.
(c)    Conduct of Business. The Transferor will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
(d)    Compliance with Laws. The Transferor will comply in all respects with all
Applicable Law, except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
(e)    Furnishing of Information and Inspection of Records. The Transferor will
furnish to the Administrative Agent from time to time such information with
respect to the Pool Receivables as the Administrative Agent may reasonably
request, including, without limitation, listings identifying the Obligor and the
Outstanding Balance for each Pool Receivable. The Transferor will at any time
and from time to time during regular business hours upon forty‑eight (48) hours
prior written notice, permit the Administrative Agent, or its agents or
representatives, (i) to examine and make copies of and abstracts from all
Records and (ii) to visit the offices and properties of the Transferor or Tech
Data, as applicable, for the purpose of examining such Records, and to discuss
matters relating to the Pool Receivables or the Transferor's performance
hereunder with any of the officers, directors, employees or independent public
accountants of the Transferor having knowledge of such matters.
(f)    Keeping of Records and Books of Account. The Transferor will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of each new Receivable and
all Collections of and adjustments to each existing Receivable); provided, that
the Transferor shall not be required to keep and maintain such records with
respect to any Receivables for a period of more than sixty (60) days after such
Receivables shall have been paid in full by the Obligors thereof. The Transferor
will give the Administrative Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
(g)    Performance and Compliance with Receivables and Contracts. The Transferor
will at its expense timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, if any.
(h)    Credit and Collection Policies. The Transferor will comply in all
material respects with the applicable Credit and Collection Policy in regard to
each Pool Receivable and the related Contract.
(i)    Collections. The Transferor shall instruct, or cause to be instructed,
all Obligors and Financing Parties to cause all Collections to be deposited
directly to a Lock‑Box Account.
(j)    Collections Received by Transferor. The Transferor shall hold in trust,
and deposit, immediately, but in any event not later than forty‑eight (48) hours
of its receipt thereof, to a Lock‑Box Account all Collections received from time
to time by the Transferor (including without limitation, in the case of the
Transferor, all Deemed Collections).
(k)    Sale Treatment. The Transferor shall not (i) account for (including for
accounting and tax purposes), or otherwise treat, the transactions contemplated
by the Purchase Agreement in any manner other than as a sale, contribution or
other absolute conveyance of Receivables and related property by Tech Data to
the Transferor, or (ii) treat the transactions contemplated hereby in any manner
other than as a financing by the Class Investors secured by a lien on the
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. In addition the Transferor shall disclose (in a footnote or otherwise)
in all of its financial statements (including any such financial statements
consolidated with any other Persons' financial statements) the existence and
nature of the transaction contemplated hereby and by the Purchase Agreement and
the interest of the Transferor (in the case of Tech Data's financial statements)
and the Administrative Agent, on behalf of the Secured Parties, in the
Collateral.
(l)    Organizational Documents. The Transferor shall only amend, alter, change
or repeal its Certificate of Incorporation with the prior written consent of the
Administrative Agent and each Class Agent.
(m)    Minimum Net Worth. The Transferor shall at all times maintain a net worth
in accordance with GAAP which is not less than an amount equal to the greatest
of (A) the sum of (i) the outstanding balance of all Defaulted Receivables at
such time, (ii) the Outstanding Balance of all Delinquent Receivables at such
time and (iii) the sum of the Outstanding Balance of the three largest
Receivables of the non‑investment grade Obligors, (B) the Required Capital
Amount and (C) 7.5% of the Facility Limit.
(n)    Legends. At all times from and after the Amendment Date (and with respect
to the Pool Receivables for which AVT TS is the Originator, within two (2)
months of the Amendment Date), the Transferor shall cause each and every (a)
electronic representation of any Pool Receivable (whether in disk, tape or other
medium), as well as any paper printout of any such electronic records, to be
clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
ACCOUNTS DESCRIBED HEREIN OR ANY SECURED PARTY WITH RESPECT THERETO IS HEREBY
NOTIFIED THAT AN INTEREST IN THESE ACCOUNTS HAS BEEN SOLD OR TRANSFERRED TO A
THIRD PARTY LENDER, PURCHASER OR SECURED PARTY." and (b) original physical copy
of each Contract with respect to any Pool Receivable constituting "chattel
paper" or an "instrument" within the meaning of Article 9 of the UCC to be
clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
CHATTEL PAPER OR INSTRUMENT REPRESENTED HEREBY OR ANY SECURED PARTY WITH RESPECT
THERETO IS HEREBY NOTIFIED THAT AN INTEREST IN THIS CHATTEL PAPER OR INSTRUMENT
HAS BEEN SOLD OR TRANSFERRED TO A THIRD PARTY LENDER, PURCHASER OR SECURED
PARTY." In each case, such legend shall be in bold, in type face at least as
large as 10 point and shall be entirely in capital letters.
(o)    Insurance. The Transferor will maintain or cause to be maintained with
financially sound and reputable insurers, insurance with respect to its
properties and business, against loss or damage of the kinds customarily insured
against by reputable companies in the same or similar businesses, such insurance
to be of such types and in such amounts as is customary for such companies under
similar circumstances; provided, however, that in any event the Transferor shall
use its best efforts to maintain, or cause to be maintained, insurance in
amounts and with coverages not materially less favorable to the Transferor as in
effect on the Amendment Date.
(p)    Compliance with Anti-Corruption Laws. The Transferor will conduct its
business in material compliance with Anti-Corruption Laws and maintain policies
and procedures designed to promote and achieve compliance with such laws.
(q)    Notices. The Transferor (or the Collection Agent on its behalf) will
notify the Administrative Agent and each Class Agent in writing of any of the
following events promptly upon (but in no event later than two (2) Business Days
after) a Responsible Officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:
(i)    Notice of Termination Events. A statement of a Responsible Officer of the
Transferor describing any Termination Event or Potential Termination Event that
has occurred and is continuing and the action, if any, which the Transferor
proposes to take with respect thereto.
(ii)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Transferor, the Collection Agent or any
Originator, which with respect to any Person other than the Transferor, would
reasonably be expected to have a Material Adverse Effect.
(iii)    Adverse Claim. Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof (including with respect to any Lock-Box,
Lock-Box Account and any Collections).
(iv)    Name Changes. At least thirty (30) days (or such shorter period agreed
to by the Administrative Agent in writing) before any change in any Originator's
or the Transferor's name, jurisdiction of organization, place of business or, if
more than one, chief executive office, or any office where Records are kept or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the proposed effective date thereof.
(v)    Change in Accounting Policy. Any material change in any accounting policy
of the Transferor or any Originator that would reasonably be expected to affect
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator accounts for the Pool Receivables shall be deemed "material" for such
purpose).
(vi)    Repurchase Event. Promptly after the occurrence thereof, notice of the
occurrence of a Repurchase Event.
(vii)    Purchase Agreement Termination Event; Termination of Sales under
Originator Sale Agreement. The occurrence of the Purchase Agreement Termination
Event or the termination of any sales of Receivables by any Originator under the
Originator Sale Agreement.
(viii)    Material Adverse Effect. Promptly after the occurrence thereof, notice
of any occurrence that does or would reasonably be expected to have a Material
Adverse Effect.

SECTION 7.02    Negative Covenants of the Transferor. At all times from the
Amendment Date until the Final Payout Date:
(a)    No Sales, Liens, Etc. Except as otherwise provided herein, the Transferor
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or, to the extent of its knowledge, suffer to exist any Adverse
Claim upon (or the filing of any financing statement) or with respect to (x) any
of the Collateral, (y) any inventory or goods, the sale of which may give rise
to a Pool Receivable or any Pool Receivable or related Contract, or (z) any
account which concentrates in a Lock‑Box Bank to which any Collections of any
Pool Receivable are sent, or assign any right to receive income in respect
thereof. Notwithstanding the foregoing, the Transferor may sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist an Adverse Claim on any (i) goods or inventory held on consignment solely
with respect to the consignor's interest; and (ii) Pool Receivable for which
Transferor has procured credit insurance, all Collections to be received
thereon, and all Related Security and Proceeds in respect of or in connection
with such insured Pool Receivable, where (a) such credit insurance has paid all
or part of the Outstanding Balance of such Pool Receivable; (b) such Pool
Receivable (i.e., the portion of such Receivable covered by the credit insurance
as well as the portion not covered by such credit insurance) has been written
off by the Transferor and the Collection Agent in accordance with the applicable
Credit and Collection Policy; and (c) if a Termination Event shall have
occurred, the Administrative Agent shall have consented to such release in
writing.
(b)    No Extension or Amendment of Receivables. Except as otherwise permitted
in Article VIII hereof, the Transferor will not extend, amend or otherwise
modify the terms of any Pool Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.
(c)    No Change in Business or Credit and Collection Policy. The Transferor
will not engage in any business other than acquiring accounts receivable from
Tech Data pursuant to the Purchase Agreement, financing such acquisition
pursuant hereto and other activities incidental thereto. The Transferor will not
make any change in a Credit and Collection Policy, which change would impair the
collectibility of the Pool Receivables in a material respect.
(d)    No Mergers, Etc. The Transferor will not (i) consolidate or merge with or
into any other Person, or (ii) sell, lease or transfer all or substantially all
of its assets to any other person.
(e)    Change in Payment Instructions to Obligors. The Transferor will not add
or terminate any bank as a Lock‑Box Bank or any account as a Lock‑Box Account to
or from those listed in Schedule II hereto or make any change in its
instructions to Obligors or Financing Parties regarding payments to be made to
any Lock‑Box Account, unless (i) such instructions are to deposit such payments
to another existing Lock‑Box Account or (ii) the Administrative Agent shall have
received written notice of such addition, termination or change at least thirty
(30) days prior thereto and the Administrative Agent shall have received a
Lock‑Box Agreement executed by each new Lock‑Box Bank or an existing Lock‑Box
Bank with respect to each new Lock‑Box Account, as applicable.
(f)    Deposits to Lock‑Box Accounts. The Transferor will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Lock‑Box Account cash or cash proceeds other than Collections of Pool
Receivables or other proceeds of the Collateral; provided, that with respect to
Collections of Receivables that were repurchased from the Transferor, the
Transferor shall have two (2) Business Days to remove any such Collections from
the applicable Lock-Box Account.
(g)    Change of Name, Etc. The Transferor will not change its name, identity or
structure or the location of its chief executive office or its jurisdiction of
organization, unless at least ten (10) days prior to the effective date of any
such change the Transferor delivers to the Administrative Agent (i) such
documents, instruments or agreements, executed by the Transferor, necessary to
reflect such change and to continue the perfection of the Administrative Agent's
security interests in the Collateral and (ii) new or revised Lock‑Box Agreements
executed by the Lock‑Box Banks which reflect such change and enable the
Administrative Agent to continue to exercise its rights contained in Sections
4.01 and 4.02 hereof.
(h)    Amendment to Purchase Agreement. The Transferor will not amend, modify or
supplement the Purchase Agreement, the Originator Sale Agreement or any other
Transaction Document, or waive any provision thereof, or enter into any consent
with respect thereto, in each case except with the prior written consent of the
Administrative Agent and the Majority Class Agents; nor shall the Transferor
take, or permit the Seller or any Originator to take, any other action under the
Purchase Agreement or the Originator Sale Agreement that could have a Material
Adverse Effect on the Administrative Agent or any Class Investor or which is
inconsistent with the terms of this Agreement.
(i)    Separate Business; Nonconsolidation. The Transferor shall not (i) engage
in any business not permitted by its Certificate of Incorporation as in effect
on the Amendment Date or (ii) conduct its business or act in any other manner
which is inconsistent with Section 6.01(q) or Section 6.01(r). The officers and
directors of the Transferor (as appropriate) shall make decisions with respect
to the business and daily operations of the Transferor independent of and not
dictated by Tech Data or any other controlling Person.
(j)    Other Agreements. The Transferor shall not enter into any other
agreements except this Agreement, the other Transaction Documents and the Lease
Agreement, unless the Administrative Agent consents in writing.
(k)    Other Indebtedness. The Transferor shall not incur any Indebtedness other
than (i) as permitted by the Transaction Documents and (ii) Indebtedness
existing under the Lease Agreement.
(l)    Anti-Corruption Laws and Sanctions. The Transferor shall not directly or
indirectly (a) use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977 or the UK
Bribery Act 2010, or would create a material breach of other similar
anti-corruption legislation in other jurisdictions or (b) use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any individual or entity, to fund any activities of or business with
any individual or entity, or in any country or territory, that, at the time of
such funding, is a Sanctioned Person or a Sanctioned Country, or in any other
manner, in each case as would result in a violation by any individual or entity
(including any individual or entity participating in the transactions
contemplated by the Transaction Documents, whether as Administrative Agent, a
Class Agent, a Class Investor or otherwise) of Sanctions.
(m)    Other Interests. The Transferor shall not during the term of this
Agreement issue any securities or other interests except with the prior written
consent of the Administrative Agent and each Class Agent.

SECTION 7.03    Affirmative Covenants of Tech Data. At all times from the
Amendment Date until the Final Payout Date:
(a)    Financial Reporting. Tech Data will maintain, for itself, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent (who shall
forward such information to the Class Agents):
(i)    Annual Reporting. Within ninety‑five (95) days after the close of each of
its fiscal years, an audit report certified by independent certified public
accountants prepared in accordance with generally accepted accounting principles
on a consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself including balance sheets as of the end
of such period, and the related consolidated and consolidating statements of
income or operations, shareholders' equity and cash flows for such fiscal year,
which report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit.
For the purposes of the foregoing, Tech Data shall appoint independent certified
public accountants of nationally recognized standing.
(ii)    Quarterly Reporting. Within fifty (50) days after the close of the first
three quarterly periods of each of its fiscal years, for itself consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by one of its Responsible Officers.
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by one of its Responsible Officers
stating that no Termination Event or Potential Termination Event exists, or if
any Termination Event or Potential Termination Event exists, stating the nature
and status thereof and containing a computation of, and showing compliance with,
each of the financial ratios and restrictions contained in this Agreement.
(iv)    Periodic Reports. Periodic Reports in accordance with Section 3.03.
(v)    Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Tech Data, copies of all financial statements, reports
and proxy statements so furnished and not otherwise required to be delivered to
the Administrative Agent pursuant hereto.
(vi)    SEC Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Tech Data or any subsidiary files with the Securities and Exchange
Commission.
(vii)    Other Information. Such other information (including non‑financial
information) as the Administrative Agent or any Class Agent may from time to
time reasonably request.
Documents required to be delivered pursuant to the foregoing clauses (i), (ii),
(v) and (vi) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Tech Data posts such
documents, or provides a link thereto on Tech Data's website, with notice to the
Administrative Agent, (ii) on which such documents are posted on Tech Data's
behalf on an internet or intranet website, if any, to which each Class Investor
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent), with notice to the
Administrative Agent or (iii) on which such documents are available on the EDGAR
Database.
(b)    Conduct of Business. Tech Data will, and will cause each of its
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent that
any failure with respect to the foregoing does not have a Material Adverse
Effect on the business or operations of Tech Data or the performance by Tech
Data under any of the Transaction Documents.
(c)    Compliance with Laws. Tech Data will, and will cause each of its
Subsidiaries to, comply with all Applicable Law, except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
(d)    Furnishing of Information and Inspection of Records. Tech Data will
furnish to the Transferor and the Administrative Agent from time to time such
information with respect to the Pool Receivables as the Transferor or the
Administrative Agent may reasonably request, including, without limitation,
listings identifying the Obligor and the Outstanding Balance for each Pool
Receivable. Tech Data will at any time and from time to time during regular
business hours upon forty‑eight (48) hours prior written notice, permit the
Administrative Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records and (ii) to visit the offices and
properties of Tech Data for the purpose of examining such Records, and to
discuss matters relating to Pool Receivables or Tech Data's performance
hereunder with any of the officers, directors, employees or independent public
accountants of Tech Data having knowledge of such matters.
(e)    Keeping of Records and Books of Account. Tech Data will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables in the
event of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Pool
Receivable); provided, that Tech Data shall not be required to keep and maintain
such records with respect to any Pool Receivables for a period of more than
sixty (60) days after such Pool Receivables shall have been paid in full by the
Obligors thereof. Tech Data will give the Administrative Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
(f)    Performance and Compliance with Receivables and Contracts. Tech Data, at
its expense, will, and will cause each Originator to, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables and all purchase orders and other agreements related to such Pool
Receivables.
(g)    Credit and Collection Policies. Tech Data will comply in all material
respects with the applicable Credit and Collection Policy in regard to each Pool
Receivable and the related Contract.
(h)    Collections. Tech Data shall instruct all Obligors and Financing Parties
to cause all Collections to be deposited directly to a Lock‑Box Account.
(i)    Collections Received by Tech Data. Tech Data shall hold in trust, and
deposit, immediately, but in any event not later than forty‑eight (48) hours of
its receipt thereof, to a Lock‑Box Account all Collections received from time to
time by Tech Data.
(j)    Sale Treatment. Tech Data shall not account for (including for accounting
and tax purposes), or otherwise treat, the transactions contemplated by the
Purchase Agreement in any manner other than as a sale, contribution or other
absolute conveyance of Receivables and related property by Tech Data to the
Transferor or the transactions contemplated by the Originator Sale Agreement in
any manner other than as a sale, contribution or other absolute conveyance of
Receivables and related property by the applicable Originator to Tech Data.
(k)    Legends. At all times from and after the Amendment Date (and with respect
to the Pool Receivables for which AVT TS is the Originator, within two (2)
months of the Amendment Date), the Collection Agent shall cause each and every
(a) electronic representation of any Pool Receivable (whether in disk, tape or
other medium), as well as any paper printout of any such electronic records, to
be clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
ACCOUNTS DESCRIBED HEREIN OR ANY SECURED PARTY WITH RESPECT THERETO IS HEREBY
NOTIFIED THAT AN INTEREST IN THESE ACCOUNTS HAS BEEN SOLD OR TRANSFERRED TO A
THIRD PARTY LENDER, PURCHASER OR SECURED PARTY." and (b) original physical copy
of each Contract with respect to any Pool Receivable constituting "chattel
paper" or an "instrument" within the meaning of Article 9 of the UCC to be
clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
CHATTEL PAPER OR INSTRUMENT REPRESENTED HEREBY OR ANY SECURED PARTY WITH RESPECT
THERETO IS HEREBY NOTIFIED THAT AN INTEREST IN THIS CHATTEL PAPER OR INSTRUMENT
HAS BEEN SOLD OR TRANSFERRED TO A THIRD PARTY LENDER, PURCHASER OR SECURED
PARTY." In each case, such legend shall be in bold, in type face at least as
large as 10 point and shall be entirely in capital letters.
(l)    Compliance with Anti-Corruption Laws. Tech Data will conduct its business
in material compliance with Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.
(m)    Notices. The Collection Agent will notify the Administrative Agent and
each Class Agent in writing of any of the following events promptly upon (but in
no event later than two (2) Business Days after) a Responsible Officer learning
of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:
(i)    Notice of Termination Events. A statement of a Responsible Officer of the
Collection Agent describing any Termination Event or Potential Termination Event
that has occurred and is continuing and the action, if any, which the Collection
Agent proposes to take with respect thereto.
(ii)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Transferor, the Collection Agent or any
Originator which would reasonably be expected to have a Material Adverse Effect.
(iii)    Adverse Claim. Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof (including with respect to any Lock-Box,
Lock-Box Account and any Collections).
(iv)    Name Changes. At least thirty (30) days (or such shorter period agreed
to by the Administrative Agent in writing) before any change in any Originator's
or the Transferor's name, jurisdiction of organization, place of business or, if
more than one, chief executive office, or any office where Records are kept or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the proposed effective date thereof.
(v)    Change in Accounting Policy. Any material change in any accounting policy
of the Collection Agent that would reasonably be expected to affect the
transactions contemplated by this Agreement or any other Transaction Document.
(vi)    Purchase Agreement Termination Event; Termination of Sales under the
Originator Sale Agreement. The occurrence of the Purchase Agreement Termination
Event or the termination of any sales of Receivables by any Originator under the
Originator Sale Agreement.
(vii)    Material Adverse Effect. Promptly after the occurrence thereof, notice
of any occurrence that does or would reasonably be expected to have a Material
Adverse Effect.
(n)    Risk Retention Compliance. Tech Data, on behalf of itself and each other
Originator, as "originators" for purposes of the Capital Requirements (Risk
Retention), makes the following representations, warranties and covenants for
the purpose of permitting certain Credit Parties to comply with the Capital
Requirements (Risk Retention):
(i)    For purposes of the Capital Requirements (Risk Retention), Tech Data has
established and is managing the programme or securitisation scheme contemplated
by this Agreement and the other Transaction Documents.
(ii)    It shall hold and maintain, for so long as any Loans are outstanding, a
material net economic interest of not less than five percent (5%) of the
aggregate outstanding balance of the Pool Receivables (such interest, the
"Retained Interest"), which Retained Interest takes the form of a first loss
position in accordance with the text of paragraph 1(d) of Article 405 of the
CRR, represented by Tech Data's ownership of all of the equity interest in the
Transferor and the associated indirect rights to residual cash flow under
Section 3.01(b)(ix).
(iii)    It shall neither assign nor sell, nor enter into nor permit any of its
affiliates to enter into any credit risk mitigation, short position or any other
credit risk hedge with respect to the Retained Interest in a manner that would
be contrary to the CRR.
(iv)    It shall confirm in each Periodic Report that it continues to comply
with subsections (i) through (iii) above, and shall promptly notify the
Administrative Agent and each Class Agent of any failure to so comply with
subsections (i) through (iii) above.
(v)    It shall promptly notify the Administrative Agent and each Class Agent of
any change to the form of the Retained Interest.
(vi)    Subject to compliance with Applicable Law, it shall promptly furnish to
the Administrative Agent and each Class Agent such other information, documents,
tapes, data, records or reports respecting the Pool Receivables, the Collateral
and the transactions contemplated by the Transaction Documents as the
Administrative Agent or such Class Agent may from time to time reasonably
request for purposes of complying with due diligence and monitoring obligations
under the Capital Requirements (Risk Retention).

SECTION 7.04    Negative Covenants of Tech Data. At all times from the Amendment
Date until the Final Payout Date:
(a)    No Sales, Liens, Etc. Except as otherwise provided herein, Tech Data will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or, to the extent of its knowledge, suffer to exist any Adverse Claim
upon (or the filing of any financing statement) or with respect to (x) any of
the Collateral, (y) any inventory or goods, the sale of which may give rise to a
Pool Receivable or any Pool Receivable or related Contract, or (z) any account
which concentrates in a Lock‑Box Bank to which any Collections of any Pool
Receivable are sent, or assign any right to receive income in respect thereof.
Notwithstanding the foregoing, Tech Data may sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist an Adverse
Claim on any goods or inventory held on consignment solely with respect to the
consignor's interest.
(b)    No Extension or Amendment of Receivables. Except as otherwise permitted
in Article VIII hereof, Tech Data will not extend, amend or otherwise modify the
terms of any Pool Receivable, or amend, modify or waive any term or condition of
any Contract related thereto.
(c)    No Change in Business or Credit and Collection Policy. Tech Data will not
make any change in the character of its business or in a Credit and Collection
Policy, which change would, in either case, impair the collectibility of the
Pool Receivables in a material respect.
(d)    No Mergers, Etc. Tech Data will not (i) consolidate or merge with or into
any other Person if such action shall result in a Potential Termination Event or
a Termination Event or Tech Data shall not be the surviving entity or (ii) sell,
lease or transfer all or substantially all of its assets to any other person.
(e)    Change in Payment Instructions to Obligors. Tech Data will not add or
terminate any bank as a Lock‑Box Bank or any account as a Lock‑Box Account to or
from those listed in Schedule II hereto or make any change in its instructions
to Obligors and Financing Parties regarding payments to be made to any Lock‑Box
Account, unless (i) such instructions are to deposit such payments to another
existing Lock‑Box Account or (ii) the Administrative Agent shall have received
written notice of such addition, termination or change at least thirty (30) days
prior thereto and the Administrative Agent shall have received a Lock‑Box
Agreement executed by each new Lock‑Box Bank or an existing Lock‑Box Bank with
respect to each new Lock‑Box Account, as applicable.
(f)    Deposits to Lock‑Box Accounts. Tech Data will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock‑Box
Account cash or cash proceeds other than Collections of Pool Receivables or
other proceeds of the Collateral; provided, that with respect to Collections of
Receivables that were repurchased from the Transferor, Tech Data shall have two
(2) Business Days to remove, or cause to be removed, any such Collections from
the applicable Lock-Box Account.
(g)    Change of Name, Etc. Tech Data will not change its name, identity or
structure or location of its chief executive office or its jurisdiction of
organization, unless at least ten (10) days prior to the effective date of any
such change Tech Data delivers to the Transferor and the Administrative Agent
(i) such documents, instruments or agreements, executed by the Transferor, as
are necessary to reflect such change and to continue the perfection of the
Transferor's ownership interest in the Pool Receivables and (ii) new or revised
Lock‑Box Agreements executed by the Lock‑Box Banks which reflect such change and
enable the Administrative Agent on behalf of the Secured Parties to continue to
exercise its rights contained in Sections 4.01 and 4.02 hereof.
(h)    Anti-Corruption Laws and Sanctions. Tech Data shall not directly or
indirectly (a) use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977 or the UK
Bribery Act 2010, or would create a material breach of other similar
anti-corruption legislation in other jurisdictions or (b) use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any individual or entity, to fund any activities of or business with
any individual or entity, or in any country or territory, that, at the time of
such funding, is a Sanctioned Person or a Sanctioned Country, or in any other
manner, in each case as would result in a violation by any individual or entity
(including any individual or entity participating in the transactions
contemplated by the Transaction Documents, whether as Administrative Agent, a
Class Agent, a Class Investor or otherwise) of Sanctions.

SECTION 7.05    Financial Covenants of the Collection Agent.
(a)    Consolidated Total Leverage Ratio. The Collection Agent shall not permit
the Consolidated Total Leverage Ratio, as of the last day of each fiscal quarter
of the Collection Agent, to be greater than, (i) 4.75 to 1.00 starting with the
first fiscal quarter of the Collection Agent ending after the AVT TS Acquisition
Closing Date and for the following two full fiscal quarters of the Collection
Agent ending after the AVT TS Acquisition Closing Date, (ii) 4.25 to 1.00 for
the third and fourth full fiscal quarters of the Collection Agent ending after
the AVT TS Acquisition Closing Date, or (iii) 4.00 to 1.00 for the fifth full
fiscal quarter of the Collection Agent ending after the AVT TS Acquisition
Closing Date and each subsequent fiscal quarter of the Collection Agent.
(b)    Consolidated Interest Coverage Ratio. The Collection Agent shall not
permit the Consolidated Interest Coverage Ratio, as of the last day of each
fiscal quarter of the Collection Agent, to be less than 3.00 to 1.00.
(c)    Certain Defined Terms. The following terms used in this Section 7.05 have
the following meanings:
(i)    "Attributable Indebtedness" means, on any date: (A) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
(B) in respect of any Real Estate Financing Facility that is characterized as a
lease, the capitalized amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared in accordance
with GAAP if such lease were accounted for as a capital lease, calculated as of
November 2, 2016, with respect to any Real Estate Financing Facility outstanding
on November 2, 2016, or the date of the closing of any Real Estate Financing
Facility entered into subsequent to November 2, 2016, and recalculated at the
time of any refinancing, renewal, increase or repayment of any Real Estate
Financing Facility; and (C) in respect of any asset securitization transaction
of any Person, (1) the actual amount of any unrecovered investment of purchasers
or transferees of assets so transferred, plus (2) in the case of any other
payment, recourse, repurchase, hold harmless, indemnity or similar obligation of
such Person or any of its Subsidiaries in respect of assets transferred or
payments made in respect thereof, other than limited recourse provisions that
are customary for transactions of such type and that neither (x) have the effect
of limiting the loss or credit risk of such purchasers or transferees with
respect to payment or performance by the obligors of the assets so transferred
nor (y) impair the characterization of the transaction as a true sale or
absolute conveyance under applicable laws (including bankruptcy or insolvency
laws), the capitalized amount of such obligation that would appear on a balance
sheet of such Person prepared on such date in accordance with GAAP if such sale
or transfer or assets were accounted for as a secured loan.
(ii)    "AVT TS Acquisition" means the acquisition by Tech Data of AVT TS from
Avnet, Inc. under the terms of the that certain Interest Purchase Agreement,
dated as of September 19, 2016 by and between Avnet, Inc. and the Collection
Agent, together with all schedules and exhibits thereto.
(iii)    "AVT TS Acquisition Closing Date" means February 27, 2017.
(iv)    "AVT TS Acquisition Transactions" means (i) the AVT TS Acquisition, and
(ii) any debt or equity financings incurred or issued in connection with the AVT
TS Acquisition, including under the Collection Agent Revolver or the Term Loan
Credit Agreement, dated as of November 2, 2016, as amended by Amendment No. 1,
dated as of February 15, 2017, with Bank of America, N.A., as administrative
agent, in each case, including the incurrence of debt thereunder on or about the
AVT TS Acquisition Closing Date.
(v)    "Collection Agent Revolver" means the Second Amended and Restated
Revolving Credit Agreement, dated as of November 2, 2016, among the Collection
Agent, as borrower, each lender from time to time party thereto, and Bank of
America, N.A., as administrative agent, swing line lender, and an L/C issuer, as
in effect on November 2, 2016 and without giving effect to any subsequent
amendments or modifications that have not been consented to in writing by the
Administrative Agent and the Majority Class Agents.
(vi)    "Consolidated EBITDA" means, for any period, for the Collection Agent
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income: (A) Consolidated Interest Charges for
such period, (B) the provision for federal, state, local and foreign income
taxes payable by the Collection Agent and its Subsidiaries for such period, (C)
the amount of depreciation and amortization expense for such period, (D) cash
extraordinary or nonrecurring losses, expenses, fees and charges (including cash
losses, expenses, fees and charges incurred in connection with any issuance of
debt or equity, acquisitions, investments, restructuring activities, asset sales
or divestitures permitted hereunder and any cash integration and restructuring
costs in connection with the AVT TS Acquisition Transactions) not to exceed $160
million in the aggregate for all periods, (E) non-cash stock based compensation
expense, and (F) other non-recurring expenses of the Collection Agent and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item.
(vii)    "Consolidated Funded Indebtedness" means, as of any date of
determination, for the Collection Agent and its Subsidiaries on a consolidated
basis, the sum of (A) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments (which
amount, for the avoidance of doubt, includes only the drawn portion of any line
of credit or revolving credit facility), (B) all purchase money Indebtedness,
(C) all direct obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments, (D) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (E) all Attributable Indebtedness in respect of capital leases,
obligations under the Real Estate Financing Facilities and asset securitization
transactions, (F) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (A) through (E) above
of Persons other than the Collection Agent or any Subsidiary, and (G) all
Indebtedness of the types referred to in clauses (A) through (F) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Collection Agent or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Collection Agent or such Subsidiary.
"Consolidated Funded Indebtedness" of a Person shall not include (x) any true
sale by such Person of accounts receivable, as determined in accordance with
GAAP, which sale is not, and is not made in connection with, an obligation under
any Real Estate Financing Facility or an asset securitization transaction and
(y) any obligation arising under a sale and lease back transaction that is an
operating lease.
(viii)    "Consolidated Interest Charges" means, for any period, for the
Collection Agent and its Subsidiaries on a consolidated basis, the sum of (A)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Collection Agent and its Subsidiaries in connection with
borrowed money or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (B) the
portion of rent expense of the Collection Agent and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
(ix)    "Consolidated Interest Coverage Ratio" means, as of any date of
determination, the ratio of (A) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (B) Consolidated Interest Charges
for such four fiscal quarter period; provided, notwithstanding anything to the
contrary herein or in any other Transaction Document, for purposes of
calculating the Consolidated Interest Coverage Ratio, Consolidated EBITDA will
not be calculated on a Pro Forma Basis.
(x)    "Consolidated Net Income" means the consolidated net income of the
Collection Agent and its Subsidiaries, plus or minus minority interest of a
Person, and excluding any other gain or loss or credit of an extraordinary
nature, all as determined in accordance with GAAP.
(xi)    "Consolidated Total Leverage Ratio" means, with respect to any Test
Period the ratio of (A) Consolidated Funded Indebtedness as of the last date of
the applicable Test Period to (B) Consolidated EBITDA for such Test Period.
(xii)    "Existing Synthetic Lease Facility" means each or any of the following
facilities, each as amended, modified, supplemented or amended and restated from
time to time: (A) Fourth Amended and Restated Lease Agreement dated as of June
27, 2013, between the Collection Agent and SunTrust Equity Funding, LLC; (B)
Fourth Amended and Restated Participation Agreement dated as of June 27, 2013
(the "SunTrust Participation Agreement") between the Collection Agent, SunTrust
Equity Funding, LLC and various banks and lending institutions; and (C) the
other Operative Agreements (as defined in the SunTrust Participation Agreement).
(xiii)    "Pro Forma Basis" means, for purposes of calculating Consolidated
EBITDA (other than a calculation of Consolidated EBITDA for purposes of the
Consolidated Interest Coverage Ratio), any acquisition of (A) a controlling
equity interest in another Person (including the purchase of an option, warrant
or convertible or similar type security to acquire such a controlling interest
at the time it becomes exercisable by the holder thereof), whether by purchase
of such equity interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity interest, or (B) assets of another
Person which constitute all or substantially all of the assets of such Person or
of a line or lines of business conducted by such Person (including, for the
avoidance of doubt, the AVT TS Acquisition) with an aggregate purchase price of
$100,000,000 or more shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Collection Agent was required to deliver financial statements
pursuant to Section 7.03(a)(i) or Section 7.03(a)(ii). In connection with the
foregoing, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculation to the extent (A) such items are not otherwise included in such
income statement items for the Collection Agent and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 or this Section 7.05(c) and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent.
(xiv)    "Real Estate Financing Facility" means, collectively (A) the Existing
Synthetic Lease Facility; (B) any successor to the Existing Synthetic Lease
Facility which refinances some or all of the same properties of the Borrower as
the Existing Synthetic Lease Facility with rates of interest, yield and fees
that may increase or decrease in accordance with then applicable market
conditions; and (C) one or more arrangements that provide financing for any real
property of the Collection Agent or its Subsidiaries, that impose no Adverse
Claims other than on the real property financed by such arrangements, which are
on such terms and conditions as are reasonable and customary for such
transactions, and which create obligations with an Attributable Indebtedness of
not more than the fair market value of the properties so financed; provided that
any operating lease other than those described in clauses (A), (B) and (C) above
shall not be treated as a Real Estate Financing Facility for the purposes of
this Section 7.05.
(xv)    "Test Period" means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Collection Agent ending on or
prior to such date
(d)    Financial Covenant Amendments. If the Collection Agent enters into any
amendment or other modification to the Collection Agent Revolver or any
successor or replacement credit agreement, in each case, that contains or amends
any financial covenant, the Collection Agent shall provide a copy of such
amendment or successor or replacement agreement (each, a "Financial Covenant
Amendment") to the Administrative Agent. In the event the Administrative Agent
determines that the financial covenants contained in this Section 7.05 are less
favorable than any financial covenants as amended by, or contained in, any
Financial Covenant Amendment, then if requested by the Administrative Agent, the
parties hereto shall enter into an amendment to this Agreement to make the
financial covenants in this Section 7.05 no less favorable (except as otherwise
consented to by the Administrative Agent) than the financial covenants as
amended by, or contained in, such Financial Covenant Amendment.

ARTICLE VIII    

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

SECTION 8.01    Appointment of the Collection Agent.
(a)    The servicing and administering of Collections on the Pool Receivables
shall be conducted by the Person so designated from time to time as the
Collection Agent in accordance with this Section 8.01. Tech Data is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Collection Agent pursuant to the terms hereof. Upon the occurrence of a
Collection Agent Default or a Termination Event, the Administrative Agent may
(with the consent of the Majority Class Agents) and shall (at the direction of
the Majority Class Agents) designate as Collection Agent any Person (including
itself) to succeed Tech Data or any successor Collection Agent, on the condition
in each case that any such Person so designated shall agree to perform the
duties and obligations of the Collection Agent pursuant to the terms hereof. For
the avoidance of doubt, the Administrative Agent shall not have any obligation
to designate itself as, or to become, a successor Collection Agent except in its
sole discretion.
(b)    Upon the designation of a successor Collection Agent as set forth in
clause (a) above, the removed Collection Agent agrees that, to the extent
permitted by Applicable Law, it will terminate its activities as Collection
Agent hereunder in a manner that the Administrative Agent reasonably determines
will facilitate the transition of the performance of such activities to the new
Collection Agent, and shall cooperate with and assist such new Collection Agent.
Such cooperation shall, to the extent permitted by Applicable Law, include
access to and transfer of records (including all applicable Contracts) related
to Pool Receivables and use by the new Collection Agent of all licenses (or the
obtaining of new licenses), hardware or software, in each case, that are
necessary to service the Pool Receivables and the Related Security.
(c)    Tech Data acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each member in each Class
have relied on Tech Data's agreement to act as Collection Agent hereunder.
Accordingly, Tech Data agrees that it will not voluntarily resign as Collection
Agent without the prior written consent of the Administrative Agent and the
Majority Class Agents.
(d)    The Collection Agent may not delegate any of its rights, duties or
obligations hereunder, or designate a substitute Collection Agent, without the
prior written consent of the Administrative Agent; provided, that the Collection
Agent may delegate its duties and obligations hereunder to AVT TS with respect
to the Receivables for which AVT TS is the applicable Originator, and the
Collection Agent may hereafter delegate its duties and obligations to any
additional Originator which is an Affiliate of Tech Data and which becomes party
to the Originator Sale Agreement from time to time, with respect to Receivables
originated by such Originator. Notwithstanding any delegation of any duties or
obligations of the Collection Agent, the Collection Agent shall continue to
remain solely liable for the performance of its duties and obligations as
Collection Agent hereunder and the Credit Parties shall have the right to look
solely to the Collection Agent for performance.

SECTION 8.02    Duties of the Collection Agent. The Collection Agent shall take
or cause to be taken all such action as may be necessary or appropriate to
service and administer the collection of each Pool Receivable from time to time,
all in accordance with this Agreement and all Applicable Law, with commercially
reasonable care and diligence, in accordance with the applicable Credit and
Collection Policy in a manner consistent in all material respects with the past
practices of the Originators (after taking into consideration the transactions
contemplated by the Transaction Documents). The Collection Agent shall set
aside, for the accounts of each Class, the amount of Collections to which each
such Class is entitled in accordance with Article III hereof. So long as no
Termination Event shall have occurred and be continuing, the Collection Agent
may, in accordance with the applicable Credit and Collection Policy, extend the
maturity of Receivables, but not more than sixty (60) days beyond the original
maturity date, and otherwise extend the maturity or adjust the Outstanding
Balance and take such other actions (including modifications, waivers or
restructurings of Pool Receivables and related Contracts) as the Collection
Agent may determine to be appropriate to maximize Collections thereof; provided,
however, that such extension or adjustment shall not alter the status of such
Receivable as a Delinquent Receivable or a Defaulted Receivable; provided,
further, that with respect to an aggregate Outstanding Balance of Pool
Receivables that does not at any time exceed $5,000,000, the Collection Agent
may extend the maturity more than sixty (60) days beyond the original maturity
date (which extension shall not alter the status of such Receivable as a
Delinquent Receivable or a Defaulted Receivable). If a Termination Event has
occurred and is continuing, the Collection Agent may modify, waive or
restructure a Pool Receivable (or reflect any related adjustments) only upon the
prior written consent of the Administrative Agent. The Transferor shall deliver,
or cause to be delivered, all Records that evidence or relate to the Pool
Receivables or the Collateral to, or at the direction of, the Administrative
Agent, which Records and documents shall in turn be delivered to the Collection
Agent to be held in trust for the Transferor and the Administrative Agent (for
the benefit of the Secured Parties). Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right to direct the Collection Agent to commence or settle any legal action to
enforce collection of any Pool Receivable that is a Defaulted Receivable or to
foreclose upon or repossess any Related Security with respect to such Defaulted
Receivable. The Collateral Agent shall not make the Administrative Agent or any
of the Credit Parties a party to any litigation without the prior written
consent of such Person.

SECTION 8.03    Lock-Box Account Arrangements.
(a)    In the event a Collection Agent Ratings Event occurs, Tech Data and the
Transferor shall, and shall cause each Originator to, within sixty (60) days,
cause all Lock‑Box Accounts to be established in the name of the Transferor
rather than in the name of Tech Data, Seller or any Originator, and in each
case, cause such Lock-Box Accounts to be subject to the continued security
interest and control of the Administrative Agent.
(b)    Upon the occurrence and during the continuance of a Collection Agent
Default or a Termination Event, the Administrative Agent may (with the consent
of the Majority Class Agents) and shall (upon the direction of the Majority
Class Agents) at any time thereafter give notice to each Lock-Box Bank that the
Administrative Agent is exercising its rights under the Lock-Box Agreements to
do any or all of the following: (a) to have the exclusive ownership and control
of the Lock-Box Accounts transferred to the Administrative Agent (for the
benefit of the Secured Parties) and to exercise exclusive dominion and control
over the funds deposited therein, (b) to have the proceeds that are sent to the
respective Lock-Box Accounts redirected pursuant to the Administrative Agent's
instructions rather than deposited in the applicable Lock-Box Account and (c) to
take any or all other actions permitted under the applicable Lock-Box Agreement.
The Transferor hereby agrees that if the Administrative Agent at any time takes
any action set forth in the preceding sentence, the Administrative Agent shall
have exclusive control (for the benefit of the Secured Parties) of the proceeds
(including Collections) of all Pool Receivables and the Transferor hereby
further agrees to take any other action reasonably requested by the
Administrative Agent for the purpose of transferring such control. Any proceeds
of Pool Receivables received by the Transferor or the Collection Agent
thereafter shall be sent promptly to, or as otherwise instructed by, the
Administrative Agent (and until so sent, shall be deemed to be held in trust for
the benefit of the Administrative Agent (for the benefit of the Secured
Parties)).

SECTION 8.04    Certain Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of a
Collection Agent Default or Termination Event:
(i)    The Administrative Agent may direct that payment of all amounts payable
under any Pool Receivable be made directly to the Administrative Agent or its
designee for the benefit of the Secured Parties.
(ii)    Tech Data shall, at the Administrative Agent's request and at Tech
Data's expense, give notice of the Administrative Agent's security interest in
the Receivables and of the Transferor's ownership of the Pool Receivables to
each Pool Obligor and direct that payments be made directly to the
Administrative Agent or its designee for the benefit of the Secured Parties.
(iii)    Tech Data shall, at the Administrative Agent's request, (A) assemble
all of the Records, and shall make the same available to the Administrative
Agent at a place selected by the Administrative Agent or its designee, and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Pool Receivables in a manner acceptable to the
Administrative Agent and shall, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrative Agent or its designee for the benefit of the
Secured Parties.
(iv)    The Transferor and Tech Data hereby authorize the Administrative Agent
to take any and all steps in the Transferor's or Tech Data's name and on behalf
of the Transferor or Tech Data necessary or desirable, in the determination of
the Administrative Agent, to collect all amounts due under any and all Pool
Receivables, including, without limitation, endorsing the Transferor's or Tech
Data's name on checks and other instruments representing Collections and
enforcing such Pool Receivables and the related Contracts against the related
Pool Obligor.

SECTION 8.05    Responsibilities of the Transferor. Anything herein to the
contrary notwithstanding, the Transferor, Tech Data and each other Originator
shall (i) perform all of their respective obligations under the Contracts
related to the Pool Receivables, if any, to the same extent as if interests in
such Pool Receivables had not been pledged hereunder, and the exercise by the
Administrative Agent or any other Credit Party of their respective rights
hereunder shall not relieve the Transferor, Tech Data or any Originator from
such obligations and (ii) pay when due any Taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Pool Receivable, any Contract or any other Collateral, nor
shall any of them be obligated to perform any of the obligations of the
Transferor, the Collection Agent or any Originator thereunder.

SECTION 8.06    Servicing Fee.
(a)    For its services hereunder, the Collection Agent shall be entitled to a
fee (the "Servicing Fee") equal to 0.75% per annum of the daily average
outstanding Capital. Accrued Servicing Fees shall be payable from Collections to
the extent of available funds in accordance with Section 3.01(b).
(b)    If the Collection Agent ceases to be Tech Data or an Affiliate thereof,
the Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Collection Agent and agreed to in writing by the Administrative Agent not to
exceed 110% of the reasonable and appropriate out-of-pocket costs and expenses
incurred by such successor Collection Agent in connection with the performance
of its obligations as Collection Agent hereunder.

SECTION 8.07    Inspection Rights. At any reasonable time and from time to time
at the reasonable request of the Administrative Agent or any Class Agent, during
the Collection Agent's normal business hours and upon five (5) Business Days'
prior notice to the Transferor, the Transferor shall direct the Collection Agent
to permit such person as the Administrative Agent or any Class Agent may
designate, at the cost and expense of the Collection Agent, to inspect and take
copies and abstracts from the financial books and records maintained by the
Collection Agent, and to visit the properties of the Collection Agent utilized
in the collection, processing or servicing of the Receivables for the purpose of
examining such Records, and to discuss the Collection Agent's affairs with its
officers, employees and independent accountants, in each case, having knowledge
of such matters; provided, however, as long as no Termination Event has occurred
and is continuing, the Administrative Agent or any Class Agent may make such
request only one time per calendar year; provided, further, if a Termination
Event shall have occurred and be continuing, the Administrative Agent or any
Class Agent may make such request at any time. In connection with all audits
performed under this Agreement, the Administrative Agent and each Class Agent
shall use reasonable efforts to coordinate the staffing and timing of such
audits in order to minimize the cost and expense thereof and to the extent
possible have such audits conducted by all parties at the same time. The
Administrative Agent shall also solicit input from each Class Agent with respect
to the scope of such coordinated audits. The Transferor shall direct the
Collection Agent to authorize such officers, employees and independent
accountants to discuss with the Administrative Agent, the Class Agents, and the
Class Investors, acting on a coordinated basis, the affairs of the Collection
Agent. The Collection Agent shall, upon receipt of a written invoice therefor,
reimburse the Administrative Agent for all reasonable out of-pocket fees, costs
and expenses incurred by or on behalf of the Administrative Agent, any Class
Agent and any Class Investor in connection with each annual audit or visit and,
if applicable, each audit or visit during the occurrence and continuation of a
Termination Event. Any audit or visit provided for in this paragraph shall be
conducted in accordance with the Collection Agent's rules respecting safety and
security on its premises and, as long as no Termination Event has occurred and
is continuing, without materially disrupting operations.

ARTICLE IX    

TERMINATION EVENTS

SECTION 9.01    Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a)    (i) the Collection Agent shall fail to perform or observe any term,
covenant or agreement hereunder (other than as referred to in clause (ii) of
this Section 9.01(a)), or either the Collection Agent or the Transferor shall
fail to observe or perform any term, covenant or agreement on the part of the
Collection Agent or the Transferor to be performed under Section 4.01 or Section
4.02 (other than as referred to in clause (ii) of this Section 9.01(a)) and, in
each case, such failure shall remain unremedied for fifteen (15) days or (ii)
either the Collection Agent or the Transferor shall fail to make any payment or
deposit to be made by it hereunder when due or either the Collection Agent or
the Transferor shall fail to observe or perform any term, covenant or agreement
on the part of the Collection Agent or the Transferor to be performed under
Section 4.02(b) hereof;
(b)    any representation, warranty, certification or statement made by Tech
Data or the Transferor in this Agreement or in any other document delivered
pursuant hereto shall prove to have been incorrect in any material respect when
made or deemed made;
(c)    (i) the Transferor shall default in the observance or performance of the
terms, covenants, conditions or agreements on the Transferor's part to be
performed or observed under Section 7.01(b)(v), Section 7.01(i), Section
7.01(j), Section 7.01(k), Section 7.01(l), Section 7.01(m), Section 7.01(n),
Section 7.01(o), Section 7.02(a), Section 7.02(c), Section 7.02(d), Section
7.02(e), Section 7.02(f), Section 7.02(g), Section 7.02(h), Section 7.02(i),
Section 7.02(j) Section 7.02(k) or Section 7.02(m) hereof, (ii) the Transferor
shall fail to pay any Capital, Interest, Fees or other Obligations when and as
required to be paid hereunder within three (3) Business Days after the same
becomes due or (iii) the Transferor shall default in the observance or
performance of the terms, covenants, conditions or agreements on the
Transferor's part to be performed or observed under Section 7.01(b)(i), Section
7.01(b)(ii), Section 7.01(b)(iii), Section 7.01(b)(iv), Section 7.01(b)(vi),
Section 7.01(c), Section 7.01(d), Section 7.01(e), Section 7.01(f), Section
7.01(g), Section 7.01(h), Section 7.01(p), Section 7.01(q), Section 7.02(b) or
Section 7.02(l) hereof and such failure shall remain unremedied for fifteen (15)
days;
(d)    (i) Tech Data shall default in the observance or performance of the
terms, covenants, conditions or agreements on Tech Data's part to be performed
or observed under Section 7.03(h), Section 7.03(i), Section 7.03(j), Section
7.03(k), Section 7.04(a), Section 7.04(c), Section 7.04(d), Section 7.04(e),
Section 7.04(f), Section 7.04(g) or Section 7.05 or (ii) Tech Data shall default
in the observance or performance of the terms, covenants, conditions or
agreements on Tech Data's part to be performed under Section 7.03(a), Section
7.03(b), Section 7.03(c), Section 7.03(d), Section 7.03(e), Section 7.03(f),
Section 7.03(g), Section 7.03(l), Section 7.03(m), Section 7.03(n) or Section
7.04(b) hereof and such failure shall remain unremedied for fifteen (15) days;
(e)    the Transferor or Tech Data shall default in the observance or
performance of any other term, covenant, condition or agreement on the
Transferor's or Tech Data's part to be performed or observed under this
Agreement and such default shall continue for thirty (30) days after the earlier
of (i) the date that such written notice thereof is given to the Transferor or
Tech Data, as applicable, by the Administrative Agent or (ii) the date the
Transferor or Tech Data, as applicable, becomes aware of such default;
(f)    failure of Tech Data or any Subsidiary of Tech Data to pay any
Indebtedness greater than $50,000,000 when due; or the default by Tech Data or
any Subsidiary of Tech Data in the performance of any term, provision or
condition contained in any agreement under which any Indebtedness greater than
$50,000,000 was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness greater than $50,000,000 to
cause, such Indebtedness to become due prior to its stated maturity; or any
Indebtedness greater than $50,000,000 shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof;
(g)    any Event of Bankruptcy shall occur with respect to the Transferor, the
Collection Agent, Tech Data or any Subsidiary of either the Transferor or Tech
Data;
(h)    the Administrative Agent, on behalf of the Secured Parties shall, for any
reason, fail or cease to have a valid and perfected first priority security
interest in the Collateral free and clear of any Adverse Claims; provided, that
the existence of De Minimis Tax Liens shall not constitute a Termination Event
if such De Minimis Tax Liens are released within ninety (90) days of discovery
thereof by the Transferor, any Originator or the Collection Agent;
(i)    Tech Data shall enter into any transaction or merger whereby it is not
the surviving entity; or the Transferor shall no longer be wholly owned by Tech
Data;
(j)    there shall have occurred any material adverse change in the operations
of Tech Data since May 31, 2017, or any other event shall have occurred which
materially affects Tech Data's ability to either collect the Pool Receivables or
to perform under this Agreement or under the Purchase Agreement, or any
Originator's ability to perform under the Originator Sale Agreement;
(k)    a Borrowing Base Deficit shall occur, and shall not have been cured
within one (1) full Business Day following the Transferor's or the Collection
Agent's actual knowledge or receipt of notice thereof (provided that in such
case the Termination Event caused thereby shall be deemed to have occurred at
the start of such one (1) full Business Day period);
(l)    any of the following shall occur:
(i)    the average Default Ratios for any three consecutive calendar months
exceeds 2.50%;
(ii)    the average Delinquency Ratios for any three consecutive calendar months
exceeds 4.75%; or
(iii)    the average Dilution Ratios for any two consecutive calendar months
exceeds 6.00%;
(m)    a Collection Agent Default shall have occurred and be continuing; or
(n)    a Purchase Agreement Termination Event shall have occurred.

SECTION 9.02    Termination. (a) Upon the occurrence of any Termination Event
the Administrative Agent may by notice to the Transferor and the Collection
Agent declare the Termination Date to have occurred; provided, however, that in
the case of any event described in Section 9.01(g), Section 9.01(h), Section
9.01(i) or Section 9.01(k) above, the Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, the Administrative Agent shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, all of which rights shall be cumulative. Any proceeds
from liquidation of the Collateral shall be applied in the order of priority set
forth in Section 3.01(b).
(a)    At all times after the declaration or automatic occurrence of the
Termination Date pursuant to Section 9.02(a), the Interest Rate applicable to
the Aggregate Capital for all existing and future Credit Extensions shall be
increased to the Default Rate.
(b)    At any time following the occurrence of a Termination Event, the
Administrative Agent may notify any Obligor of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Receivables
and the other Collateral.

ARTICLE X    

THE ADMINISTRATIVE AGENT

SECTION 10.01    Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Transferor or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

SECTION 10.02    Administrative Agent's Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement or any of the
other Transaction Documents, except for its or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Transferor or the
Collection Agent), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Credit Party (whether
written or oral) and shall not be responsible to any Credit Party for any
statements, warranties or representations (whether written or oral) made by any
other Person in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of any other party thereto or to inspect the
property (including the books and records) of the Transferor, the Collection
Agent, any Originator or any Affiliate thereof; (iv) shall not be responsible to
any Credit Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall be entitled to rely upon, and shall incur no
liability under or in respect of this Agreement or any of the other Transaction
Documents by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile or e-mail)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 10.03    Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Transferor
or any Affiliate thereof and any Person who may do business with or own
securities of the Transferor or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.

SECTION 10.04    Indemnification of Administrative Agent. Each Bank Investor
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Transferor or any Affiliate thereof), ratably according to the respective
Pro Rata Percentage of such Bank Investor, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Bank Investor shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent's gross negligence or willful misconduct.

SECTION 10.05    Delegation of Duties. The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

SECTION 10.06    Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Class Agents or the Majority Class Agents, as the case may
be, and assurance of its indemnification by the Bank Investors, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Class Agents or the Majority Class Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Class Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Class Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Class Agents.

SECTION 10.07    Notice of Termination Events; Action by Administrative Agent.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Termination Event or Termination Event unless the
Administrative Agent has received notice from any Credit Party or the Transferor
stating that a Potential Termination Event or Termination Event has occurred
hereunder and describing such Potential Termination Event or Termination Event.
If the Administrative Agent receives such a notice, it shall promptly give
notice thereof to each Class Agent, whereupon each Class Agent shall promptly
give notice thereof to its respective Class Conduit(s) and Related Bank
Investor(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning a Potential
Termination Event or Termination Event or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.

SECTION 10.08    Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Transferor or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Transferor, each Originator or the Collection Agent and the Pool Receivables and
its own decision to enter into this Agreement and to take, or omit, action under
any Transaction Document. Except for items expressly required to be delivered
under any Transaction Document by the Administrative Agent to any Credit Party,
the Administrative Agent shall not have any duty or responsibility to provide
any Credit Party with any information concerning the Transferor, any Originator
or the Collection Agent that comes into the possession of the Administrative
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

SECTION 10.09    Successor Administrative Agent.
(a)    The Administrative Agent may, upon at least thirty (30) days' notice to
the Transferor, the Collection Agent and each Class Agent, resign as
Administrative Agent. Except as provided below, such resignation shall not
become effective until a successor Administrative Agent is appointed by the
Majority Class Agents as a successor Administrative Agent and has accepted such
appointment. If no successor Administrative Agent shall have been so appointed
by the Majority Class Agents, within thirty (30) days after the departing
Administrative Agent's giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Class Agents
within sixty (60) days after the departing Administrative Agent's giving of
notice of resignation, the departing Administrative Agent may, on behalf of the
Secured Parties, petition a court of competent jurisdiction to appoint a
successor Administrative Agent. For so long as no Termination Event or Potential
Termination Event has occurred and is continuing, the Transferor shall have the
right to approve any successor Administrative Agent appointed hereunder, such
approval not to be unreasonably withheld or delayed.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent's resignation hereunder, the provisions of this
Article X and Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.

ARTICLE XI    

THE CLASS AGENTS

SECTION 11.01    Authorization and Action. Each Credit Party that belongs to a
Class hereby appoints and authorizes the Class Agent for such Class to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Class Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Class Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Class Agent. No Class Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Transferor or any Affiliate thereof, any Class Investor except
for any obligations expressly set forth herein. Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall any Class
Agent ever be required to take any action which exposes such Class Agent to
personal liability or which is contrary to any provision of any Transaction
Document or Applicable Law.

SECTION 11.02    Class Agent's Reliance, Etc. No Class Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Class Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Class Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Transferor or the Collection Agent),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other Person in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any other party thereto or to inspect the property (including the books
and records) of the Transferor, the Collection Agent, any Originator or any
Affiliate thereof; (iv) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall be
entitled to rely upon, and shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile or e-mail) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 11.03    Class Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Class
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Class Investor and may exercise the same as though it
were not a Class Agent. A Class Agent and any of its Affiliates may generally
engage in any kind of business with the Transferor or any Affiliate thereof and
any Person who may do business with or own securities of the Transferor or any
Affiliate thereof or any of their respective Affiliates, all as if such Class
Agent were not a Class Agent hereunder and without any duty to account therefor
to any other Secured Party.

SECTION 11.04    Indemnification of Class Agents. Each Bank Investor in any
Class agrees to indemnify the Class Agent for such Class (to the extent not
reimbursed by the Transferor or any Affiliate thereof), ratably according to the
proportion of the Pro Rata Percentage of such Bank Investor to the aggregate Pro
Rata Percentages of all Bank Investors in such Class, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Class Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Class Agent under this Agreement or any
other Transaction Document; provided that no Bank Investor shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Class Agent's gross negligence or willful misconduct.

SECTION 11.05    Delegation of Duties. Each Class Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Class Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 11.06    Notice of Termination Events. No Class Agent shall be deemed to
have knowledge or notice of the occurrence of any Potential Termination Event or
Termination Event unless such Class Agent has received notice from the
Administrative Agent, any other Class Agent, any other Credit Party, the
Collection Agent or the Transferor stating that a Potential Termination Event or
Termination Event has occurred hereunder and describing such Potential
Termination Event or Termination Event. If a Class Agent receives such a notice,
it shall promptly give notice thereof to the Credit Parties in its Class and to
the Administrative Agent (but only if such notice received by such Class Agent
was not sent by the Administrative Agent). A Class Agent may take such action
concerning a Potential Termination Event or Termination Event as may be directed
by Bank Investors in its Class representing a majority of the Commitments in
such Class (subject to the other provisions of this Article XI), but until such
Class Agent receives such directions, such Class Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as such
Class Agent deems advisable and in the best interests of the Class Conduits and
Bank Investors in its Class.

SECTION 11.07    Non-Reliance on Class Agent and Other Parties. Each Credit
Party expressly acknowledges that neither the Class Agent for its Class nor any
of such Class Agent's directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Class Agent
hereafter taken, including any review of the affairs of the Transferor or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Class Agent. Each Credit Party represents and warrants to the Class
Agent for its Class that, independently and without reliance upon such Class
Agent, any other Class Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Transferor or any Affiliate thereof and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by a Class Agent to any Credit
Party in its Class, no Class Agent shall have any duty or responsibility to
provide any Credit Party in its Class with any information concerning the
Transferor or any Affiliate thereof that comes into the possession of such Class
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

SECTION 11.08    Successor Class Agent. Any Class Agent may, upon at least
thirty (30) days' notice to the Administrative Agent, the Transferor, the
Collection Agent and the Credit Parties in its Class, resign as Class Agent for
its Class. Such resignation shall not become effective until a successor Class
Agent is appointed by the Class Investor(s) in such Class. Upon such acceptance
of its appointment as Class Agent for such Class hereunder by a successor Class
Agent, such successor Class Agent shall succeed to and become vested with all
the rights and duties of the resigning Class Agent, and the resigning Class
Agent shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Class Agent's resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Class Agent.

SECTION 11.09    Reliance on Class Agent. Unless otherwise advised in writing by
a Class Agent or by any Credit Party in such Class Agent's Class, each party to
this Agreement may assume that (i) such Class Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Class, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Class Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Class.

ARTICLE XII    

INDEMNIFICATION; EXPENSES; RELATED MATTERS

SECTION 12.01    Indemnities by the Transferor.
(a)    Without limiting any other rights which the Administrative Agent or any
of the Class Investors may have hereunder or under applicable law, the
Transferor hereby agrees to indemnify each Class Agent, each Class Investor, the
Administrative Agent, any Program Support Provider and any related commercial
paper issuer that finances a Class Conduit and any successors and any permitted
assigns and their respective officers, directors and employees (collectively,
"Indemnified Parties") from and against any and all damages, losses, claims,
liabilities, costs and expenses, including, without limitation, reasonable
attorneys' fees (which attorneys may be employees of any Indemnified Party) and
disbursements (all of the foregoing being collectively referred to as
"Indemnified Amounts") awarded against or incurred by any of them arising out of
or as a result of this Agreement or the use of proceeds of any Credit Extensions
or the security interest in respect of any Pool Receivable or any other
Collateral excluding, however, (i) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party or (ii) recourse (except as otherwise specifically provided in this
Agreement) for uncollectible Pool Receivables or (iii) claims or losses arising
from Credit Risk Losses. Without limiting the generality of the foregoing, the
Transferor shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:
(i)    reliance on any representation or warranty made by the Transferor (or any
officers of the Transferor) under or in connection with this Agreement, any
Periodic Report or any other information or report delivered by the Transferor
pursuant hereto, which shall have been false or incorrect in any material
respect when made or deemed made;
(ii)    the failure by the Transferor to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract, or the nonconformity of
any Receivable or the related Contract with any such Applicable Law;
(iii)    the failure to maintain a first priority perfected security interest in
favor of the Administrative Agent on behalf of the Secured Parties in the
Collateral, free and clear of any Adverse Claim;
(iv)    the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to any of
the Collateral;
(v)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of any Pool Obligor to the payment of any Pool Receivable included
in the Collateral (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being legal, valid and binding obligation
of such Pool Obligor enforceable against it in accordance with its terms), or
any other claim resulting from the sale of merchandise or services related to
such Pool Receivable or the furnishing or failure to furnish such merchandise or
services;
(vi)    any failure of Tech Data, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions of Article VIII; or
(vii)    any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services which are the subject of any Pool
Receivable;
provided, however, that if any Class Conduit enters into agreements for the
extension of credit against receivables from one or more Other Transferors, such
Class Conduit shall allocate such Indemnified Amounts which are incurred in
connection with any type of credit support provided by a Program Support
Provider to the Transferor and each Other Transferor.
(b)    All amounts owed by the Transferor under this Section 12.01 shall be paid
by the Transferor, in accordance with Section 3.01(b), beginning on the
Settlement Date following the calendar month during which the Transferor and the
Administrative Agent have received written demand of the related Indemnified
Amounts from the Class Agent related to the Indemnified Party or its Class Agent
on its behalf. Any indemnification or contribution under this Section shall
survive any assignment or termination of this Agreement.

SECTION 12.02    Indemnification by the Collection Agent.
(a)    Without limiting any other rights which the Administrative Agent or any
of the Class Agents or Class Investors or the other Indemnified Parties may have
hereunder or under Applicable Law, Tech Data hereby agrees to indemnify the
Indemnified Parties from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly) (a) the failure of any
information contained in any Periodic Report (to the extent provided or prepared
by Tech Data) to be true and correct, or the failure of any other information
provided to any Indemnified Party by, or on behalf of, the Collection Agent to
be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by Tech Data (or any of its officers) under or in
connection with this Agreement or any other Transaction Document to have been
true and correct as of the date made or deemed made, (c) the failure by Tech
Data to comply with any Applicable Law with respect to any Pool Receivable or
the related Contract, (d) any dispute, claim, offset or defense of the
applicable Pool Obligor to the payment of any Pool Receivable resulting from or
related to the collection activities in respect of such Pool Receivable, or (e)
any failure of Tech Data to perform its duties or obligations in accordance with
the provisions of this Agreement or any other Transaction Document.
(b)    All amounts owed by the Collection Agent under this Section 12.02 shall
be payable on demand. Any indemnification or contribution under this Section
shall survive any assignment or termination of this Agreement.

SECTION 12.03    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Affected Person
(except any reserve requirement reflected in any Eurodollar Rate);
(ii)    subject any Affected Person to any Taxes (other than (A) Indemnified
Taxes, (B) clauses (b) through (d) of Excluded Taxes and (C) Connection Income
Taxes) on its loans, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Affected Person or the London interbank market any other
condition, cost or expense (other than Taxes) affecting the Collateral, this
Agreement, any other Transaction Document, any Program Support Agreement, or any
Loan made by, or supported by, such Affected Person or any letter of credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Class Agent or a
Class Investor hereunder or as a Program Support Provider with respect to a
Class Investor for the transactions contemplated hereby or (B) making,
converting to, continuing, funding or maintaining any Loan (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Affected Person hereunder (whether of principal,
interest or otherwise), then, beginning on the Settlement Date following the
calendar month during which the Transferor received written demand therefor, the
Transferor will pay to such Affected Person, in accordance with Section 3.01(b),
such additional amount or amounts as will compensate such Affected Person for
such additional costs or expenses incurred or reduction suffered.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Affected Person's capital as a
consequence of this Agreement, or the Commitments of, or the Loans made or
supported by, such Affected Person, in each case to a level below that which
such Affected Person could have achieved but for such Change in Law (taking into
consideration such Affected Person's policies with respect to capital adequacy
and liquidity), then, beginning on the Settlement Date following the calendar
month during which the Transferor received written request therefor, setting
forth in reasonable detail the calculation of such reduced rate of return, the
Transferor will pay to such Affected Person, in accordance with Section 3.01(b),
such additional amount or amounts as will compensate such Affected Person for
any such reduction suffered; provided, that such amounts shall only be payable
by the Transferor to such Affected Person so long as (a) such Affected Person is
charging such amounts to similarly situated borrowers or (b) an Official Body
has indicated to the Affected Person that the Commitments of, or the Loans made
or supported by, such Affected Person, or other similar transactions are,
subject to such Change in Law.
(c)    Certificates for Reimbursement. A certificate of a Class Agent on behalf
of the related Affected Person setting forth the amount or amounts necessary to
compensate such Affected Person as specified in clause (a) or (b) of this
Section and delivered to the Transferor shall be conclusive absent manifest
error; provided, that the Affected Person or the Class Agent, as applicable,
shall have prepared such certificate with due care and in good faith and that
such certificate sets forth in reasonable detail the basis and calculation of
such amounts. The Transferor shall pay such Affected Person the amount shown as
due on any such certificate on the Settlement Date following its receipt thereof
in accordance with Section 3.01(b).
(d)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person's right to demand such compensation; provided that the
Transferor shall not be required to compensate an Affected Person pursuant to
this Section for any increased costs or expenses incurred or reductions suffered
more than nine (9) months prior to the date that such Affected Person (or its
related Class Agent or Class Investor on its behalf) notifies the Transferor of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Affected Person's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the nine-month period referred to
above shall be extended to include the period of retroactive effect thereof.

SECTION 12.04    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by the Transferor under this
Agreement or any other Transaction Document to any Affected Person shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law imposed by an Official Body. If any Applicable Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount of deducted or withheld Taxes
to the relevant Official Body in accordance with Applicable Law. If any such Tax
is an Indemnified Tax, then the amount payable by the Transferor shall be
increased as necessary so that, after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional
amounts payable under this Section), the applicable Affected Person receives an
amount equal to the amount it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Transferor. The Transferor shall timely pay
or cause to be paid any Other Taxes to the relevant Official Body in accordance
with Applicable Law, or, at the option of the Administrative Agent, timely
reimburse it for the payment of, any Other Taxes imposed by an Official Body.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by or on behalf of the Transferor to an Official Body pursuant to this Section
12.04, the Transferor shall deliver to the Administrative Agent and each
applicable Class Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent and the applicable Class Agent.
(d)    Indemnification by the Transferor. The Transferor shall indemnify each
Affected Person receiving any payment under any Transaction Document for any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts paid or payable under this paragraph) payable or paid by
such Affected Person or required to be withheld or deducted from a payment to
such Affected Person and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Official Body. The indemnity under this
paragraph shall be paid by the Transferor beginning on the Settlement Date
following the calendar month during which the Transferor receives a certificate
from the related Class Agent of such Affected Person (with a copy to the
Administrative Agent) stating the amount of any Indemnified Taxes so paid or
payable by such Affected Person and describing in reasonable detail the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.
(e)    Indemnification of the Administrative Agent by Affected Persons. Each
Class Agent Bank Investor shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor (i) for any Taxes attributable to
such Class Agent, such Bank Investor or their related Affected Persons (but, in
the case of any Indemnified Taxes, only to the extent that the Transferor has
not already indemnified (or is not already scheduled to indemnify) the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Transferor to do so), (ii) any Taxes attributable to the
failure of such Class Agent, such Bank Investor or their related Affected
Persons to comply with Section 13.03(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Class
Agent, such Bank Investor or their related Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Class Agent by the Administrative Agent
shall be conclusive absent manifest error. Each Class Agent and each Class
Investor, on behalf of themselves and their related Affected Persons hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Affected Persons under any Transaction Document or
otherwise payable by the Administrative Agent to such Affected Persons from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Status of Affected Persons. (g) Any Affected Person that is entitled to
an exemption from, or reduction of, any applicable withholding Tax with respect
to any payments under any Transaction Document shall deliver to each Withholding
Agent, on or prior to the Amendment Date and (so long as it remains eligible to
do so) at the time or times reasonably requested by such Withholding Agent, such
properly completed and executed documentation reasonably requested by such
Withholding Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Affected Person receiving any
payment under any Transaction Document, if reasonably requested by any
Withholding Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by such Withholding Agent as will enable
such Withholding Agent to determine whether or not such Affected Person is
subject to any backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (A) through (E) of this paragraph (g)(ii)
below) shall not be required if in such Affected Person's reasonable judgment
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person. Upon the reasonable
request of any Withholding Agent, an Affected Person shall update any form or
certification previously delivered pursuant to this Section 12.04(f). If any
form or certification previously delivered pursuant to this Section 12.04(f)
expires or becomes obsolete or inaccurate in any respect with respect to any
Affected Person, such Affected Person shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify each
Withholding Agent in writing of such expiration, obsolescence or inaccuracy and
update the form or certification if it is legally eligible to do so.
Notwithstanding any other provision of this paragraph, a Withholding Agent shall
not be required to deliver any form pursuant to this paragraph that it is not
legally able to deliver.
(i)    Without limiting the generality of the foregoing, each Affected Person
receiving any payment under any Transaction Document shall, if it is legally
eligible to do so, deliver to each Withholding Agent (in such number of copies
as is reasonably requested by such Withholding Agent) on or prior to the date on
which such Affected Person becomes a party hereto (or if not a party hereto, on
or prior to the date on which it would, contingently or otherwise, become
entitled to any payments hereunder) and from time to time thereafter upon the
reasonable request of the Transferor or the Administrative Agent, duly completed
and executed copies of whichever of the following is applicable:
(A)    in the case of an Affected Person that is a U.S. Person, IRS Form W-9
certifying that such Class Investor is exempt from U.S. Federal backup
withholding tax;
(B)    in the case of an Affected Person that is a Foreign Lender claiming the
benefits of an income tax treaty to which the United States of America is a
party (1) with respect to payments of interest under this Agreement, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "interest" article of such tax treaty and (2)
with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;
(C)    in the case of an Affected Person that is a Foreign Lender for which
payments under this Agreement constitute income that is effectively connected
with such Affected Person's conduct of a trade or business in the United States
of America, IRS Form W-8ECI;
(D)    in the case of an Affected Person that is a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, both (1) IRS Form W‑8BEN-E and (2) a certificate to the effect that such
Affected Person is not (x) a "bank" within the meaning of Section 881(c)(3)(A)
of the Code, (y) a "10 percent shareholder" of the Transferor within the meaning
of Section 881(c)(3)(B) of the Code or (z) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (each, a "U.S. Tax Compliance
Certificate");
(E)    in the case of an Affected Person that is a Foreign Lender and is not the
beneficial owner of payments made under this Agreement (including a partnership
or a participating Class Investor), (1) an IRS Form W-8IMY on behalf of itself
and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of
this paragraph (g)(ii) that would be required of each such beneficial owner,
partner of such partnership or participant if such beneficial owner, partner or
participant were a Class Investor; provided that if such Class Investor is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Class Investor may
provide a U.S. Tax Compliance Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation as shall be necessary to enable each Withholding
Agent to determine the amount of Tax (if any) required by Applicable Law to be
withheld.
(ii)    If a payment received by an Affected Person under any Transaction
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Affected Person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Affected Person shall deliver to any
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Withholding Agent as may be necessary for such Withholding
Agent to comply with its obligations under FATCA, to determine that such
Affected Person has or has not complied with such Affected Person's obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (f)(iii), "FATCA" shall
include any and all amendments made to FATCA after the date of this Agreement
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with FATCA.
(h)    Treatment of Certain Refunds. If any Affected Person determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
Affected Person and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). In the event such Affected
Person is required to repay such refund to the relevant Official Body, such
indemnifying party shall repay to such Affected Person, upon the request of the
related Class Agent on behalf of such Affected Person (or in the event such
indemnifying party is the Transferor, in accordance with Section 3.01(b)
beginning on the Settlement Date following the calendar month during which the
Transferor has received such request), the amount of the refund paid by such
Affected Person to such indemnifying party pursuant to the prior sentence (plus
any penalties, interest or other charges imposed by the relevant Official Body).
Notwithstanding anything to the contrary in this paragraph, in no event will any
Affected Person be required to pay any amount to any indemnifying party pursuant
to this paragraph if such payment would place such Affected Person in a less
favorable position (on a net after-Tax basis) than such Affected Person would
have been in the Tax subject to indemnification and giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any Affected Person to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party's obligations under this Section 12.04 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Credit Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Obligations
and the Collection Agent's obligations hereunder.
(j)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing.
(k)    References to Applicable Law. All references to Applicable Law in this
Section 12.04 shall be deemed to include FATCA.

SECTION 12.05    Replacement Persons. If (i) the Transferor receives a claim for
reimbursement or compensation under Section 12.03 by any Class Investor or any
other Affected Person relating to a Class Investor, or if the Transferor is
required to pay any Indemnified Taxes or additional amounts to any Class
Investor or any Official Body for the account of any Class Investor pursuant to
Section 12.04 and, in each case, payment thereof is not waived by such Class
Investor or Affected Person, as applicable, (ii) any Class Investor becomes a
Defaulting Lender or (iii) any Class Investor becomes a Non-Extending Lender,
then the Transferor may, at its sole expense and effort, upon notice to such
Class Investor and the Administrative Agent, require such Class Investor to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.03), all of its
interests, rights (other than its existing rights to reimbursement,
indemnification or other payments pursuant to this Article XII) and obligations
under this Agreement and the related Transaction Documents to an assignee
pursuant to Section 13.03 that shall assume such obligations (which assignee may
be another Class Investor, if a Class Investor accepts such assignment);
provided that:
(a)    the Transferor shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.03;
(b)    such Class Investor shall have received payment of an amount equal to the
outstanding principal of its Capital, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Transaction
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Transferor (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 12.03 or payments required to be made pursuant to
Section 12.04, such assignment will result in a reduction in such compensation
or payments thereafter;
(d)    such assignment does not conflict with Applicable Law; and
(e)    in the case of any assignment resulting from a Class Investor becoming a
Non-Extending Lender, the applicable assignee shall have consented to the
applicable extension of the Scheduled Termination Date.
A Class Investor shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Class Investor or otherwise,
the circumstances entitling the Transferor to require such assignment and
delegation cease to apply.

SECTION 12.06    Costs and Expenses. In addition to the rights of
indemnification granted under Section 12.01 hereof, the Transferor agrees to pay
(or if applicable, reimburse), in accordance with Section 3.01(b) beginning on
the Settlement Date following the calendar month during which the Transferor has
received written demand therefor, all reasonable out of pocket expenses
(including, without limitation, attorneys', accountants', rating agencies', and
other third parties' fees and expenses, any filing fees and expenses incurred by
officers or employees of any Credit Party) or intangible, documentary or
recording taxes incurred by or on behalf of any of the Credit Parties (i) in
connection with the preparation, negotiation, execution and delivery of this
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including the perfection or protection of the security interest
granted hereunder) and (ii) from time to time (A) relating to any amendments,
waivers or consents under this Agreement or the other Transaction Documents, (B)
arising in connection with any Credit Party's enforcement or preservation of
rights (including the perfection and protection of the security interest granted
hereunder), or (C) arising in connection with any audit, dispute, disagreement,
litigation or preparation for litigation involving this Agreement or any of the
other Transaction Documents.

ARTICLE XIII    

MISCELLANEOUS

SECTION 13.01    Amendments, Etc.
(a)    No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
(b)    Except as set forth below, no amendment or waiver of any provision of
this Agreement or consent to any departure by any party from any such provision
shall be effective unless in writing and signed by the Transferor, the
Administrative Agent, each Class Conduit (so long as such Class Conduit holds
any Capital) and the Majority Class Agents, and each waiver or consent granted
hereunder shall be effective only in the specific instance and for the specific
purpose for which given; provided, that:
(i)    no such amendment or waiver shall, without the prior written consent of
all Bank Investors (including any Defaulting Lender), amend, modify or waive any
provision of this Agreement in any way which would reduce or impair Collections
or the repayment of its Capital, Interest, Fees or other fees payable hereunder
to the Bank Investors; or
(ii)    no such amendment or waiver shall, without the prior written consent of
each Bank Investor (including any Defaulting Lender) directly affected thereby,
amend, modify or waive any provision of this Agreement in any way which would:
(A)    increase the Servicing Fees (other than as permitted pursuant to Section
8.06(b));
(B)    modify any provision of this Agreement, the Purchase Agreement or the
Originator Sale Agreement relating to the timing of payments required to be made
by the Transferor, the Seller or any Originator, as applicable, or the
application of the proceeds of such payments;
(C)    permit the appointment of any Person (other than the Administrative
Agent) as successor Collection Agent; or
(D)    release any Collateral from the lien provided by this Agreement (other
than as expressly contemplated herein).
In addition, this Agreement may be amended: (x) by the Administrative Agent, the
Transferor, the Collection Agent and the Class Investors and the Class Agent of
the applicable Class to (A) increase the Commitment of such Class (and
correspondingly increase the Facility Limit), (B) add a Class, (C) add a Related
Class Conduit or a Related Bank Investor for such Class or (D) any combination
of the foregoing; and (y) by the Administrative Agent, with notice to the
Transferor, the Collection Agent and the Class Agents, to update Schedule I
hereto to reflect any of the amendments contemplated in the preceding clause
(x), the effects of any assignment in accordance with Section 13.03(e) or the
effects of any reduction in Commitments pursuant to Section 2.04(b).

SECTION 13.02    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and e-mail communication) and delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile or e-mail shall be effective
when sent, and notices and communications sent by other means shall be effective
when received.

SECTION 13.03    Assignments.
(a)    Assignment by Class Conduits. Each Class Conduit may assign all or any
portion of its rights hereunder (including, without limitation, all or any
portion of its Loans), with notice to the Administrative Agent:
(i)    to any Program Support Provider of such Class Conduit, any related
commercial paper issuer, or any trustee of such Class Conduit or any related
commercial paper issuer, in each case without the consent of any other party;
(ii)    to any other Class Investor with prior notice to the Transferor but
without the consent of any other party; or
(iii)    to any other Person, with the prior written consent of the Transferor
(such consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that such consent shall not be required if a Termination Event or
Potential Termination Event has occurred and is continuing), and the prior
written consent of the Administrative Agent.
(b)    Assignment by Bank Investors. Each Bank Investor may assign to any Person
all or a portion of its rights and obligations hereunder (including, without
limitation, all or any portion of its Commitment or its Loans), with notice to
the Administrative Agent; provided, however that
(i)    except for an assignment by a Bank Investor to either an Affiliate of
such Bank Investor or any other Bank Investor, each such assignment shall
require the prior written consent of the Transferor (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if a Termination Event or a Potential Termination
Event has occurred and is continuing) and the prior written consent of the
Administrative Agent;
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
(iii)    the portion of the Commitment being assigned pursuant to each such
assignment shall not be less than the lesser of (A) $10,000,000 and (B) all of
the assigning Bank Investor's Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Bank Investor hereunder and (y) the assigning Bank Investor shall, to the extent
that rights and obligations have been assigned by it pursuant to such Assignment
and Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning Bank
Investor's rights and obligations under this Agreement, such Bank Investor shall
cease to be a party hereto).
(c)    Assignment by Class Agents. Each Class Agent may assign its rights and
obligations hereunder, with notice to the Administrative Agent: (i) to any of
its Affiliates, (ii) to an assignee Class Agent in connection with the
assignment of all rights and obligations associated with such Class Agent's
Class pursuant to Sections 13.03(b) and, if applicable Section 13.03(a) and
(iii) to any other Person, with the prior written consent of the Transferor
(such consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that such consent shall not be required if a Termination Event or
Potential Termination Event has occurred and is continuing), and the prior
written consent of the Administrative Agent.
(d)    Register. The Administrative Agent shall, acting solely for this purpose
as an agent of the Transferor, maintain at its address referred to on Schedule
III of this Agreement (or such other address of the Administrative Agent
notified by the Administrative Agent to the other parties hereto) a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Bank Investors
and the Class Conduits, the Commitment of each Bank Investor and the aggregate
outstanding Capital (and stated interest) of the Loans of each Class Conduit and
Bank Investor from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Transferor, the Collection Agent, the Administrative Agent, the Class Agents,
and the other Credit Parties shall treat each Person whose name is recorded in
the Register as a Bank Investor or Class Conduit, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Transferor, the Collection Agent, any Class Agent, any
Class Conduit or any Bank Investor at any reasonable time and from time to time
upon reasonable prior notice.
(e)    Procedure. Following any assignment effected pursuant to Sections
13.03(a) through (c), the Administrative Agent shall, promptly following its
receipt of all necessary information: (i) reflect the effect of such assignment
in the Register; and (ii) give notice thereof to the Transferor, the Collection
Agent and each Class Agent, together with an updated Schedule I reflecting the
effect of such assignment, and if applicable, any changes in the Maximum
Commitments among the parties to the related Assignment and Acceptance
Agreement.
(f)    Participations. Each Bank Investor may sell participations to one or more
participants (each, a "Participant") in or to all or a portion of its rights
and/or obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the interests in the Loans owned by it); provided,
however, that:
(i)    such Bank Investor's obligations under this Agreement (including, without
limitation, its Commitment to the Transferor hereunder) shall remain unchanged;
(ii)    such Bank Investor shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations;
(iii)    the Transferor, the Collection Agent and each Credit Party shall
continue to deal solely and directly with such Bank Investor in connection with
such Bank Investor's rights and obligations under this Agreement;
(iv)    such Participant shall be entitled to the benefits of Section 12.04(a)
but to no greater amount than the participating Class Investor would have been
entitled to receive; provided, that such Participant agrees to be subject to the
provisions of Section 12.05 as if it were an assignee under Section 13.03, and
such Participant will provide such Class Investor with the applicable tax forms
that it would have been required to provide under Section 12.04(f) if it were a
Class Investor hereunder; and
(v)    any agreement or instrument pursuant to which such Bank Investor sells
such a participation shall provide that such Bank Investor shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement or any other Transaction Document
(except that such agreement or instrument may provide that such Bank Investor
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 13.01(b) that affects such
Participant).
(g)    Participant Register. Each Bank Investor that sells a participation
shall, acting solely for this purpose as an agent of the Transferor, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under this Agreement (the "Participant Register");
provided that no Bank Investor shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any Commitments,
Loans or its other obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank Investor shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(h)    Assignment by the Administrative Agent. The Administrative Agent may
assign its rights and obligations hereunder (i) to any of its Affiliates and
(ii) to any other Person, with the prior written consent of the Transferor (such
consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that such consent shall not be required if a Termination Event or
Potential Termination Event has occurred and is continuing).
(i)    Assignments by the Transferor or the Collection Agent. Neither the
Transferor nor, except as provided in Section 8.01, the Collection Agent may
assign any of its respective rights or obligations hereunder or any interest
therein without the prior written consent of the Administrative Agent and each
Class Agent (such consent to be provided or withheld in the sole discretion of
such Person).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Class Investor, Program Support Provider or
any of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank, without notice to or the consent of the Transferor, the Collection Agent,
any Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
(k)    Disclosures in Connection with Assignments. Each assignor of a Loan or
any interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the
Transferor and its Affiliates, including the Pool Receivables, furnished to such
assignor by or on behalf of the Transferor and its Affiliates or by the
Administrative Agent; provided that, prior to any such disclosure, the assignee
or Participant agrees to preserve the confidentiality of any confidential
information relating to the Transferor and its Affiliates received by it from
any of the foregoing entities in a manner consistent with Section 13.05 and
13.06.

SECTION 13.04    No Proceedings; Limitation on Payments.
(a)    Each of the Transferor, the Administrative Agent, the Collection Agent,
each Class Agent and each Class Investor hereby covenants and agrees (and each
other Person who acquires any interest in a Loan shall be deemed to have
covenanted and agreed) with each Class Conduit and with each other that, until
the date that is one (1) year plus one day after the Commercial Paper or other
outstanding senior indebtedness of such Class Conduit have been paid in full, it
will not institute or cause or participate in the institution of any Event of
Bankruptcy against such Class Conduit.
(b)    Each of the Collection Agent, each Class Agent (other than the
Administrative Agent) and each Class Investor hereby covenants and agrees (and
each other Person who acquires any interest in a Loan shall be deemed to have
covenanted and agreed) with the Transferor and with each other that, until the
date that is one (1) year plus one day after the Final Payout Date, it will not
institute or cause or participate in the institution of any Event of Bankruptcy
against the Transferor. The Administrative Agent hereby covenants and agrees
that, until the date that is one (1) year plus one day after the Final Payout
Date, it will not institute or cause or participate in the institution of any
Event of Bankruptcy against the Transferor without the consent of the Majority
Class Agents.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Class Conduit shall not, and shall be under no obligation to, pay
any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Class Conduit has received funds which may
be used to make such payment and which funds are not required to repay such
Class Conduit's Commercial Paper when due and (ii) after giving effect to such
payment, either (x) such Class Conduit could issue Commercial Paper to refinance
all of its outstanding Commercial Paper (assuming such outstanding Commercial
Paper matured at such time) in accordance with the program documents governing
such Class Conduit's securitization program or (y) all of such Class Conduit's
Commercial Paper is paid in full. Any amount which any Class Conduit does not
pay pursuant to the operation of the preceding sentence shall not constitute a
claim (as defined in Section 101 of the Bankruptcy Code) against or company
obligation of such Class Conduit for any such insufficiency unless and until
such Class Conduit satisfies the provisions of clauses (i) and (ii) above.
Nothing in this Section 13.04 shall limit or subordinate the right of the
Transferor to receive or make a claim for the remaining balance of any
Collections in accordance with Section 3.01(b). The provisions of this Section
13.04 shall survive any assignment or termination of this Agreement.

SECTION 13.05    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Class Investors and the Class Agents agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
among the Administrative Agent and the Bank Investors only, and in respect of
Information relating to the Collection Agent's servicing hereunder and the
Receivables (including information relating to defaults, delinquencies,
collection, payment and/or liquidation rates and concentrations), to any party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Transaction Document or any action or proceeding relating to this
Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any potential Bank Investor,
any related commercial paper issuer that finances a Class Conduit or any related
Program Support Provider, (g) solely in respect of Information relating to the
Collection Agent's servicing hereunder and the Receivables (including
information relating to defaults, delinquencies, collection, payment and/or
liquidation rates and concentrations), to any nationally recognized statistical
rating organization in compliance with Rule 17g-5 under the Securities Exchange
Act of 1934 (or to any other rating agency in compliance with any similar rule
or regulation in any relevant jurisdiction), (h) with the consent of the
Collection Agent or the Transferor or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Class Investor, Class
Agent or any of their respective Affiliates on a nonconfidential basis from a
source other than the Collection Agent or the Transferor.
For purposes of this Section, "Information" means all information clearly
identified at the time of delivery as confidential and received from the
Collection Agent or the Transferor relating to the Collection Agent or the
Transferor or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Class Investor or
Class Agent on a nonconfidential basis prior to disclosure by the Collection
Agent or the Transferor. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Class Investors and the Class Agents
acknowledges that (a) the Information may include material non‑public
information concerning the Collection Agent or the Transferor, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non‑public information and (c) it will handle such material non‑public
information in accordance with Applicable Law, including Federal and state
securities Laws.

SECTION 13.06    Confidentiality Agreement. The Transferor and Tech Data hereby
agree that they will not disclose the contents of this Agreement or any other
proprietary or confidential information of any Class Agent, the Class Conduits,
the Administrative Agent, any Bank Investor or any related Program Support
Provider to any other Person except (i) its auditors and attorneys, employees or
financial advisors (other than any commercial bank) and any nationally
recognized rating agency, provided such auditors, attorneys, employees,
financial advisors or rating agencies are informed of the highly confidential
nature of such information or (ii) as otherwise required by applicable law or
order of a court of competent jurisdiction. Notwithstanding Section 13.05, this
Section 13.06 or any provision in this Agreement to the contrary, the
Transferor, the Collection Agent, Tech Data, each Class Investor, each Class
Agent, the Administrative Agent, each Indemnified Party and any successor or
assign of any of the foregoing (and each employee, representative or other agent
of any of the foregoing) may disclose to any and all Persons, without limitation
of any kind, the "tax treatment" and "tax structure" (in each case, within the
meaning of Treasury Regulation Section 1.6011‑4) of the transactions
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to any of the foregoing relating to
such tax treatment or tax structure, and it is hereby confirmed that each of the
foregoing have been so authorized since the commencement of discussions
regarding the transactions.

SECTION 13.07    GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

SECTION 13.08    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 13.09    Integration; Binding Effect; Third-Party Beneficiaries;
Survival of Termination. This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The Secured Parties are express
third-party beneficiaries hereunder; provided, that the rights of each such
third-party beneficiary shall be subject to the compliance by such third-party
beneficiary with the provisions of the Transaction Documents (including, to the
extent applicable, the provisions of Section 12.04(f) and Section 12.05 of this
Agreement) that relate to such rights. No other third-party beneficiary rights
are intended or conferred hereunder. This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms
and shall remain in full force and effect until the Final Payout Date; provided,
however, that the provisions of Sections 10.04, 10.06, 11.04, 12.01, 12.02,
12.03, 12.04, 12.05, 12.06, 13.04, 13.05, 13.06, 13.07, 13.09, 13.11 and 13.12
shall survive any assignment or termination of this Agreement.

SECTION 13.10    CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(a)    EACH OF THE PARTIES HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED IN SECTION 13.02. NOTHING IN THIS SECTION 13.10 SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 13.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 13.12    Limitation of Liability.
(a)    No claim may be made by the Transferor or any Affiliate thereof or any
other Person against any Credit Party or any of their respective incorporators,
stockholders, members, partners or Related Parties of any such Person or those
of any of their Affiliates for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any other Transaction Document, or any act, omission or event
occurring in connection herewith or therewith; and each of the Transferor and
the Collection Agent hereby waives, releases, and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. None of the Credit Parties and their respective
Affiliates shall have any liability to the Transferor or any Affiliate thereof
or any other Person asserting claims on behalf of or in right of the Transferor
or any Affiliate thereof in connection with or as a result of this Agreement or
any other Transaction Document or the transactions contemplated hereby or
thereby, except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Transferor or any Affiliate thereof result from the
gross negligence or willful misconduct of such Credit Party in performing its
duties and obligations hereunder and under the other Transaction Documents to
which it is a party.
(b)    The obligations of each of the parties under this Agreement and each of
the Transaction Documents are solely the corporate or limited liability company
obligations of such Person, and no recourse shall be had against, and no
personal liability whatsoever shall attach to or be incurred by any
incorporator, stockholder, member, partner or Related Party of any such Person
or those of any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise, and
any and all personal liability for breaches by any such Person of such
obligations, either at common law or at equity, or by statute, rule or
regulation, is hereby expressly waived with respect to every such incorporator,
stockholder, member, partner or Related Party as a condition of and in
consideration for the execution of this Agreement.

SECTION 13.13    Intent of the Parties. The parties have entered into this
Agreement with the intention that the Loans and the obligations of the
Transferor hereunder will be treated under United States federal, and applicable
state, local and foreign tax law as debt (the "Intended Tax Treatment"). The
Transferor, the Collection Agent, the Administrative Agent and the other Credit
Parties agree to file no tax return, or take any action, inconsistent with the
Intended Tax Treatment unless required by law. Each assignee and each
Participant acquiring an interest in a Loan, by its acceptance of such
assignment or participation, agrees to comply with the immediately preceding
sentence.

SECTION 13.14    USA Patriot Act. Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Transferor and the Collection Agent
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the "PATRIOT Act"), the
Administrative Agent and the other Credit Parties may be required to obtain,
verify and record information that identifies the Transferor and the Collection
Agent, which information includes the name, address, tax identification number
and other information regarding the Transferor and the Collection Agent that
will allow the Administrative Agent and the other Credit Parties to identify the
Transferor and the Collection Agent in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Transferor and the Collection Agent agrees to provide the Administrative
Agent and each other Credit Parties, from time to time, with all documentation
and other information required by bank regulatory authorities under "know your
customer" and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

SECTION 13.15    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.16    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party's involvement in the drafting thereof.

SECTION 13.17    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(c)    The following additional defined terms shall apply for purposes of this
Section 13.17:
(i)    "Bail-In Action" means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
(ii)    "Bail-In Legislation" means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
(iii)    "EEA Financial Institution" means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
(iv)    "EEA Member Country" means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
(v)    "EEA Resolution Authority" means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
(vi)    "EU Bail-In Legislation Schedule" means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
(vii)    "Write-Down and Conversion Powers" means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
[Signature Pages Follow]





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
TECH DATA FINANCE SPV, INC.,
as Transferor
By:     /s/ Scott W. Walker    
Name:    Scott W. Walker
Title:    Corporate Vice President, Treasurer
TECH DATA CORPORATION,
as Collection Agent
By:     /s/ Scott W. Walker    
Name:    Scott W. Walker
Title:    Corporate Vice President, Treasurer
THE BANK OF NOVA SCOTIA,
as Administrative Agent

By:     /s/ Diane Emanuel    
Name:    Diane Emanuel
Title:    Managing Director & Co-Head U.S.
    Execution


THE BANK OF NOVA SCOTIA,
as Class Agent for the Scotia Bank Class

By:     /s/ Diane Emanuel    
Name:    Diane Emanuel
Title:    Managing Director & Co-Head U.S.
    Execution

THE BANK OF NOVA SCOTIA,
as a Bank Investor for the Scotia Bank Class

By:     /s/ Diane Emanuel    
Name:    Diane Emanuel
Title:    Managing Director & Co-Head U.S.
    Execution

LIBERTY STREET FUNDING LLC,
as Class Conduit for the Scotia Bank Class

By:     /s/ Jill A. Russo    
Name:    Jill A. Russo
Title:    Vice President
PNC BANK, NATIONAL ASSOCIATION,
as Class Agent for the PNC Class

By:     /s/ Michael Brown    
Name:    Michael Brown
Title:    Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,
as a Bank Investor for the PNC Class

By:     /s/ Michael Brown    
Name:    Michael Brown
Title:    Senior Vice President
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank Investor for the BTMU Class

By:     /s/ Richard Gregory Hurst    
Name:    Richard Gregory Hurst
Title:    Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Class Agent for the BTMU Class

By:     /s/ Richard Gregory Hurst    
Name:    Richard Gregory Hurst
Title:    Managing Director

VICTORY RECEIVABLES CORPORATION,
as a Class Conduit of the BTMU Class

By:     /s/ David V. DeAngelis    
Name:    David V. DeAngelis
Title:    Vice President




MIZUHO BANK, LTD.,
as Class Agent for the Mizuho Class

By:     /s/ Daniel Guevara    
Name:    Daniel Guevara
Title:    Authorized Signatory

MIZUHO BANK, LTD.,
as a Bank Investor for the Mizuho Class

By:     /s/ Daniel Guevara    
Name:    Daniel Guevara
Title:    Authorized Signatory


BNP PARIBAS,
as Class Agent for the BNP Class

By:     /s/ Mary Dierdorff    
Name:    Mary Diedroff
Title:    Managing Director
By:     /s/ Khol-Anh Berger-Luong    
Name:    Khol-Anh Berger-Luong
Title:    Managing Director

BNP PARIBAS,
as a Bank Investor for the BNP Class

By:     /s/ Mary Dierdorff    
Name:    Mary Diedroff
Title:    Managing Director
By:     /s/ Khol-Anh Berger-Luong    
Name:    Khol-Anh Berger-Luong
Title:    Managing Director
STARBIRD FUNDING CORPORATION,
as a Class Conduit of the BNP Class

By:     /s/ Damian A. Perez    
Name:    Damian A. Perez
Title:    Vice President





EXHIBIT A
[Form of Loan Request]
[Letterhead of Transferor]
[Date]
[Administrative Agent]
[Class Agents]
Re:    Loan Request
Ladies and Gentlemen:
Reference is hereby made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of [____], 2017 among Tech Data Finance SPV,
Inc. (the "Transferor"), Tech Data Corporation, as Collection Agent (the
"Collection Agent"), the Class Investors party thereto, the Class Agents party
thereto and The Bank of Nova Scotia, as Administrative Agent (in such capacity,
the "Administrative Agent") (as further amended, supplemented or otherwise
modified from time to time, the "Agreement"). Capitalized terms used in this
Loan Request and not otherwise defined herein shall have the meanings assigned
thereto in the Agreement.
This letter constitutes a Loan Request pursuant to ‎Section 2.02(a) of the
Agreement. The Transferor hereby request a Loan in the amount of [$_______] to
be made on [_____, 20__] of which will be funded as follows:
CLASS
AMOUNT
 
 
Scotia Bank Class
$[___]
 
 
BTMU Class
$[___]
 
 
PNC Class
$[___]
 
 
Mizuho Class
$[___]
 
 
BNP Class
$[___]

The proceeds of such Loan should be deposited to [Account number], at [Name,
Address and ABA Number of Bank]. After giving effect to such Loan, the Aggregate
Capital will be [$_______].
The Transferor hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:
(i)    the representations and warranties of the Transferor and the Collection
Agent contained in Sections 6.01 and 6.02 of the Agreement are true and correct
in all material respects on and as of the date of such Credit Extension as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date;
(ii)    no Termination Event or Potential Termination Event has occurred and is
continuing, and no Termination Event or Potential Termination Event would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(iv)    No Termination Date shall have occurred.
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,
TECH DATA FINANCE SPV, INC.
By:             
Name:    
Title:    





EXHIBIT B
[Form of Assignment and Acceptance Agreement]
Dated as of ___________, 20__
Section 1.

Commitment assigned:
$[_____]
Assignor's remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor's remaining Capital:
$[_____]
Interest (if any) allocable to Capital assigned:
$[_____]
Interest (if any) allocable to Assignor's remaining Capital:
$[_____]

Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________]
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Bank Investor under that certain Amended and
Restated Transfer and Administration Agreement, dated as of [____], 2017 among
Tech Data Finance SPV, Inc., Tech Data Corporation, as Collection Agent, the
Class Investors party thereto, the Class Agents party thereto and The Bank of
Nova Scotia, as Administrative Agent (as further amended, supplemented or
otherwise modified from time to time, the "Agreement"). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
By executing this Assignment and Acceptance Agreement, the assignee hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Commercial Paper or other
outstanding senior indebtedness of any Class Conduit has been paid in full, it
will not institute or cause or participate in the institution of any Event of
Bankruptcy against such Class Conduit, and (ii) until the date that is one year
plus one day after the Final Payout Date, it will not institute or cause or
participate in the institution of any Event of Bankruptcy against the
Transferor. This covenant shall survive any termination of the Agreement.
(Signature Pages Follow)
 


ASSIGNOR:                         [_________]
By:            
Name:
Title


ASSIGNEE:                         [_________]
By:            
Name:
Title

[Address]






Accepted as of date first above

written:



THE BANK OF NOVA SCOTIA,

as Administrative Agent
By:                         

Name:

Title:



TECH DATA FINANCE SPV, INC.

as Transferor
By:                         

Name:

Title:



EXHIBIT D
Form of Periodic Report
(Attached)


Periodic Report For:
 



I.
Receivables Rollforward
 
 
 
Beginning Receivables
 
 
 
Plus: Sales (net of rebills)
 
 
 
   Non-AR Items
 
 
 
Minus: Total Collections
 
 
 
   Dilutions (net of rebills)
 
 
 
   Charge-offs
 
 
 
Plus: Other Adjustments
 
 
 
Total Receivables
 
 
 
 
 
 
 
Past Due Aging
 
 
 
Current to 30
 
 
 
31 to 60
 
 
 
61 to 90
 
 
 
91+
 
 
 
Unapplied Credits
 
 
 
Total Receivables
 
 
 
 
 
 
 
UNRECONCILED DIFFERENCE
 
 
 
 
 
 
III.
Eligible receivables
 
 
 
Total Receivables
 
 
 
Minus: Intercompany Receivables
 
 
 
   Net Delinquent Receivables (non - Excluded)
 
 
 
   Affiliate
 
 
 
   Receivables
 
 
 
   Cross-aged Receivables (25%) <61 dpd
 
 
 
   A/R with terms >90 days
 
 
 
   Bankrupt Obligors
 
 
 
   Subject to Offset
 
 
 
   Volume Rebates
 
 
 
   Other Ineligible
 
 
 
   Deferred Income
 
 
 
   Total Ineligibles
 
 
 
Eligible Receivables Balance
 
 
 
 
 
 
IV.
Capital Availability
 
 
 
Eligible Receivable Balance
 
 
 
Minus: Excess Concentrations
 
 
 
   Excess Foreign Receivables
 
 
 
   Excess Government
 
 
 
   Excess 61-90 day terms
 
 
 
   Contractual Dilutions
 
 
 
Net Receivable Balance
 
 
 
 
 
 
 
Minus
a): Greater of the Dynamic Loss Reserve or Concentration Reserve
 
 
 
and
b): Greater of the Dynamic Dilution Reserve or Minimum Dilution Component
Yield Reserve
 
 
 
Total Reserve Requirement
 
 
 
 
 
 
 
NRB – Total Reserves
-


 
 
 
 
 
 
Facility Limit


$750,000


 
 
Total Capital Outstanding
 
 
 
Capital Outstanding Plus Reserves as a Percentage of NRB (cannot exceed 100%)
 
 
 
Borrowing Base Compliant
 
 
 
 
 
 
 
Amount Available or (Paydown Required)
 
 
 
 
 
 
V.
Compliance
 
 
 
2-Month Average Dilution Ratio
Not to exceed:
6.00
%
 
3-Month Average Default Ratio
Not to exceed:
2.50
%
 
3-Month Average Delinquency Ratio
Not to exceed:
4.75
%








Reference is made to the Amended and Restated Transfer and Administration
Agreement, dated as of August 8, 2017 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “TAA”), by and among
Tech Data Finance SPV, Inc. (the “Transferor”), Tech Data Corporation, as
Collection Agent ("Tech Data"), The Bank of Nova Scotia, as Administrative Agent
(in such capacity, the “Administrative Agent”), and the Class Investors and the
Class Agents from time to time party thereto. Capitalized terms used but not
otherwise defined in this Period Report shall have the meanings set forth in the
TAA.
Tech Data, on behalf of itself and each other Originator, as “originators” for
purposes of the Capital Requirements (Risk Retention), represents and warrants
as of the date of this Periodic Report that:
1.For purposes of the Capital Requirements (Risk Retention), Tech Data has
established and is managing the programme or securitisation scheme contemplated
by the TAA and the other Transaction Documents.
2.Since August 8, 2017, Tech Data has held and continues to maintain a material
net economic interest of not less than five percent (5%) of the aggregate
outstanding balance of the Pool Receivables (such interest, the “Retained
Interest”), which Retained Interest takes the form of a first loss position in
accordance with the text of paragraph 1(d) of Article 405 of the CRR,
represented by Tech Data's ownership of all of the equity interest in the
Transferor and the associated
3.Tech Data has neither assigned nor sold, nor entered into nor permitted any of
its affiliates to have entered into any credit risk mitigation, short position
or any other credit risk hedge with respect to the Retained Interest in a manner
that would be contrary to the CRR.







